Exhibit 10.21


Execution Version












LOAN AGREEMENT


Dated as of September 10, 2018


by and between


SFR MT LLC,
as Borrower,


and


METROPOLITAN LIFE INSURANCE COMPANY,
as Lender







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
- DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1

Section 1.1
Definitions    1

Section 1.2
Principles of Construction    31

ARTICLE II
- GENERAL TERMS    31

Section 2.1
Loan Commitment; Disbursement to Borrower    31

2.1.1
Agreement to Lend and Borrow    31

2.1.2
Single Disbursement to Borrower    31

2.1.3
The Note, Mortgages and Loan Documents    32

2.1.4
Use of Proceeds    32

Section 2.2
Interest Rate    32

2.2.1
Interest Rate    32

2.2.2
Interest Calculation    32

2.2.3
Determination of Interest Rate    32

2.2.4
Default Rate    32

2.2.5
Usury Savings    32

Section 2.3
Loan Payment    33

2.3.1
Monthly Debt Service Payments    33



- i -



--------------------------------------------------------------------------------





2.3.2
Payments Generally    33

2.3.3
Payment on Maturity Date    33

2.3.4
Late Payment Charge    33

2.3.5
Method and Place of Payment    33

Section 2.4
Prepayments and Substitutions    33

2.4.1
Voluntary Prepayments    33

2.4.2
Mandatory Prepayments    33

2.4.3
Prepayments After Default    37

2.4.4
Prepayment/Repayment Conditions    37

Section 2.5
Release of Property    38

Section 2.6
Rent Deposit Account    39

Section 2.7
Cash Management    40

2.7.1
Cash Management Account    40

2.7.2
Order of Priority of Funds in Cash Management Account    42

2.7.3
Application during Event of Default    43

2.7.4
Payments Received in the Cash Management Account    43

Section 2.8
Withholding Taxes    43

ARTICLE III
- REPRESENTATIONS AND WARRANTIES    46



- ii -



--------------------------------------------------------------------------------





Section 3.1
General Representations    46

3.1.1
Organization    46

3.1.2
Proceedings    46

3.1.3
No Conflicts    46

3.1.4
Litigation    47

3.1.5
Agreements    47

3.1.6
Consents    47

3.1.7
Solvency    47

3.1.8
Other Debt    47

3.1.9
Employee Benefit Matters    47

3.1.10
Compliance with Legal Requirements    48

3.1.11
Financial Information    48

3.1.12
Insurance    49

3.1.13
Tax Filings    49

3.1.14
Certificate of Compliance; Licenses    49

3.1.15
Special Purpose Entity/Separateness    49

3.1.16
Management    50

3.1.17
Illegal Activity    50



- iii -



--------------------------------------------------------------------------------





3.1.18
No Change in Facts or Circumstances; Disclosure    50

3.1.19
Investment Company Act    50

3.1.20
Federal Reserve Regulations    50

3.1.21
Bank Holding Company    50

3.1.22
FIRPTA    50

3.1.23
Contracts    50

3.1.24
Embargoed Person    51

3.1.25
Perfection Representations    51

Section 3.2
Property Representations    52

3.2.1
Property/Title    52

3.2.2
Adverse Claims    52

3.2.3
Title Insurance Owner’s Policy    53

3.2.4
Deed    53

3.2.5
Mortgage File Required Documents    53

3.2.6
Property Taxes and HOA Fees    53

3.2.7
Compliance with Renovation Standards    53

3.2.8
Condemnation; Physical Condition    54

3.2.9
Brokers    54



- iv -



--------------------------------------------------------------------------------





3.2.10
Leasing    54

3.2.11
Insurance    54

3.2.12
Lawsuits, Etc.    54

3.2.13
Orders, Injunctions, Etc.    54

3.2.14
Agreements Relating to the Properties    54

3.2.15
Accuracy of Information Regarding Property    55

3.2.16
Compliance with Legal Requirements    55

3.2.17
Utilities and Public Access    55

3.2.18
Eminent Domain    55

3.2.19
Flood Zone    55

3.2.20
Specified Liens    55

Section 3.3
Survival of Representations    55

ARTICLE IV
- BORROWER COVENANTS    56

Section 4.1
Affirmative Covenants    56

4.1.1
Preservation of Existence    56

4.1.2
Compliance with Legal Requirements    56

4.1.3
Special Purpose Bankruptcy Remote Entity/Separateness    56

4.1.4
Non-Property Taxes    56



- v -



--------------------------------------------------------------------------------





4.1.5
Access to the Properties    57

4.1.6
Cooperate in Legal Proceedings    57

4.1.7
Perform Loan Documents    57

4.1.8
Award and Insurance Benefits    57

4.1.9
Security Interest; Further Assurances    57

4.1.10
Keeping of Books and Records    58

4.1.11
Business and Operations    58

4.1.12
Loan Proceeds    58

4.1.13
Performance by Borrower    58

4.1.14
Leasing Matters    58

4.1.15
Borrower’s Operating Account    58

4.1.16
Security Deposits    58

4.1.17
Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account    59

4.1.18
Operation of Property    60

4.1.19
Anti-Money Laundering    60

4.1.20
Embargoed Persons    61

4.1.21
ERISA Matters    61

Section 4.2
Negative Covenants    61



- vi -



--------------------------------------------------------------------------------





4.2.1
Operation of Property    61

4.2.2
Indebtedness    61

4.2.3
Liens    62

4.2.4
Limitation on Investments    62

4.2.5
Limitation on Issuance of Equity Interests    62

4.2.6
Restricted Junior Payments    62

4.2.7
Principal Place of Business, State of Organization    62

4.2.8
Dissolution    62

4.2.9
Change In Business    62

4.2.10
Debt Cancellation    63

4.2.11
Changes to Accounts    63

4.2.12
Zoning    63

4.2.13
No Joint Assessment    63

4.2.14
Limitation on Transactions with Affiliates    63

4.2.15
ERISA    63

4.2.16
No Embargoed Persons    63

4.2.17
Transfers    64

Section 4.3
Reporting Covenants    66



- vii -



--------------------------------------------------------------------------------





4.3.1
Financial Reporting    66

4.3.2
Annual Budget    68

4.3.3
Reporting on Adverse Effects    68

4.3.4
Litigation    68

4.3.5
Event of Default    68

4.3.6
Other Defaults    68

4.3.7
Properties Schedule    69

4.3.8
Disqualified Properties    69

4.3.9
Security Deposits in Cash Management Account    69

4.3.10
Advance Rents Received    69

4.3.11
Rent Refunds    69

4.3.12
ERISA Matters    69

4.3.13
Leases    70

4.3.14
Other Reports    70

Section 4.4
Property Covenants    71

4.4.1
Ownership of the Property    71

4.4.2
Liens Against the Property    71

4.4.3
Condition of the Property    71



- viii -



--------------------------------------------------------------------------------





4.4.4
Compliance with Legal Requirements    71

4.4.5
Property Taxes and HOA Fees    71

4.4.6
Compliance with Agreements Relating to the Properties    72

4.4.7
Leasing    72

ARTICLE V
- INSURANCE; CASUALTY; CONDEMNATION    72

Section 5.1
Insurance    72

5.1.1
Insurance Policies    73

Section 5.2
Casualty    76

Section 5.3
Condemnation    77

Section 5.4
Restoration    78

ARTICLE VI
- RESERVE FUNDS    82

Section 6.1
Tax Funds; HOA Funds; Debt Service Reserve    82

6.1.1
Deposits of Tax Funds    82

6.1.2
Release of Tax Funds    82

6.1.3 Deposits of HOA Funds
82

6.1.4 Release of HOA Funds
82

6.1.5 Deposit of Debt Service Funds
83

Section 6.2
Insurance Funds    83



- ix -



--------------------------------------------------------------------------------





6.2.1
Deposits of Insurance Funds    83

6.2.2
Release of Insurance Funds    83

6.2.3
Acceptable Blanket Policy    83

Section 6.3
Capital Expenditure Funds    84

6.3.1
Deposits of Capital Expenditure Funds    84

6.3.2
Release of Capital Expenditure Funds    84

Section 6.4
Casualty and Condemnation Subaccount    84

Section 6.5
Eligibility Reserve Subaccount    84

6.5.1
Deposit of Eligibility Funds    84

6.5.2
Release of Eligibility Funds    84

Section 6.6
Cash Collateral    85

6.6.1
Cash Collateral Subaccount    85

6.6.2
Withdrawal of Cash Collateral Funds    85

6.6.3
Release of Cash Collateral Funds    85

6.6.4
Extraordinary Expense    85

Section 6.7
Advance Rent Funds    86

6.7.1
Deposits of Advance Rent Funds    86

6.7.2
Release of Advance Rent Funds    86



- x -



--------------------------------------------------------------------------------





Section 6.8
Reserve Funds, Generally    86

ARTICLE VII
- DEFAULTS    87

Section 7.1
Event of Default    87

Section 7.2
Remedies    89

Section 7.3
Remedies Cumulative; Waivers    91

Section 7.4
Lender’s Right to Perform    91

ARTICLE VIII
- SALE OF NOTES/ SERVICING    91

Section 8.1
Sale of Notes    91

Section 8.2
Servicer    91

ARTICLE IX
- MISCELLANEOUS    92

Section 9.1
Successors    92

Section 9.2
Lender’s Discretion    92

Section 9.3
Governing Law    92

Section 9.4
Modification, Waiver in Writing    92

Section 9.5
Notices    93

Section 9.6
Trial by Jury    94

Section 9.7
Headings    94

Section 9.8
Severability    94



- xi -



--------------------------------------------------------------------------------





Section 9.9
Remedies of Borrower    94

Section 9.10
Offsets    94

Section 9.11
No Joint Venture    94

Section 9.12
Conflict; Construction of Documents    94

Section 9.13
Brokers and Financial Advisors    95

Section 9.14
Counterparts    95

Section 9.15
General Indemnity; Payment of Expenses    95

Section 9.16
No Third-Party Beneficiaries    97

Section 9.17
Exculpation of Lender    97

Section 9.18
No Fiduciary Duty    97

Section 9.19
Patriot Act Records    98

Section 9.20
Prior Agreements    98

Section 9.21
Publicity; Confidential Information    99

Section 9.22
Delay Not a Waiver    100

Section 9.23
Schedules and Exhibits Incorporated    100

Section 9.24
Document Delivery    100

Section 9.25
Cross Default; Cross Collateralization; Waiver of Marshalling of Assets    100

Section 9.26
Survival    100



- xii -



--------------------------------------------------------------------------------





Section 9.27
State Specific Provisions    101

9.27.1
Reserved    101

9.27.2
Georgia    101

9.27.3
Indiana    101

9.27.4
North Carolina    102

9.27.5
Reserved    102

9.27.6
South Carolina    102

9.27.7
Tennessee    102

Section 9.28
Preferences    103

Section 9.29
Waiver of Notice    103

Schedules and Exhibits


Schedules:


Schedule I    -    Allocated Loan Amounts
Schedule II.A    -    Closing Date Properties Schedule
Schedule II.B    -    Form of Monthly Properties Schedule
Schedule II.C    -    Reserved
Schedule III     -    Exceptions to Representations and Warranties
Schedule IV    -    Chief Executive Office, Prior Names and Employer
Identification Number
Schedule V    -    Reserved
Schedule VI
-    Reserved

Schedule VII    -    HOA Estoppel Properties
Schedule VIII        Prohibited Loan Transferees
Schedule IX        Vacant Properties
Schedule X        Specified Liens


Exhibits:


Exhibit A    -    Form of Blocked Account Control Agreement
Exhibit B    -    Form of Compliance Certificate
Exhibit C    -    Form of Deposit Account Control Agreement
Exhibit D    -    Form of Request for Release


- xiii -



--------------------------------------------------------------------------------





Exhibit E    -    Form of Closing Date Diligence Provider Certificate
Exhibit F    -    Reserved
Exhibit G-1
-    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are



Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2
-    Form of U.S. Tax Compliance Certificate (For Foreign Participants That



Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3
-    Form of U.S. Tax Compliance Certificate (For Foreign Participants That



Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4
-    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are



Partnerships For U.S. Federal Income Tax Purposes)







- xiv -



--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of September 10, 2018 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and between SFR MT LLC, a Delaware limited liability
company, having its principal place of business at c/o AG Mortgage Investment
Trust, Inc., 245 Park Avenue, 26th Floor, New York, New York 10167 (“Borrower”),
and METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, having its
principal place of business at 200 Park Avenue, New York, New York 10166 (the
“Lender”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).
“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of Advance Rent shall be allocated to the applicable calendar
month set forth in the Advance Rent Disbursement Schedule.
“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender.
“Advance Rent” means, for any given month, any Rent that has been prepaid more
than thirty (30) days in advance, as measured from the date of determination.
“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.
“Advance Rent Funds” has the meaning set forth in Section 6.7.1.
“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.
“Affected Property” has the meaning set forth in Section 2.4.2(a).
“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person.
“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.4.4(e); provided that (i) if a
single Substitute Property is substituted for an Affected


- 1 -



--------------------------------------------------------------------------------





Property or portfolio of Affected Properties pursuant to Section 2.4.2(a), then
the Allocated Loan Amount of such Substitute Property shall be the Allocated
Loan Amount of such Affected Property (or the aggregate Allocated Loan Amounts
of such Affected Properties) immediately prior to its (or their) substitution,
and (ii) if two (2) or more Substitute Properties are substituted for an
Affected Property or portfolio of Affected Properties pursuant to Section
2.4.2(a), then the Allocated Loan Amount of each such Substitute Property shall
be a pro rata portion of the Allocated Loan Amount of such Affected Property (or
the aggregate Allocated Loan Amounts of such Affected Properties) immediately
prior to its (or their) substitution, with such pro rata portion determined
based on the BPO Values of the Substitute Properties. For the avoidance of
doubt, in connection with calculating the payments contemplated by this
Agreement, Lender will determine the Allocated Loan Amount for any individual
Property as of the date Lender received notice of the prepayment from Borrower.
“ALTA” means American Land Title Association, or any successor thereto.
“Ancillary Collateral” means the Collateral under the Equity Owner Security
Agreement, the Assignment of Management Agreement and the Collateral (other than
to the extent related to the Properties) under the Borrower Security Agreement.
“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.
“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.19.
“Approved Annual Budget” has the meaning set forth in Section 4.3.2.
“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing, included in the Annual
Budget or, if during a Cash Sweep Period, in an Approved Annual Budget or
(ii) approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. For the avoidance of doubt, any budgeted Capital
Expenditure amount for a calendar month may be carried forward if unused in such
calendar month; provided, however, no such unused amount may be carried over
from the last calendar month of any Approved Annual Budget to the first calendar
month of the next Approved Annual Budget.
“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.
“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Lender, Borrower and Manager,
substantially in the form delivered on the Closing Date by Borrower, Existing
Manager and Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Available Cash” has the meaning set forth in Section 2.7.2(k).
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.
“Bankruptcy Action” means, with respect to any Person:
(i)    such Person shall fail generally to pay its debts as they come due, or
shall make a general assignment for the benefit of creditors; or any case or
other proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code; or such Person shall take any corporate,
limited partnership or limited liability company action to authorize any of such
actions; or
(ii)    a case or other proceeding shall be commenced, without the application
or consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee,


- 2 -



--------------------------------------------------------------------------------





sequestrator or the like for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under the Bankruptcy
Code, and (A) such case or proceeding shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) consecutive days or (B) an order for
relief in respect of such Person shall be entered in such case or proceeding or
a decree or order granting such other requested relief shall be entered.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.
“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.
“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Borrower’s Operating Account” has the meaning set forth in Section 4.1.15.
“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.
“Broker Price Opinion” means a broker price opinion obtained by Lender.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York or the place of business of any
Servicer or the financial institution that maintains any collection account for
or on behalf of any Servicer or any Reserve Funds or the Federal Reserve Bank of
New York are not open for business.
“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended December 31, 2018.
“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.
“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.
“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs, and leasing commissions).
“Carry-Over Property” means, as of any date of determination, a Property that is
occupied by a Carry-Over Tenant at such date of determination.
“Carry-Over Tenant” means, as of any date of determination, one or more
individuals who, at the time of acquisition of a Property by Borrower, occupied
such Property.
“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.
“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.


- 3 -



--------------------------------------------------------------------------------





“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.
“Cash Management Account” has the meaning set forth in Section 2.7.1(a).
“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.
“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default, (ii) the commencement of a Low DSCR Period, or (iii) the Parent
Financial Test is not satisfied; and shall end if, (A) with respect to a Cash
Sweep Period continuing pursuant to clause (i), the Event of Default commencing
the Cash Sweep Period has been cured and such cure has been accepted by Lender
(and no other Event of Default is then continuing) or, (B) with respect to a
Cash Sweep Period continuing due to clause (ii), the Low DSCR Period has ended
pursuant to the terms hereof, or (C) with respect to a Cash Sweep Period
continuing due to clause (iii), the Parent Financial Test is satisfied.
“Casualty” has the meaning set forth in Section 5.2.
“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.
“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.
“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).
“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).
“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.
“Closing Date” means the date of the funding of the Loan.
“Closing Date Diligence Provider Certificate” means a certificate from Diligence
Provider in substantially the form of Exhibit E executed and delivered on the
Closing Date without any material exceptions.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting an assignment of
the Lease or the Leases, as applicable, and the proceeds thereof as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. The Collateral Assignment of Leases and
Rents may be included as part of the Mortgage for such Property or Properties.
“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Blocked Account Control Agreement, each Deposit Account
Control Agreement, each Assignment of Management Agreement, each Mortgage
Document and all other instruments, documents and agreements delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Lender a Lien on any real, personal or mixed property of that
Loan Party as security for the Obligations (to the extent required hereunder or
under the Loan Documents to which such Loan Party is a party), as the same may
be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.


- 4 -



--------------------------------------------------------------------------------





“Collection Period” means, the calendar month immediately preceding the related
Payment Date; provided, however, the initial Collection Period shall be the
period commencing on the Closing Date, and ending on and including the final day
of such calendar month.
“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d) but subject to the rights of Borrower to retain
and/or apply any such Insurance Proceeds under Article V), Condemnation Proceeds
(subject to the rights of Borrower to retain and/or apply any such Condemnation
Proceeds under Article V), Net Transfer Proceeds, interest on amounts on deposit
in the Cash Management Account and on the Reserve Funds, amounts paid by
Borrower to the Cash Management Account pursuant to this Agreement, and all
other payments received with respect to such Property and all “proceeds” (as
defined in Section 9-102 of the UCC) of such Property. For the avoidance of
doubt, Collections shall not include security deposits that have not been
forfeited by the applicable Tenant.
“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.
“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.
“Confidential Information” has the meaning set forth in Section 9.21.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Cure Period” means, with respect to the failure of any Property to qualify as
an Eligible Property if such failure is reasonably susceptible of cure, except
for a failure under Section 3.2.20, a period of thirty (30) days after the
earlier of actual knowledge of such condition by a Responsible Officer of
Borrower or notice thereof by Lender to Borrower; provided that, if Borrower is
diligently pursuing such cure during such thirty (30) day period and such
failure is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period, then such cure period shall be extended for another ninety (90)
days so long as Borrower continues to diligently pursue such cure and, provided,
further, that if the Obligations have been accelerated pursuant to Section
7.1(b), then the cure period hereunder shall be reduced to zero (0) days. If any
failure of any Property to qualify as an Eligible Property is not reasonably
susceptible of cure, then no cure period shall be available. If any failure of
any Property to qualify as an Eligible Property is due to a Voluntary Action,
then no cure period shall be available.
“Customer Information” has the meaning set forth in Section 9.21.
“Cut-Off Date” means, for purposes of this Agreement, the Closing Date.
“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or


- 5 -



--------------------------------------------------------------------------------





asserted against such party, whether based on any federal, state, local or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and environmental laws), on
common law or equitable cause or on contract or otherwise; provided, however,
that “Damages” shall not include special, consequential or punitive damages,
except to the extent imposed upon Lender by one or more third parties.
“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Yield Maintenance
Payment if applicable)] due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage Documents, the Environmental Indemnity or any other
Loan Document.
“Debt Service” means, with respect to any period of determination, the interest
payments due under the Note for such period.
“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:
(i)    the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period preceding such date of determination; and
(ii)    the denominator is the aggregate debt service for the twelve (12) month
period following such date of determination, calculated as the product of (1)
the Outstanding Principal Balance as of such date and (2) the Interest Rate;
provided, that for any date of determination prior to the first anniversary of
the Closing Date, the amounts under items (i) and (ii) of this definition shall
be measured from the Closing Date through the date of determination, divided by
the number of days in such period, and multiplied by 365.
“Debt Service Funds” has the meaning set forth in Section 6.1.4.
“Debt Service Subaccount” has the meaning set forth in Section 6.1.4.
“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.
“Default Rate” means a rate per annum equal to the lesser of (i) the Maximum
Legal Rate or (ii) three percent (3%) above the Interest Rate.
“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender and a Rent Deposit Bank, providing
for springing control by Lender, substantially in the form set forth as Exhibit
C attached hereto or such other form as may be reasonably acceptable to Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Diligence Provider” means Green River Capital, LLC, a Delaware limited
liability company.
“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).
“Eligibility Funds” has the meaning set forth in Section 6.5.1.
“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” means:


- 6 -



--------------------------------------------------------------------------------





(i)    Wells Fargo Bank, National Association, so long as Wells Fargo Bank,
National Association’s long term unsecured debt or deposit rating shall be at
least “A2” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if
the deposits are to be held in the applicable account for more than thirty (30)
days) or Wells Fargo Bank, National Association’s short term deposit or short
term unsecured debt rating shall be at least “P‑1” from Moody’s and the
equivalent by KBRA (if then rated by KBRA) (if the deposits are to be held in
the applicable account for thirty (30) days or less); or
(ii)    a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A‑1 by S&P, P‑1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of letters of credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (A) “AA” by S&P, (B) “AA“ and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (C) “Aa2” by Moody’s;
provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution (x) with respect to Rent Deposit Accounts and Security Deposit
Accounts only, so long as Wells Fargo Bank, National Association’s short term
unsecured debt or deposit rating shall be at least “P‑1” from Moody’s and the
equivalent by KBRA (if then rated by KBRA) and (y) with respect to Borrower’s
Operating Account.
“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:
(i)    the form of Lease reflects customary market standard terms;
(ii)    the Lease is entered into on an arms-length basis without payment
support by any Borrower or its Affiliates (provided, that any incentives offered
to Tenants shall not be deemed to constitute such payment support);
(iii)    the Lease is to a bona fide third-party Tenant;
(iv)    the Lease is in compliance with all applicable Legal Requirements in all
material respects; and
(v)    the Lease is consistent with the Manager’s internal leasing guidelines.
“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants; provided, that for purposes of determining whether a Property is in
compliance with the representation in the last sentence of Section 3.2.8 or the
last sentence of Section 3.2.15, such sentence shall be read as if it was not
qualified by Borrower’s knowledge.
“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:
(i)    the Tenant is not subject to an ongoing Bankruptcy Action as of the date
such Tenant is initially screened by Borrower prior to the execution of a Lease
by such Tenant;
(ii)    at the time of such initial screening, the Tenant is not listed on any
Government List; and
(iii)    the Tenant otherwise generally conforms to Borrower’s internal tenant
leasing criteria in all material respects at the time such Tenant is screened by
Borrower.
“Embargoed Person” has the meaning set forth in Section 4.2.16.


- 7 -



--------------------------------------------------------------------------------





“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.
“Equity Owner” means SFR MT Holdings LLC, a Delaware limited liability company.
“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender in respect of this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender in respect of this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Equity Owner’s Permitted Indebtedness” has the meaning set forth in Section
4.2.2.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.
“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.
“ERISA Plan” has the meaning set forth in Section 3.1.9(a).
“Event of Default” has the meaning set forth in Section 7.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (i)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii)
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in the Loan
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Loan or (B) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.8, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable


- 8 -



--------------------------------------------------------------------------------





to such Lender’s failure to comply with Section 2.8(e), and (iv) any United
States federal withholding Taxes imposed under FATCA.
“Existing Management Agreement” means that certain Property Management Services
Agreement, dated as of the Closing Date, between Borrower and Existing Manager,
pursuant to which Existing Manager provides management and other services with
respect to the Properties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Existing Manager” means Conrex Property Management, LLC, a Delaware limited
liability company, and/or one or more other Qualified Managers.
“Extraordinary Expense” has the meaning set forth in Section 6.6.4.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Fitch” means Fitch, Inc.
“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand-alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.
“Fully Condemned Property” has the meaning set forth in Section 5.3(b).
“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.
“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or webpage) and (iii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained by a Governmental Authority
that Lender notifies Borrower in writing is now included in “Government List”.
“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties and/or Leases
with Carry-Over Tenants as of such date and (ii) the annualized market rents for
Properties that are vacant as of such date. For purposes of clause (ii) market
rents shall be determined by Borrower, or using data provided by Manager or, if
reasonably required by Lender, by RentRange or any other nationally recognized
rental rate reporting service selected by Lender in its reasonable discretion
(such nationally


- 9 -



--------------------------------------------------------------------------------





recognized rental rate reporting service’s fee to be at Borrower’s sole cost and
expense); provided that Borrower may object to any such determination by
Manager, RentRange or other nationally recognized rental rate reporting service
by delivering written notice to Lender within five (5) Business Days of any such
determination and, in such event, the market rents so objected to shall be as
determined by an independent broker opinion of market rent obtained by Lender at
Borrower’s sole cost and expense.
“HOA” means a home owners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.
“HOA Fees” means all homeowner’s and condominium owner’s association dues, fees,
assessments and impositions with respect to a Property, and any other charges
levied or assessed or imposed against a Property, or any part thereof, by an
HOA.
“HOA Funds” has the meaning set forth in Section 6.1.3.
“HOA Property” means a Property which is subject to an HOA.
“HOA Subaccount” has the meaning set forth in Section 6.1.3.
“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.
“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss and (vii) any other contractual
obligation for the payment of money which is not settled within thirty (30) days
of the incurrence of such obligation.
“Indemnified Persons” has the meaning set forth in Section 9.15(a).
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.
“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or Person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clauses (i) or (ii) above.
“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower or
(ii) such other certified public accountant(s) selected by Borrower, which is
Independent and reasonably acceptable to Lender.
“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience and who is


- 10 -



--------------------------------------------------------------------------------





provided by CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Directors, another nationally-recognized company
reasonably approved by Lender, in each case that is not an Affiliate of Borrower
and that provides professional Independent Directors and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as an Independent Director and is not, and has never been, and will
not while serving as Independent Director be, any of the following:
(i)    a member, partner, equityholder, manager, director, officer or employee
of Borrower or any of its equityholders or Affiliates (other than as an
Independent Director of Borrower or an Affiliate of Borrower that is not in the
direct chain of ownership of Borrower and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such Independent Director
is employed by a company that routinely provides professional Independent
Directors or managers in the ordinary course of its business);
(ii)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)    a Person that controls (whether directly, indirectly or otherwise) any
of clauses (i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Director of a “special purpose
entity” affiliated with Borrower shall be qualified to serve as an Independent
Director of Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.
“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the value, use,
operation, leasing or marketability of such Property or results in any material
liability to, claim against or obligation of Lender or any Loan Party or (ii)
the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.
“Initial Principal Balance” means $103,000,000.00.
“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Hunton Andrews Kurth LLP in connection with the
Loan.
“Insurance Funds” has the meaning set forth in Section 6.2.1.
“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).
“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.
“Insurance Subaccount” has the meaning set forth in Section 6.2.1.
“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
period commencing on and including the Payment Date immediately preceding such
Payment Date and ending on and including the date immediately preceding such
Payment Date;


- 11 -



--------------------------------------------------------------------------------





provided, however, the initial Interest Period shall be the period commencing on
the Closing Date, and ending on and including the day immediately preceding the
first Payment Date.
“Interest Rate” means, with respect to each Interest Period, a rate of four and
625/1,000ths percent (4.625%) per annum.
“IRS” means the United States Internal Revenue Service.
“KBRA” means Kroll Bond Rating Agency, Inc.
“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (i) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (ii) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the Tenant.
“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all material federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Property or any part
thereof, or the construction, use, alteration or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower, such
Property or any part thereof, including, without limitation, any which may
(i) require repairs, modifications or alterations in or to such Property or any
part thereof, or (ii) in any way limit the use and enjoyment thereof.
“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Lending Parties” has the meaning set forth in Section 9.18(a).
“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in Borrower or
Equity Owner, including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.
“Loan” means the Loan made by Lender to Borrower pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Recourse Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Collateral Document, and all other agreements, instruments and
documents delivered pursuant thereto or in connection therewith, as the same may
be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Loan Party” means Borrower, Equity Owner and Parent.
“London Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in London, England are not open for business.
“Low DSCR Period” shall commence if, as of any Calculation Date, the Debt
Service Coverage Ratio is less than 1.2x, and shall end (i) if the Properties
have achieved, as of any two succeeding consecutive Calculation


- 12 -



--------------------------------------------------------------------------------





Dates, a Debt Service Coverage Ratio of at least 1.2x, or (ii) on the second
succeeding Calculation Date after Borrower shall have prepaid principal amount
of the Loan in an amount sufficient to cause the Debt Service Coverage Ratio to
be at least 1.2x (such prepayment, a “Low DSCR Cure Prepayment”).
“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement related
to the Properties between any Loan Party and any Affiliate of any Loan Party
(other than any Loan Document) and (iii) any brokerage, leasing, cleaning,
maintenance, service or other contract or agreement of any kind (other than
Leases) relating to the Properties, in each case involving payment or expense of
more than One Million Dollars ($1,000,000) during any twelve (12) month period,
unless cancelable on thirty (30) days or less notice without requiring payment
of termination fees or payments of any kind (other than amounts that accrued
prior to the termination date).
“Management Agreement” means (i) the Existing Management Agreement or (ii) a
Replacement Management Agreement pursuant to which a Qualified Manager is
managing one or more of the Properties in accordance with the terms and
provisions of this Agreement, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Management Fee Cap” means, with respect to each calendar month, an amount equal
to nine percent (9.0%) of gross Rents collected with respect to the Properties
for such calendar month, provided, that for purposes of determining gross Rents
collected, collections of Advance Rent shall be allocated to the applicable
calendar month set forth in the applicable Advance Rent Disbursement Schedule.
“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.
“Manager Default” means the occurrence of any default by Manager to perform its
duties or obligations under the Existing Management Agreement.
“Margin Stock” has the meaning set forth in Section 3.1.20.
“Material Action” has the meaning set forth in the definition of “Special
Purpose Entity”.
“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (ii) the use, operation or value of the Properties, taken as a whole,
(iii) the ability of Borrower to repay the principal and interest of the Loan
when due or to satisfy any of Borrower’s other obligations under the Loan
Documents, or (iv) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document.
“Maturity Date” means the Payment Date occurring in October, 2023, or such
earlier date on which the final payment of principal of the Note becomes due and
payable as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.
“Minimum Disbursement Amount” means $50,000.
“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.


- 13 -



--------------------------------------------------------------------------------





“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the amount of interest which is then due on the Loan in the aggregate
for the Interest Period during which such Payment Date occurs.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Obligations, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.
“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.
“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.
“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1(a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable out-of-pocket costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of an Award,
after deduction of Lender’s reasonable out-of-pocket costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.
“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).
“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.
“Non-Property Taxes” means all Taxes other than Property Taxes.
“Not-Borrower Funds” means funds deposited into the Rent Deposit Account by
mistake or otherwise that are not property of Borrower or security deposits.
“Note” means, that certain Promissory Note in respect of the Loan, dated the
relevant date of an extension of credit under Section 2.1, made by Borrower in
favor of Lender in the amount of the Initial Principal Balance, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Loan Parties of the Other Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.


- 14 -



--------------------------------------------------------------------------------





“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP. Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties, (iii) fees
payable to the Manager in an amount equal to the greater of (A) actual fees paid
to the Manager or (B) the Management Fee Cap, (iv) costs and fees of independent
professionals (including, without limitation, legal, accounting, consultants and
other professional expenses), technical consultants, operational experts
(including quality assurance inspectors) or other third parties retained to
perform services required or permitted hereunder, (v) operational equipment and
other lease payments to the extent constituting operating expenses under GAAP,
(vi) Property Taxes and HOA Fees, (vii) insurance premiums and (viii) Property
maintenance expenses. Notwithstanding the foregoing, Operating Expenses shall
not include (A) depreciation or amortization, (B) income taxes or other charges
in the nature of income taxes, (C) any expenses (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards, (D) any loss that is covered by the Policies,
including any portion of a loss that is subject to a deductible under the
Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses incurred in
connection with the acquisition and initial leasing and renovation of Properties
and other activities undertaken prior to such initial lease that do not
constitute recurring operating expenses to be paid by Borrower, including
eviction of existing tenants, incentive payments to tenants and other similar
expenses, (H) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant under a Lease, (I) any service that is required to be provided by Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the management fee set forth in the Management Agreement), (J) any
expenses that relate to a Property from and after the release of such Property
in accordance with Section 2.5, (K) bad debt expense with respect to Rents and
lost Rents due to vacancies, (L) the value of any free rent or other concessions
provided with respect to the Properties, or (M) corporate overhead expenses
incurred by Borrower’s Affiliates.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Obligations” means (i) the performance of all obligations of Borrower
contained herein; (ii) the performance of each obligation of the Loan Parties
contained in any other Loan Document; and (iii) the performance of each
obligation of the Loan Parties contained in any renewal, extension, amendment,
restatement, modification, consolidation, change of, or substitution or
replacement for, all or any part of this Agreement, the Note or any other Loan
Document.
“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” means, as of any date, outstanding principal
balance of the Loan.
“Parent” means AG Mortgage Investment Trust, Inc., a Maryland corporation.


- 15 -



--------------------------------------------------------------------------------





“Parent Financial Covenant” means the requirement that Parent or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to Section
4.2.17(e) maintain Net Assets of not less than $100,000,000.00 (exclusive of
Parent’s or such Qualified Transferee’s indirect interest in Borrower).
“Parent Financial Test” means the Net Assets of the Parent or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to Section
4.2.17(e) shall be greater than or equal to $325,000,000.00 (exclusive of
Parent's or such Qualified Transferee's indirect interest in Borrower).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).
“Payment Date” means the tenth (10th) day of each calendar month during the Term
or, if such tenth (10th) day is not a Business Day, the immediately preceding
Business Day; provided, that the first Payment Date shall be October 10, 2018.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.
“Permitted Investments” means:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof, provided such obligations are backed by the full faith and credit of
the United States including, without limitation, obligations of: the United
States Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the United States Maritime
Administration (guaranteed Title XI financing), the Small Business
Administration (guaranteed participation certificates and guaranteed pool
certificates), the United States Department of Housing and Urban Development
(local authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, (A) in the case of such investments with maturities of
thirty (30) days or less, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “A2” by Moody’s, (B)
in the case of such investments with maturities of three (3) months or less, but
more than thirty (30) days, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “A1” by Moody’s, (C)
in the case of such investments with maturities of six (6) months or less, but
more than three (3) months, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “Aa3” by Moody’s, and
(D) in the case of such investments with maturities of more than six (6) months,
the short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by Moody’s in the highest short term rating category) and the long term
obligations of which are rated “Aaa” by Moody’s; provided,


- 16 -



--------------------------------------------------------------------------------





however, that the investments described in this clause must (1) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (2) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (3) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (4) such investments must not
be subject to liquidation prior to their maturity;
(iii)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such investments with maturities of thirty (30) days or less, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by Moody’s in the highest short term rating category) and the long term
obligations of which are rated at least “A2” by Moody’s, (B) in the case of such
investments with maturities of three (3) months or less, but more than thirty
(30) days, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A1” by Moody’s, (C) in the
case of such investments with maturities of six (6) months or less, but more
than three (3) months, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “Aa3” by Moody’s, and
(D) in the case of such investments with maturities of more than six (6) months,
the short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by Moody’s in the highest short term rating category) and the long term
obligations of which are rated “Aaa” by Moody’s; provided, however, that the
investments described in this clause must (1) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (2) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (3) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (4) such investments must not be subject to
liquidation prior to their maturity;
(iv)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency in its highest long-term unsecured rating
category (or, if not rated by all Rating Agencies, rated by Moody’s in its
highest long-term unsecured rating category); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
(v)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days (A) in the case of such investments with maturities of
thirty (30) days or less, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “A2” by Moody’s, (B)
in the case of such investments with maturities of three (3) months or less, but
more than thirty (30) days, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “A1” by Moody’s, (C)
in the case of such investments with maturities of six (6) months or less, but
more than three (3) months, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “Aa3” by Moody’s, and
(D) in the case of such investments with maturities of more than six (6) months,
the short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by Moody’s in the highest short term rating category) and the long term
obligations of which are rated “Aaa” by Moody’s; provided, however, that the
investments described in this clause must (1) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (2) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (3) if such
investments have a variable rate of


- 17 -



--------------------------------------------------------------------------------





interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (4)
such investments must not be subject to liquidation prior to their maturity;
(vi)    units of taxable money market funds, which funds are regulated
investment companies and invested solely in obligations backed by the full faith
and credit of the United States, which funds have the highest rating available
from each Rating Agency (or, if not rated by all Rating Agencies, rated by at
least one Rating Agency) for money market funds; and
(vii)    any other security, obligation or investment which has been
specifically approved as a Permitted Investment in writing by Lender;
provided, however, that no obligation or security shall be a Permitted
Investment if (a) such obligation or security evidences a right to receive only
interest payments or (b) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment and provided,
further, that each investment described hereunder must have (x) a predetermined
fixed amount of principal due at maturity (that cannot vary or change) and (y)
an original maturity of not more than 365 days and a remaining maturity of not
more than thirty (30) days.
“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or HOA
Fees being contested in accordance with Section 4.1.4 or Section 4.4.5, (v) any
workers’, mechanics’ or other similar Liens on a Property that are bonded or
discharged within sixty (60) days after Borrower first receives written notice
of such Lien, (vi) all easements, rights-of-way, restrictions and other similar
non-monetary encumbrances recorded against and affecting any Property and that
would not reasonably be expected to and do not have an Individual Material
Adverse Effect on the Property, (vii) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
(viii) rights of Tenants as Tenants only under Leases permitted hereunder, and
(ix) the Specified Liens.
“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.
“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.


- 18 -



--------------------------------------------------------------------------------





“Policy” and “Policies” shall have the respective meanings set forth in Section
5.1.1(b).
“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice. A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date. If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above. Borrower
shall pay to Lender all reasonable out-of-pocket costs and expenses (if any)
incurred by Lender in connection with Borrower’s permitted revocation or
modification of any Prepayment Notice.
“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II.A as of the Closing Date, as updated on a monthly basis in the form
attached hereto as Schedule II.B, pursuant to Section 4.3.7.
“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder. The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real property,
Improvements and personal property.
“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.
“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.
“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.
“Provided Information” means any and all financial and other information
provided in writing at any time prepared by, or on behalf of, any Loan Party.
“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.
“Purchase Agreement” means the Purchase and Sale Agreement, dated August 31,
2018, by and among Conrex Residential Property Group 2012-2, LLC, a South
Carolina limited liability company, and Ovation Properties, LLC, a Texas limited
liability company, together as sellers, and Borrower, as buyer, as amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or (iii) a reputable Person that has at
least two (2) years’ experience in the management of at least 2,000 residential
rental properties in the aggregate, and is at the time of determination managing
residential rental properties in (a) at least 75% of the metropolitan
statistical areas that the applicable Properties to be managed by such Person
are located (and has retained by subcontract a property manager in all other
metropolitan statistical areas before the effectiveness of any termination or
resignation of the Manager) and (b) every state that the applicable Properties
to be managed by such Person are located, and is not the subject of a bankruptcy
or similar proceeding;


- 19 -



--------------------------------------------------------------------------------





provided, that if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion if such an opinion is requested by
Lender.
“Qualified Release Property Default” has the meaning set forth in Section
2.5(b).
“Qualified Transferee” means (i) Parent or (ii) any Person that (A) itself has,
or for which a Person executing and delivering the Recourse Guaranty or a
replacement guaranty in substantially the same form and substance as the
Recourse Guaranty has, Net Assets of not less than $325,000,000.00 (exclusive of
such Person’s direct or indirect interest in the Properties and Borrower), (B)
has not been the subject of a voluntary or involuntary (to the extent the same
has not been discharged) bankruptcy proceeding or any governmental or regulatory
investigation which resulted in a final, nonappealable conviction for criminal
activity involving moral turpitude, and (C) is (or is under common Control with
a Person that is) regularly engaged in the management, ownership or operation of
residential rental properties.
“Rating Agencies” means each of the nationally recognized statistical rating
agencies.
“Recourse Guaranty” means that certain Recourse Guaranty and Indemnity, dated as
of the Closing Date, executed by Parent and Equity Owner, jointly and severally,
in favor of Lender in respect of this Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
pursuant to which Equity Owner and Parent, jointly and severally, provide a
limited guaranty for certain bad acts.
“Register” has the meaning set forth in Section 8.1.
“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:
(i)    in connection with the Transfer of a Property pursuant to Section 2.5 or
any failure of a Property to qualify as an Eligible Property due to the
occurrence of a Voluntary Action (such Properties, “Release Premium
Properties”), (A) one hundred five percent (105%) of the Allocated Loan Amount
for such Property if the sum of the initial Allocated Loan Amounts of all
Release Premium Properties, including such Property, is less than $10,300,000,
(B) one hundred ten percent (110%) of the Allocated Loan Amount for such
Property if the sum of the initial Allocated Loan Amounts of all Release Premium
Properties, including such Property, is equal to or greater than $10,300,000 but
less than $15,450,000, (C) one hundred fifteen percent (115%) of the Allocated
Loan Amount for such Property if the sum of the initial Allocated Loan Amounts
of all Release Premium Properties, including such Property, is equal to or
greater than $15,450,000 but less than $20,600,000, and (D) one hundred twenty
percent (120%) of the Allocated Loan Amount for such Property if the sum of the
initial Allocated Loan Amounts of all Release Premium Properties, including such
Property, is equal to or greater than $20,600,000;
(ii)    in connection with any failure of a Property to qualify as an Eligible
Property, other than due to the occurrence of a Voluntary Action, that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property; and
(iii)    in connection with any Condemnation or Casualty of any Property for
which prepayment of the Release Amount is required pursuant to Section 5.3 or
Section 5.4, one hundred percent (100%) of the Allocated Loan Amount for such
Property.
“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.
“Release Property” has the meaning set forth in Section 2.5.
“Renovation Standards” means the maintenance, repairs, improvements and
installations that (i) are necessary for a Property to conform to applicable
material Legal Requirements and


- 20 -



--------------------------------------------------------------------------------






(ii) do not deviate materially from local rental market standards for the area
in which such Property is located.
“Rent Deposit Account” has the meaning set forth in Section 2.6(a).
“Rent Deposit Bank” has the meaning set forth in Section 2.6(a).
“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Manager, to the extent Borrower or Manager reasonably determines the return of
the same is necessary in order to preserve Borrower’s enforcement remedies under
the applicable Lease.
“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees
(other than any lease application fees received from a prospective tenant),
payments or other compensation from any Tenant.
“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.
“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement; (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance; provided, that with respect to this
clause (B), if such management agreement provides for the payment of management
fees at a rate that is in excess of the rate provided for under the Existing
Management Agreement, then Borrower shall have obtained Lender’s prior written
consent; or (C) a management agreement with a Manager approved by Lender in
accordance with Section 4.1.18(b)(y) and satisfying the conditions set forth in
clauses (B)(x) and (B)(y) above, and (ii) an assignment of management agreement
and subordination of management fees substantially in the form of the Assignment
of Management Agreement dated as of the Closing Date (or such other form and
substance reasonably acceptable to Lender and the Qualified Manager).
“Reportable Event” has the meaning set forth in Section 4043 of ERISA.
“Representatives” has the meaning set forth in Section 9.21.
“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit D.
“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article VI, including, but not
limited to, the Capital Expenditure Funds, the Debt Service Funds, the HOA
Funds, the Insurance Funds, the Tax Funds, the Casualty and Condemnation Funds,
the Cash Collateral Funds, the Eligibility Funds and the Advance Rent Funds.
“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date for each account in any calendar month.
“Reserve Release Request” means any written request by Borrower for a release of
Reserve Funds made in accordance with Article VI.
“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.


- 21 -



--------------------------------------------------------------------------------





“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.
“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).
“Restricted Party” means, collectively, Borrower, Equity Owner, and any other
direct or indirect equity holder in Borrower or Equity Owner up to, but not
including, the first direct or indirect equity holder that has substantial
assets other than the Properties and the other Collateral.
“S&P” means S&P Global Ratings.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Deposit Account” has the meaning set forth in Section 4.1.16(a).
“Servicer” has the meaning set forth in Section 8.2.
“Servicing Agreement” has the meaning set forth in Section 8.2.
“Severed Loan Documents” has the meaning set forth in Section 7.2(c).
“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).
“Special Members” has the meaning set forth in the definition of “Special
Purpose Entity”.
“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received prior consent to do otherwise from Lender:
(i)    is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, maintaining, renovating, rehabilitating, owning, holding,
marketing, selling, leasing, transferring, managing and operating the
Properties, entering into and performing its obligations under the Loan
Documents to which it is a party, refinancing the Properties in connection with
a permitted repayment of the Loan and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (B) in the
case of Equity Owner, acting as the sole member of Borrower and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing;


- 22 -



--------------------------------------------------------------------------------





(ii)    has not engaged and shall not engage in any business unrelated to (A) in
the case of Borrower, the acquisition, renovation, maintenance, ownership,
holding, marketing, sale, leasing, transfer, management, operation or financing
of the Properties, or, if consented to by Lender, acting as sole member of a
subsidiary. and (B) in the case of Equity Owner, acting as the sole member of
Borrower;
(iii)    has not owned and shall not own any real property other than the
Properties;
(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Properties, personal property necessary or
incidental to its ownership and operation of the Properties, or (B) in the case
of Equity Owner, its membership interest in Borrower and personal property
necessary or incidental to its ownership of such interest;
(v)    shall not cause, consent to or permit any amendment of its certificate of
formation or its limited liability company agreement with respect to the matters
set forth in this definition;
(vi)    with respect to each of Borrower and Equity Owner, (A) is and shall be a
Delaware limited liability company, (B) has and shall have at least two (2)
Independent Directors serving as managers of such company, (C) shall not take,
and neither the member of Borrower or Equity Owner nor any officer of Borrower
or Equity Owner nor any other Person shall be authorized or empowered to take
any of the following actions, either with respect to itself or, with respect to
any subsidiary of it that is a Loan Party, in each case without the prior
unanimous consent of all the Independent Directors of the company in writing to
such action (each, a “Material Action”): (1) filing or consenting to the filing
of any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute,
(2) seeking or consenting to the appointment of a receiver, liquidator or any
similar official of Borrower or Equity Owner or a substantial part of its
respective business, (3) making an assignment for the benefit of creditors by
Borrower or Equity Owner, (4) admitting in writing its inability to pay debts
generally as they become due, (5) declaring or effectuating a moratorium on the
payment of any obligations of Borrower or Equity Owner, or (6) taking any action
in furtherance of the foregoing, provided, for purposes of clauses (4) and (6),
the following shall not constitute a Material Action: (x) admissions or
statements which are compelled and required by law and which are true and
correct, or (y) admissions or statements in writing to Lender or any Servicer of
the Loan, or in connection with any audit opinion or “going concern”
qualification in its audited financial statements, that (I) Borrower cannot pay
its Operating Expenses, (II) Borrower cannot pay debt service on the Loan, or
(III) Borrower cannot repay or refinance the Loan on the Maturity Date;
notwithstanding any provision of law that otherwise so empowers such company,
its member or any officer or any other Person, provided, however, that, so long
as the Loan is outstanding such company may not authorize the taking of any
Material Action, unless there are at least two (2) Independent Directors the
serving in such capacity and (D) under the terms of its limited liability
company agreement, immediately prior the occurrence of any event that causes the
sole member to cease to be a member of such company (other than upon
continuation of such company without dissolution upon an assignment by the
member of all of its limited liability interest in such company and the
admission of the transferee in accordance with such company’s limited liability
company agreement), each of the persons acting as Independent Director of such
entity shall, without any action of any Person, automatically be admitted as
members of the limited liability company (“Special Members”) and shall pursue
and continue the existence of the limited liability company without dissolution
and such Special Members may not resign as such until (i) a successor Special
Member has been admitted to the limited liability company as a Special Member
and (ii) such successor Special Member has also accepted its appointment as an
Independent Director;
(vii)    has and shall have a limited liability agreement that provides that, to
the fullest extent permitted by applicable law, including Section 18-1101(e) of
the Delaware Limited Liability Company Act, the Independent Directors of
Borrower or Equity Owner shall not be liable to such respective Person, its
respective equity holders or any other Person bound by its limited liability
agreement for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director acted in bad faith or engaged in
willful misconduct;
(viii)    has and shall have a limited liability agreement that provides that
such entity shall not (A) dissolve, merge, liquidate, consolidate; (B) sell all
or substantially all of its assets, except as expressly permitted


- 23 -



--------------------------------------------------------------------------------





under the Loan Documents; or (C) amend its organizational documents with respect
to the matters set forth in this definition without the consent of Lender;
(ix)    has at all times been and shall intend at all times to remain solvent
and has paid and shall pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, that the foregoing
shall not require any direct or indirect member of Borrower or Equity Owner to
make any additional capital contributions to Borrower or Equity Owner, as the
case may be;
(x)    has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;
(xi)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns;
(xii)    has maintained and shall maintain its own records, books, resolutions
and agreements;
(xiii)    has not commingled and, except as contemplated by this Agreement
(including, notwithstanding any provision to the contrary, as contemplated in
the case of Not-Borrower Funds in Section 2.6), shall not commingle its funds or
assets with those of any other Person and has not participated and shall not
participate in any cash management system with any other Person;
(xiv)    has held and shall hold its assets in its own name;
(xv)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;
(xvi)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its assets
and liabilities separate and apart from those of any other Person; and (C) has
not permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;
(xvii)    has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees or contract for
sufficient services in light of its contemplated business operations;
(xviii)    has observed and shall observe all limited liability company
formalities;
(xix)    has not incurred and shall not incur any Indebtedness other than,
(i) with respect to Borrower, Permitted Indebtedness, and (ii) with respect to
Equity Owner, Equity Owner’s Permitted Indebtedness;
(xx)    has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available


- 24 -



--------------------------------------------------------------------------------





to satisfy the obligations of any other Person or has not pledged and shall not
pledge its assets to secure the obligations of any other Person, in each case
except as permitted or contemplated by the Loan Documents;
(xxi)    has not acquired and shall not acquire obligations or securities of its
members or any Affiliate; provided, that Equity Owner shall be the sole member
of Borrower;
(xxii)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;
(xxiii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
(xxiv)    has not pledged and shall not pledge its assets to secure the
obligations of any other Person, except to Lender to secure the Obligations;
(xxv)    has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
(xxvi)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxvii)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);
(xxviii)    has not identified and shall not identify its members or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;
(xxix)    other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
members except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;
(xxx)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;
(xxxi)    has not had and shall not have any of its obligations guaranteed by
any Affiliate, except as provided by the Loan Documents or as otherwise
consented to by Lender;
(xxxii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except as contemplated by the Loan Documents;
(xxxiii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents;
(xxxiv)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and


- 25 -



--------------------------------------------------------------------------------





(xxxv)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except Manager pursuant to a
Management Agreement entered into in accordance with this Agreement.
“Specified Liens” means Liens described in Schedule X affecting one or more of
the Properties as of the Closing Date, provided that all such Liens on the
affected Properties are affirmatively covered by the Title Insurance Policies.
“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.
“Subaccounts” has the meaning set forth in Section 2.7.1(e).
“Substitute Mortgage Documents” has the meaning set forth in Section
2.4.2(a)(x).
“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).
“Succeeding Interest Period” has the meaning set forth in Section 2.4.4(a)(ii).
“Tax Funds” has the meaning set forth in Section 6.1.1.
“Tax Subaccount” has the meaning set forth in Section 6.1.1.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.
“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.
“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.
“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens) other than Specified Liens.
“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.
“Transfer” has the meaning set forth in Section 4.2.17(b).
“Transfer Date” means the date upon which a Transfer of a Property is
consummated.


- 26 -



--------------------------------------------------------------------------------





“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
six percent (6.0%) of all gross amounts realized with respect thereto, for any
of the following: (i) third party real estate commissions, (ii) the closing
costs of the purchaser of such Property actually paid by Borrower and
(iii) Borrower’s miscellaneous closings costs, including, but not limited to
title, escrow and appraisal costs and expenses.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.8(e)(iii)(B)(3).
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.
“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $450.
“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of:

(i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 92.5%, and (2) Actual Rent Collections, and (B)
Other Receipts; over (ii) for the twelve (12) month period ending on such date,
the sum of (A) Operating Expenses, adjusted to reflect exclusion of amounts
representing non-recurring expenses, and (B) Underwritten Capital Expenditures.
For purposes of the foregoing calculations, for each of the first three
Calculation Dates after the Closing Date, Operating Expenses, Actual Rent
Collections and Other Receipts with respect to the Properties for the period
from the Closing Date to and including each such Calculation Date shall be
annualized to determine the twelve (12) month Operating Expenses, Actual Rent
Collections and Other Receipts with respect to the Properties.
Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c) any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(H)” of the definition thereof, (d) security deposits received from Tenants
until forfeited or applied and (e) any lease buy-out or surrender payment from
any Tenant.
Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserve Subaccount in an amount equal to one hundred percent (100%)
of the Allocated Loan Amount for such Property.
“United States” means the United States of America.
“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.7.2(i)(B) and which have
not been expended therefor are not Unrestricted Cash.


- 27 -



--------------------------------------------------------------------------------





“Vacant Property” means, individually, and “Vacant Properties” means,
collectively, the Properties listed on Schedule IX attached hereto which are not
leased to or occupied by any Tenant as of the Cut-Off Date. The parties hereto
agree that Schedule IX shall be revised to reflect the final list of Vacant
Properties agreed to in the Purchase Agreement.
“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property,
(ii) a Transfer of such Property in violation of this Agreement or (iii) such
Property becoming a Disqualified Property.
“Yield Maintenance Date” means the Payment Date occurring in September, 2022.
“Yield Maintenance Premium” means, with respect to any prepayment of principal
(or acceleration of the Loan) prior to the Yield Maintenance Date (other than
payments made pursuant to Section 2.4.2(a) (except where such prepayment arises
as a result of a Voluntary Action) or Section 2.4.2(c)), an amount equal to the
sum of the present values calculated for each Payment Date occurring after the
date of such prepayment to and including the Yield Maintenance Date of the
result of the following: (i) the amount of such prepayment (or the amount of
principal so accelerated), multiplied by (ii) the Interest Rate divided by (iii)
twelve (12), discounted monthly to the date of such prepayment at a rate equal
to the Treasury Rate, based on a 360 day year of twelve 30-day months. All Yield
Maintenance Premium payments hereunder shall be deemed to be earned by Lender
upon the funding of the Loan. For purposes of calculating the Yield Maintenance
Premium, the term “Treasury Rate” means a per annum rate (expressed as a monthly
equivalent and as a decimal and, in the case of United States Treasury bills,
converted to a bond equivalent yield), determined to be the per annum rate equal
to the monthly yield to maturity for United States Treasury securities maturing
on the Yield Maintenance Date, as determined by interpolation between the most
recent weekly average yields to maturity for two series of United States
Treasury securities.
Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. References to
Schedules refer to the cumulative Schedules delivered for each date on which a
portion of the Loan is funded, unless otherwise indicated.
ARTICLE II     - GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan, and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.
2.1.3    The Note, Mortgages and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgages and the other Loan Documents (as the same
may be amended from time to time).
2.1.4    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) make
deposits of the Reserve Funds, (b) make distributions to Equity Owner, (c) pay
costs and expenses incurred in connection with the closing of the Loan, and
(d) to the extent any proceeds remain after satisfying clauses (a) through
(c) above, for such lawful purpose as Borrower shall designate.


- 28 -



--------------------------------------------------------------------------------





Section 2.2    Interest Rate.
2.2.1    Interest Rate. The Loan shall accrue interest throughout the Term at
the Interest Rate. Borrower shall pay to Lender on the dates provided in Section
2.3.1, the interest accrued or to be accrued on the Loan for the related
Interest Period.
2.2.2    Interest Calculation. Interest on the Loan and other Obligations shall
be calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate expressed as an annual
rate divided by 360) by (C) the Outstanding Principal Balance or the amount of
such other Obligations, as applicable, outstanding during such period. The
accrual period for calculating interest due on each Payment Date shall be the
Interest Period in which such Payment Date occurs.
2.2.3    Determination of Interest Rate. The Loan shall bear interest at the
Interest Rate, subject to Sections 2.2.4 and 2.2.5.
2.2.4    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
of the Loan and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Default shall have occurred,
without regard to any grace or cure periods contained herein. Interest at the
Default Rate shall be paid immediately upon demand, which demand may be made as
frequently as Lender shall elect, to the extent not prohibited by applicable
law.
2.2.5    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the Outstanding Principal Balance at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the Loan at a rate in excess of the Maximum Legal Rate, the Interest
Rate or the Default Rate, as the case may be, of the Loan shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of such Maximum Legal Rate shall be deemed to have been payments in
reduction of principal of the Loan and not on account of the interest due
hereunder and no Yield Maintenance Premium shall be owing on any such reduction
of principal and the provisions of Section 2.4.4 (other than those of Section
2.4.4(e)) shall apply to any such reduction of principal. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.
Section 2.3    Loan Payment.
2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender on each
Payment Date, to and including the Maturity Date, an amount of interest equal to
the Monthly Debt Service Payment Amount for the related Interest Period, which
amount will be applied in accordance with the provisions of this Article II. On
each Payment Date, Borrower shall also pay to Lender all amounts required in
respect of Reserve Funds as set forth in Article VI.
2.3.2    Payments Generally. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the day on which such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.


- 29 -



--------------------------------------------------------------------------------





2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage Documents and the
other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of four percent (4%) of
such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgages and the other Loan Documents to the
extent permitted by applicable law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 p.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
Section 2.4    Prepayments and Substitutions.
2.4.1    Voluntary Prepayments. Upon timely delivery by Borrower to Lender of a
Prepayment Notice, Borrower may prepay all or any portion of the Outstanding
Principal Balance and any other amounts outstanding under the Note, this
Agreement, the Mortgage Documents and any of the other Loan Documents, on any
Business Day provided that Borrower shall comply with the provisions of and pay
to Lender the amounts set forth in Section 2.4.4. Each such prepayment shall be
in a minimum principal amount equal to $1,000,000 and in integral multiples of
$100,000 in excess thereof and shall be made and applied in the manner set forth
in Section 2.4.4.
2.4.2    Mandatory Prepayments.
(a)    Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property. No Yield Maintenance Premium shall
be owing on any such prepayment unless such Property became a Disqualified
Property as a result of a Voluntary Action. After the prepayment of the Debt by
the Release Amount with respect to a Disqualified Property as provided above,
(i) if the breach or failure that resulted in such Property becoming a
Disqualified Property relates solely to such Disqualified Property, such breach
or failure shall be deemed cured and shall not result in a Default or Event of
Default under this Agreement or any other Loan Document, and (ii) Lender shall
release the Disqualified Property from the applicable Mortgage Documents and
related Lien; provided, that (x) Borrower has delivered to Lender a draft
release (and, in the event the Mortgage and the Collateral Assignment of Leases
and Rents applicable to the Disqualified Property encumbers other Property(ies)
in addition to the Disqualified Property, such release shall be a partial
release that relates only to the Disqualified Property and does not affect the
Liens and security interests encumbering or on the other Property(ies)) in form
and substance appropriate for the jurisdiction in which such Disqualified
Property is located and shall contain standard provisions protecting the rights
of Lender and (y) Borrower shall pay all costs, taxes and expenses associated
with such release (including, without limitation, cost to file and record the
release and Lender’s reasonable attorneys’ fees). Notwithstanding the foregoing,
in lieu of such prepayment, Borrower may either (1) deposit an amount equal to
one hundred percent (100%) of the Allocated Loan Amount for such Disqualified
Property in the Eligibility Reserve Subaccount in accordance with and subject to
Section 6.5 or (2) substitute a Disqualified Property or a portfolio of
Disqualified Properties (each, an “Affected Property” and collectively, the
“Affected Properties”) with a substitute Eligible Property or a portfolio of
Eligible Properties (each, a “Substitute Property” and collectively, the
“Substitute Properties”); and upon such deposit or substitution, if the breach
or failure that resulted in such Property becoming a Disqualified Property
relates solely to such Disqualified Property, such breach or failure shall be
deemed to be cured and shall not result in a Default or Event of Default under
this Agreement or any other Loan Document; provided that, in the case of a
proposed substitution, the following conditions are satisfied:


- 30 -



--------------------------------------------------------------------------------





(i)    each substitute Eligible Property shall (1) be a detached single family
residential real property or a condominium or townhome (so long as condominium
units and townhomes constitute no more than two percent (2%) of the Properties
by BPO Value and provided no condominium that is a Substitute Property shall
consist of more than one single family unit), but excluding housing cooperatives
and manufactured housing, (2) be subject to an Eligible Lease, and (3) be
located in an MSA that contains at least one Property as of the Closing Date,
and no such substitute Eligible Property shall change the concentration by more
than five percent (5.0%), covered under applicable insurance and title policies;
(ii)    no Event of Default shall have occurred and be continuing except as
related to, and cured by the removal of, the Affected Property being
substituted;
(iii)    Lender shall have obtained, at Borrower’s sole cost and expense, a
Broker Price Opinion for the applicable Affected Property or Affected Properties
and the applicable Substitute Property or Substitute Properties and based on
such Broker Price Opinion(s), the Substitute Property (or portfolio of
Substitute Properties) shall have the same or greater BPO Value as the greater
of (x) the BPO Value of the Affected Property (or portfolio of Affected
Properties) being substituted as of the Closing Date and (y) the BPO Value of
the Affected Property (or portfolio of Affected Properties) being substituted at
the time of substitution;
(iv)    Borrower shall deliver to Lender an Officer’s Certificate stating that
each Substitute Property satisfies each of the Property Representations and is
in compliance with each of the Property Covenants on the date of the
substitution after giving effect to the substitution;
(v)    there is an Eligible Lease for each Substitute Property;
(vi)    the in place Rents under the Lease(s) for the Substitute Property (or
Substitute Properties, if a portfolio of Affected Properties are being
substituted) shall be equal to or greater than the greater of (A) the in place
Rents under the Lease(s) for the Affected Property (or portfolio of Affected
Properties) being substituted measured as of the time of substitution and (B)
the in place Rents under the Lease(s) for the Affected Property (or portfolio of
Affected Properties) being substituted measured as of the Closing Date;
(vii)    simultaneously with the substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Affected Property (or
portfolio of Affected Properties) being substituted to a Person other than a
Loan Party, and Borrower shall deliver to Lender a copy of the deed conveying
all of Borrower’s right, title and interest in such Affected Property (or
portfolio of Affected Properties) being substituted;
(viii)    Borrower shall deliver on or prior to the date of substitution
evidence satisfactory to Lender that each Substitute Property is insured
pursuant to Policies meeting the requirements of Article V;
(ix)    Borrower shall deliver to Lender the deed, Title Insurance Owner’s
Policy and the Lease with respect to each Substitute Property;
(x)    Borrower shall have executed and delivered to Lender, the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Collateral Assignment of Leases and
Rents and Fixture Filing, if applicable, executed and/or delivered on the
Closing Date with such changes as may be necessitated or appropriate (as
reasonably determined by Lender) for the jurisdiction in which the Substitute
Property is located, and which may, in Lender’s reasonable discretion, be
Mortgage Documents with respect to only such Substitute Property (and in the
event the Substitute Property is located in the same county or parish in which
one or more other Properties (other than the Affected Property or Affected
Properties being substituted) is located, such Mortgage and Collateral
Assignment of Leases and Rents may be in the form of an amendment and spreader
agreement to the existing Mortgage and Collateral Assignment of Leases and Rents
covering such Property or Properties located in the same county or parish as the
Substitute Property, in each case, in form and substance reasonably acceptable
to Lender) (the “Substitute Mortgage Documents”);


- 31 -



--------------------------------------------------------------------------------





(xi)    Borrower shall deliver to Lender the following opinions of counsel: (A)
an opinion of counsel admitted to practice under the laws of the state in which
the Substitute Property (or portfolio of Substitute Properties) being
substituted is located in form and substance reasonably satisfactory to Lender
opining as to the enforceability of the Substitute Mortgage Documents with
respect to the Substitute Property and (B) an opinion stating that the
Substitute Mortgage Documents were duly authorized, executed and delivered by
Borrower and that the execution and delivery of such Substitute Mortgage
Documents and the performance by Borrower of its obligations thereunder will not
cause a breach or a default under, any agreement, document or instrument to
which Borrower is a party or to which it or the Properties are bound and
otherwise in form and substance reasonably satisfactory to Lender;
(xii)    Lender shall have received a Title Insurance Policy for the Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than an Affected Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;
(xiii)    each Substitute Property shall be located in a metropolitan
statistical area that contains at least one property described on the Properties
Schedule as of the Closing Date,
(xiv)    no acquisition of a Substitute Property will result in Borrower or
Equity Owner incurring any Indebtedness (except as permitted by this Agreement);
(xv)    the aggregate Allocated Loan Amounts of the Disqualified Properties
being substituted, together with the aggregate Allocated Loan Amounts of all
Disqualified Properties that have been substituted with Substitute Properties
since the Closing Date, shall be no more than ten percent (10%) of the
Outstanding Principal Balance;
(xvi)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of a Loan Party,
threatened against any Affected Property being substituted with a Substitute
Property or against such Substitute Property which may result in liability for
Borrower, Borrower shall have deposited with Lender reserves reasonably
satisfactory to Lender as security for the satisfaction of such liability; and
(xvii)    Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the substitution (including,
without limitation, reasonable out-of-pocket costs and expenses incurred by
Lender in connection with the release of the Affected Property (or portfolio of
Affected Properties) being substituted from applicable Mortgage Documents).
Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a).
Simultaneously with the substitution of a Affected Property, Lender shall
release the Affected Property or Affected Properties from the applicable
Mortgage Documents and related Lien, provided that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Affected Property or Affected
Properties encumbers other Property(ies) in addition to the Affected Property or
Affected Properties, such release shall be a partial release that relates only
to the Affected Property or Affected Properties being substituted and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Affected Property or Affected Properties are located which contains
standard provisions protecting the rights of Lender.
Notwithstanding anything to the contrary contained herein, in no event may
Borrower substitute Eligible Properties for more than five percent (5.0%) of the
Properties set forth on the Closing Date Properties Schedule.


- 32 -



--------------------------------------------------------------------------------





(b)    Transfer. If at any time any Property is sold or otherwise disposed of,
then Borrower shall, no later than the close of business on the day on which
such Transfer occurs, give notice thereof to Lender and prepay the Debt in the
applicable Release Amount with respect to such Property in accordance with
Section 2.5.
(c)    Condemnation or Casualty. If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Payment Date following the date on which Lender actually
receives the applicable Net Proceeds, such Net Proceeds, up to the amount
required to be prepaid as provided in Section 5.3 or Section 5.4, as applicable,
shall be applied to the prepayment of the Debt in accordance with Section
2.4.4(d). For the avoidance of doubt, no Yield Maintenance Premium shall be due
in connection with any prepayment made pursuant to this Section 2.4.2(c).
(d)    Application of Mandatory Prepayments. Each such prepayment shall be made
and applied in the manner set forth in Section 2.4.4.
(e)    Payment from Cash Management Account. Lender may collect any prepayment
required under this Section 2.4.2 from the Cash Management Account on the date
such prepayment is payable hereunder.
2.4.3    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower and
Borrower shall pay, as part of the Debt, all of: (i) all accrued interest
calculated at the Interest Rate on the amount of principal being prepaid through
and including the date of such prepayment together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment and (ii) an amount equal to the Yield Maintenance Premium (if made
before the Yield Maintenance Date).
(b)    Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Loan and other Obligations as
Lender shall determine in its sole and absolute discretion.
2.4.4    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:
(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid through and including the Repayment Date,
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment;
(ii)    if such prepayment occurs prior to the Yield Maintenance Date, the Yield
Maintenance Premium applicable thereto; provided that no Yield Maintenance
Premium shall be due in connection with (x) a prepayment under Section 2.4.2(a)
(except where such prepayment arises as a result of a Voluntary Action or except
as set forth in clause (z) below), (y) a prepayment under Section 2.4.2(c), or
(z) with respect to a voluntary prepayment in connection with sales and releases
of Properties representing no more than ten percent (10.0%) in the aggregate of
the initial Allocated Loan Amounts; and
(iii)    all other sums, then due under the Note, this Agreement and the other
Loan Documents.


- 33 -



--------------------------------------------------------------------------------





(b)    Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender incurred in connection with the repayment or prepayment (including
without limitation reasonable attorneys’ fees and expenses and reasonable
out-of-pocket costs and expenses related to the Transfer or substitution of any
Property); provided, for the avoidance of doubt, this provision shall not apply
with respect to Taxes.
(c)    Except during an Event of Default, prepayments shall be applied by Lender
in the following order of priority: (i) first, to any amounts (other than
principal, interest, and Yield Maintenance Premium) then due and payable under
the Loan Documents, including any reasonable out-of-pocket costs and expenses of
Lender in connection with such prepayment; (ii) second, to interest payable
pursuant to Section 2.4.4(a)(i) on the amount of principal being prepaid
pursuant to this clause (c) at the Interest Rate; (iii) third, to Yield
Maintenance Premium, to the extent applicable, on the principal being prepaid
pursuant to this clause (c); and (iv) fourth, to principal, applied as set forth
in clause (d) below.
(d)    Except during an Event of Default, prepayments of principal of the Loan
made pursuant to this Section 2.4.4 shall be applied to the Loan until the
Outstanding Principal Balance of the Loan is reduced to zero.
(e)    Prepayments under Section 2.4.1 only shall reduce the Allocated Loan
Amounts for each Property on a pro rata basis. Prepayments under Section 2.4.2
shall reduce the Allocated Loan Amount with respect to the applicable Property,
until the Allocated Loan Amount and any interest, fees or other Obligations
related thereto is zero; any excess portion of such prepayment shall not serve
to reduce the Allocated Loan Amount for any other Property.
(f)    Lender shall, upon the written request and at the expense of Borrower,
upon payment in full of the Debt in accordance with the terms and provisions of
the Loan Documents, release the Liens of the Mortgage Documents and cause the
trustees under any of the Mortgages to reconvey the applicable Properties to
Borrower. In connection with the releases of the Liens, Borrower shall submit to
Lender, forms of releases of Liens (and related Loan Documents) for execution by
Lender. Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement. Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.
Section 2.5    Release of Property. Borrower may Transfer any Property or obtain
a release of any Disqualified Property upon a prepayment of the Loan as provided
for in Section 2.4.1 (each, a “Release Property”) and Lender shall release the
Release Property from the applicable Mortgage Documents and release the security
interest and Lien on any Collateral located at such Release Property, provided
that the following conditions precedent to such Transfer are satisfied (the
“Release Conditions”); provided, that, for the avoidance of doubt, the Release
Conditions do not need to be satisfied in order for Lender to release its
security interest and Lien on any Disqualified Property in connection with any
substitution in accordance with Section 2.4.2(a):
(a)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer;
(b)    No Event of Default has occurred and is continuing (other than a
non-monetary Event of Default that is specific to such Release Property to which
Section 2.4.2(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.2(a) (a “Qualified Release Property
Default”));
(c)    Except with respect to any release of a Disqualified Property, the Debt
Service Coverage Ratio as of the most recent Calculation Date, after giving pro
forma effect for the elimination of the Underwritten Net Cash Flow for the
Release Property and the repayment of the Loan in the applicable Release Amount,
is at least


- 34 -



--------------------------------------------------------------------------------





equal to the actual Debt Service Coverage Ratio as of such date and would not
result in the occurrence of a Low DSCR Period; provided, that the condition in
this clause (c) shall not be applicable to a Transfer of a Property if the Loan
is prepaid in the amount that is the greater of the applicable Release Amount
and 100% of the Net Transfer Proceeds for the Release Property;
(d)    Except for a release of the Release Property that is effected in order to
cure a Qualified Release Property Default, the Release Property shall be
Transferred pursuant to a bona fide all-cash sale of the Release Property on
arms-length terms and conditions;
(e)    On or prior to the Transfer Date, Borrower shall prepay the Outstanding
Principal Balance by an amount equal to the applicable Release Amount for the
Release Property and Borrower shall comply with the provisions and pay to Lender
the amounts set forth in Section 2.4.4;
(f)    If a Cash Sweep Period is continuing on the Transfer Date, the excess,
if any, of (i) the Net Transfer Proceeds for the Release Property over (ii) the
applicable Release Amount for the Release Property and any other amounts payable
to Lender in connection with such release shall be deposited into the Cash
Collateral Subaccount;
(g)    Borrower shall submit to Lender, not less than five (5) Business Days’
prior to the Transfer Date, a draft release for the applicable Mortgage
Documents (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Release Property encumber other Property(ies)
in addition to the Release Property, such release shall be a partial release
that relates only to the Release Property and does not affect the Liens and
security interests encumbering or on the other Property(ies)) in form and
substance appropriate for the jurisdiction in which the Release Property is
located and shall contain standard provisions protecting the rights of Lender.
In addition, Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment; and
(h)    Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Lender in connection with any such release.
Section 2.6    Rent Deposit Account.
(a)    During the Term, Borrower shall establish and maintain one or more bank
accounts for the purpose of collecting Rents (each a “Rent Deposit Account”) at
an Eligible Institution selected by Borrower and reasonably approved by Lender
(the “Rent Deposit Bank”). Each Rent Deposit Account shall be subject to a
Deposit Account Control Agreement and Borrower and Manager shall have access to
and may make withdrawals from and may withhold the deposit of Rent payments from
the Rent Deposit Accounts for the sole purpose of making Rent Refunds or
removing Not-Borrower Funds (with the prior approval of Borrower); provided,
that, in no event shall the amount of Rent Refunds and Not-Borrower Funds so
withdrawn from or withheld from the Rent Deposit Accounts during any calendar
month exceed two and one-half percent (2.5%) of the total Rents actually
deposited into the Rent Deposit Accounts during the prior calendar month;
provided, further, that during the continuance of an Event of Default, Lender
may exercise sole control and dominion over the Rent Deposit Accounts and
neither Borrower nor Manager shall have the right of access to, withdraw from or
withhold deposits from the Rent Deposit Accounts. Manager may (with the prior
approval of Borrower) direct the Rent Deposit Bank to directly transfer to the
Security Deposit Account any security deposits identified by the Manager that
are on deposit in the Rent Deposit Account. All monies now or hereafter
deposited into the Rent Deposit Account shall be deemed additional security for
the Debt. Subject to the foregoing, Borrower shall cause all Rents that are paid
to or received by Borrower or Manager to be deposited into a Rent Deposit
Account or the Cash Management Account within three (3) Business Days after
receipt thereof by Borrower or Manager. Borrower shall (or instruct Manager to)
cause all funds on deposit in a Rent Deposit Account to be deposited into the
Cash Management Account every second (2nd) Business Day (or more frequently in
Borrower’s discretion); provided, that prior to any acceleration of the Loan
Borrower may cause Rent Deposit Bank to retain a reasonable amount of funds in
the Rent Deposit Accounts with respect to anticipated overdrafts, charge-backs
and bank fees and any minimum balance required by the applicable Deposit Account
Control Agreement or account terms for the Rent Deposit Accounts, not in excess
of $100,000 in the aggregate. Borrower


- 35 -



--------------------------------------------------------------------------------





shall cause any Rents which are paid to Borrower or Manager via wire or other
electronic means to be deposited directly into a Rent Deposit Account or the
Cash Management Account. In addition, Borrower shall, and shall cause Manager
to, deposit any other Collections (other than (x) Rents, (y) Insurance Proceeds
and Condemnation Proceeds, which shall be deposited into the Casualty and
Condemnation Subaccount pursuant to the terms hereof and (z) Net Transfer
Proceeds, which shall be deposited into the Cash Management Account pursuant to
the terms hereof) received by or on behalf of Borrower directly into a Rent
Deposit Account within three (3) Business Days following receipt thereof.
(b)    Borrower hereby grants to Lender a first-priority security interest in
the Rent Deposit Accounts and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first-priority security interest in the Rent Deposit
Accounts. All reasonable out-of-pocket costs and expenses for establishing and
maintaining the Rent Deposit Accounts shall be paid by Borrower. All monies now
or hereafter deposited into the Rent Deposit Accounts shall be deemed additional
security for the Debt.
(c)    During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in the Rent Deposit Accounts to the payment of the Debt in any order in
its sole discretion.
(d)    Except as provided in clause (a) with respect to Not-Borrower Funds, the
Rent Deposit Accounts shall not be commingled with other monies held by
Borrower, Manager or Rent Deposit Bank.
(e)    Borrower shall not further pledge, assign or grant any security interest
in the Rent Deposit Accounts or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(f)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and reasonable out-of-pocket costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Rent Deposit Accounts and/or the related Deposit
Account Control Agreement (unless arising from the gross negligence or willful
misconduct of Lender) or the performance of the obligations for which the Rent
Deposit Accounts were established.
Section 2.7    Cash Management.
2.7.1    Cash Management Account.
(a)    During the Term, Borrower shall establish and maintain a segregated
Eligible Account (the “Cash Management Account”) to be held by Cash Management
Account Bank in trust and for the benefit of Lender, which Cash Management
Account shall be under the sole dominion and control of Lender or Servicer on
behalf of Lender. Borrower hereby grants to Lender a first-priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in favor of Lender a perfected first-priority security interest in the Cash
Management Account, including, without limitation, filing UCC‑1 financing
statements and continuations thereof. Borrower will not in any way alter or
modify the Cash Management Account. Lender and Servicer on behalf of Lender
shall have the sole right to make withdrawals from the Cash Management Account
and all reasonable out-of-pocket costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Borrower.
(b)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.


- 36 -



--------------------------------------------------------------------------------





(c)    All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.
(d)    In the event of any Transfer of any Property, Borrower shall (or shall
cause Manager or the closing title company or escrow agent, as applicable, to)
deposit directly into the Cash Management Account the Net Transfer Proceeds for
allocation in accordance with the terms of this Agreement. Except as expressly
provided herein, Borrower shall, and shall cause Manager to, deposit any other
Collections received by or on behalf of Borrower directly into the Cash
Management Account or Rent Deposit Account within three (3) Business Days
following receipt thereof; provided, that Insurance Proceeds and Condemnation
Proceeds shall be handled in accordance with Sections 5.2, 5.3 and 5.4.
(e)    Lender may also establish subaccounts of the Cash Management Account
which shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”). The Reserve Funds will be maintained in Subaccounts.
(f)    The Cash Management Account and all other Subaccounts shall be subject to
the Blocked Account Control Agreement and shall be under the sole control and
dominion of Lender or Servicer on behalf of Lender. Neither Borrower nor Manager
shall have the right of withdrawal with respect to the Cash Management Account
or any Subaccounts except with the prior written consent of Lender, and neither
Borrower, Manager, nor any Person claiming on or behalf of or through Borrower
or Manager shall have any right or authority to give instructions with respect
to the Cash Management Account or the Subaccounts.
(g)    Borrower acknowledges and agrees that Cash Management Account Bank shall
comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Cash Management Account and the Subaccounts without
the further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Cash Management Account or any Subaccount
without further consent by Borrower or any other Person. The Cash Management
Account and each Subaccount is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC.
(h)    During the Term, Borrower shall not and shall cause Manager not to
deposit Rents or other Collections (other than Insurance Proceeds and
Condemnation Proceeds, which shall be deposited into the Casualty and
Condemnation Subaccount pursuant to the terms hereof) into any account other
than a Rent Deposit Account or the Cash Management Account.
2.7.2    Order of Priority of Funds in Cash Management Account. Unless otherwise
directed by Lender during the continuance of an Event of Default pursuant to
Section 2.7.3, on each Payment Date during the Term, Collections received during
the related Collection Period (less any fees and expenses of the Cash Management
Account Bank then due and payable) shall be applied on such Payment Date in the
following order of priority:
(a)    first, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Cash Management Account by
Borrower during the calendar month ending immediately prior to such Payment
Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.9;
(b)    second, to Lender, funds sufficient to pay the Outstanding Principal
Balance of the Loan on the Maturity Date;
(c)    third, to Lender the amount of any mandatory prepayment of the
Outstanding Principal Balance pursuant to Section 2.4.2 then due and payable and
all other amounts payable in connection therewith, such amounts to be applied in
the manner set forth in Section 2.4.4(d);


- 37 -



--------------------------------------------------------------------------------





(d)    fourth, to the Tax Subaccount, to make the required payments of Tax Funds
as required under Section 6.1;
(e)    fifth, to the Insurance Subaccount, to make any required payments of
Insurance Funds as required under Section 6.2;
(f)    sixth, to the HOA Subaccount, to make any required payments of HOA Funds
as required under Section 6.1;
(g)    seventh, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount;
(h)    eighth, to the Capital Expenditure Subaccount, to make the required
payments of Capital Expenditure Funds as required under Section 6.3;
(i)    ninth, to Manager, management fees payable for the calendar month ending
immediately prior to such Payment Date, but not in excess of the Management Fee
Cap for such calendar month;
(j)    tenth, to the Casualty and Condemnation Subaccount, in the amount of
Casualty and Condemnation Funds (if any), as required under Section 6.4;
(k)    eleventh, to Lender, any other fees, costs, expenses or indemnities then
due or payable under this Agreement or any other Loan Document;
(l)    twelfth, to Manager, any remaining management fees and other operating
expenses then due and payable;
(m)    thirteenth, all amounts remaining after payment of the amounts set forth
in clauses (a) through (l) above (the “Available Cash”) shall be applied as
follows:
(A)    if as of a Payment Date no Cash Sweep Period is continuing, any remaining
amounts to Borrower’s Operating Account; and
(B)    if as of a Payment Date a Cash Sweep Period is continuing:
(1)    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;
(2)    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Expenses, if any; and
(3)    third, to the Cash Collateral Subaccount to be held or disbursed in
accordance with Section 6.6.
2.7.3    Application during Event of Default. Notwithstanding anything to the
contrary contained herein (including Section 2.7.2), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender, Servicer or the Cash
Management Account Bank (including any Reserve Funds on deposit in the
Subaccounts) or the Rent Deposit Bank to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.
2.7.4    Payments Received in the Cash Management Account. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and


- 38 -



--------------------------------------------------------------------------------





amounts required to be deposited into the Reserve Funds, if any, shall be deemed
satisfied to the extent sufficient amounts (taking into account the order and
priority set forth in Section 2.7.2) are deposited in the Cash Management
Account to satisfy such obligations pursuant to this Agreement on the dates each
such payment is required, regardless of whether any of such amounts are so
applied by Lender.
Section 2.8    Withholding Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law, including
FATCA. If any applicable law, including FATCA, (as determined in the good faith
discretion of Borrower) requires the deduction or withholding of any Tax from
any such payment by Borrower, then Borrower shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.8(a)) Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.
(c)    Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.8, Borrower
shall deliver to Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.
(e)    Status of Borrower and Lenders.
(i)    Borrower shall not at any time make an election to be treated as a
corporation for United States federal income tax purposes and shall maintain its
tax status as either a “disregarded entity” or “partnership” for United States
federal income tax purposes.
(ii)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable Legal Requirements or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.8(e)(iii)(A), (iii)(B) and
(iii)(D)) shall not be required if in Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(iii)    Without limiting the generality of the foregoing,


- 39 -



--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from United
States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN (in the
case of an individual) or IRS Form W‑8BEN-E (in the case of an entity)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W‑8BEN (in the case of an individual) or IRS Form W‑8BEN-E (in the case of an
entity) establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W‑8BEN or IRS Form W‑8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN,
IRS Form W‑8BEN-E, a U.S. Tax Compliance Certificate, substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate, substantially in the Form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.


- 40 -



--------------------------------------------------------------------------------





Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.8 (including by
the payment of additional amounts pursuant to this Section 2.8), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.8(f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.8(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.8(f) the
payment of which would place the indemnified party in a less favorable net
after-tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.8(f) shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    Survival. Each party’s obligations under this Section 2.8 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
ARTICLE III     - REPRESENTATIONS AND WARRANTIES
Section 3.1    General Representations. Borrower represents and warrants to
Lender as of the Closing Date that, except to the extent (if any) disclosed on
Schedule III with reference to a specific subsection of this Section 3.1:
3.1.1    Organization. Borrower has been duly organized and is validly existing
with requisite power and authority to own its properties and to transact the
businesses in which it is now engaged. Borrower is duly qualified to do business
and in good standing in each jurisdiction where it is required to be so
qualified in connection with its properties, businesses and operations, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, except to
the extent that failure to do so could not in the aggregate reasonably be
expected to have a Material Adverse Effect. The sole business of Borrower is the
acquisition, renovation, rehabilitation, ownership, maintenance, sale, transfer,
financing, refinancing, management, leasing and operation of the Properties and
other activity in furtherance thereof. Borrower is a Special Purpose Entity.
3.1.2    Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and each of the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents
have been duly authorized, executed and delivered by Borrower and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with their respective terms, subject only to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law). The Loan Documents to which Borrower is a party are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower including the
defense of usury, nor would the operation of any of the terms of such Loan
Documents, or the exercise of any right thereunder, render such Loan Documents
unenforceable, and Borrower has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.


- 41 -



--------------------------------------------------------------------------------





3.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents to which Borrower is a party (a) will not
contravene its organizational documents, (b) will not result in any violation of
the provisions of any Legal Requirement of any Governmental Authority having
jurisdiction over it or any of its properties or assets, (c) will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which it is a party or to, which any of its property or assets is
subject, that would be reasonably expected to have a Material Adverse Effect and
(d) except for Liens created under the Loan Documents, will not result in or
require the creation or imposition of any Lien upon or with respect to any of
its assets.
3.1.4    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending or,
to the actual knowledge of a Responsible Officer of Borrower, threatened in
writing, against or affecting Borrower, which actions, suits or proceedings (a)
involve the Loan Documents or the transactions contemplated thereby or (b) if
adversely determined, would reasonably be expected to have a Material Adverse
Effect. There are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority or other entity that resulted in a judgment
against Borrower that has not been paid in full that would otherwise constitute
an Event of Default.
3.1.5    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. Borrower is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect. Other than the Loan Documents, neither
Borrower nor Equity Owner has a material financial obligation (contingent or
otherwise) under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which either Borrower or Equity Owner is a party
other than, with respect to Borrower, the Management Agreement, the Leases or
any other agreement into which Borrower is permitted to enter pursuant to the
terms of the Loan Documents.
3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents to which it is a party or the consummation of the transactions
contemplated hereby and thereby, other than those which have been obtained by
Borrower.
3.1.7    Solvency. Borrower has (a) not entered into the transaction
contemplated by this Agreement nor executed any Loan Document with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, Borrower is Solvent. No petition in bankruptcy has
been filed against Borrower in the last seven (7) years, and Borrower, in the
last seven (7) years, has not made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Borrower is
not contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of such Person’s assets or property, and to the actual knowledge of
Borrower, no Person is contemplating the filing of any such petition against any
Loan Party.
3.1.8    Other Debt. Neither Borrower nor Equity Owner has any Indebtedness
other than, with respect to Borrower, Permitted Indebtedness, and with respect
to Equity Owner, Equity Owner’s Permitted Indebtedness.
3.1.9    Employee Benefit Matters.
(a)    Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of Borrower do not
constitute “plan assets” of (i) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (iii) any employee benefit plan or plan that is not subject to Title I of
ERISA or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to Borrower which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of clauses (i), (ii) and (iii), an “ERISA Plan”) with the result that the
transactions contemplated by this


- 42 -



--------------------------------------------------------------------------------





Agreement, including, but not limited to, the exercise by Lender of any rights
under the Loan Documents will constitute a non-exempt prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code. Neither
Borrower nor any of its ERISA Affiliates sponsors, maintains or contributes to
any Plans or Foreign Plans. Neither Borrower nor Equity Owner has any employees.
(b)    Each Plan (and each related trust, insurance contract or fund) is in
compliance in all material respects with its terms and with all applicable laws,
including without limitation ERISA and the Code. Each Plan that is intended to
be qualified under Section 401(a) of the Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such
Plan has been determined to be exempt from federal income tax under Section
501(a) of the Code as currently in effect, and no event has taken place which
could reasonably be expected to cause the loss of such qualified status and
exempt status. With respect to any Plan of Borrower or Equity Owner, the minimum
funding standard under Section 412(a) of the Code and Section 302(a) of ERISA
have been satisfied and all required minimum contributions paid and all required
installments on or before the due dates under Section 430(j) of the Code and
Section 303(j) of ERISA. Neither Borrower nor Equity Owner has filed, pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard. Neither Borrower nor Equity Owner has
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. No Plan of Borrower or Equity Owner is in “at risk” status
within the meaning of Section 430(i) of the Code or Section 303(j) of ERISA.
There are no existing, pending or threatened in writing claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Plan to which Borrower or
Equity Owner has incurred or otherwise has or could have an obligation or any
liability. With respect to each Multiemployer Plan to which Borrower or Equity
Owner is required to make a contribution, all required contributions and
installments have been satisfied on or before the applicable due dates and have
not incurred a complete or partial withdrawal under Section 4203 or 4205 of
ERISA. No Plan Termination Event has or is reasonably expected to occur.
(c)    Each Foreign Plan is in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such plan. The aggregate of the liabilities to
provide all of the accrued benefits under each Foreign Plan does not exceed the
current fair market value of the assets held in the trust or other funding
vehicle for such plan. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against Borrower or Equity Owner with
respect to any Foreign Plan.
3.1.10    Compliance with Legal Requirements. Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for any default or
violation that would not reasonably be expected to have a Material Adverse
Effect.
3.1.11    Financial Information. All financial data that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the Closing Date), (b) accurately
represent the financial condition of the Properties as of the date of such
reports (or, to the extent that any such financial data did not accurately
represent the financial condition of the Properties when delivered, the same has
been corrected by financial data subsequently delivered to Lender prior to the
Closing Date), and (c) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. The foregoing representation shall
not apply to any such financial data that constitutes projections, provided that
Borrower represents and warrants that such projections were made in good faith
and that Borrower has no reason to believe that such projections were materially
inaccurate. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and would
reasonably be expected to have a Material Adverse Effect, except as referred to
or reflected in said financial statements. Borrower has no liabilities or other


- 43 -



--------------------------------------------------------------------------------





obligations that arose or accrued prior to the Closing Date that would
reasonably be expected to have a Material Adverse Effect. Borrower has no known
material contingent liabilities.
3.1.12    Insurance. Borrower has obtained and delivered to Lender certificates
evidencing the Policies required to be maintained under Section 5.1.1. All such
Policies are in full force and effect, with all premiums prepaid thereunder. No
claims have been made that are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies that would reasonably be expected to
have a Material Adverse Effect. With respect to any Policy, neither Borrower
nor, to Borrower’s knowledge, any other Person, has done, by act or omission,
anything which would impair the coverage of any of the Policies in any material
respect.
3.1.13    Tax Filings. Borrower and Equity Owner have filed, or caused to be
filed, on a timely basis all Tax returns (including, without limitation, all
foreign, federal, state, local and other Tax returns) required to be filed by
it, if any, is not liable for Non-Property Taxes payable by any other Person and
has paid or made adequate provisions for the payment of all Non-Property Taxes
(to the extent such Taxes, assessment and other governmental charges exceed
$100,000 in the aggregate) payable by such Person except as permitted by Section
4.1.4 or 4.4.5. All material recording or other similar taxes required to be
paid by Borrower or Equity Owner under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents have been
paid.
3.1.14    Certificate of Compliance; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy, required of Borrower for the legal use, occupancy and operation
of each Property have been obtained and are in full force and effect, except as
would not reasonably be expected to have a Material Adverse Effect. The use
being made of each Property is in conformity with the certificate of occupancy
issued for such Property, if any.
3.1.15    Special Purpose Entity/Separateness.
(a)    Since its formation, neither Borrower nor Equity Owner has conducted any
business other than entering into and performing its obligations under the Loan
Documents to which it is a party and as described in the definition of Special
Purpose Entity herein. As of the Closing Date, neither Borrower nor Equity Owner
owns or holds, directly or indirectly (i) any capital stock or equity security
of, or any equity interest in, any Person other than a Loan Party or (ii) any
debt security or other evidence of indebtedness of any Person, except for
Permitted Investments and as otherwise contemplated by the Loan Documents. As of
the Closing Date, Borrower does not have any subsidiaries.
(b)    Any and all of the stated facts and assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply in all material respects, with all of the stated
facts and assumptions made with respect to it in the Insolvency Opinion. Each
entity other than a Loan Party with respect to which an assumption is made or a
fact stated in any Insolvency Opinion will have complied and will comply, in all
material respects, with all of the assumptions made and facts stated with
respect to it in the Insolvency Opinion. Borrower covenants that in connection
with any Additional Insolvency Opinion delivered in connection with this
Agreement it shall provide an updated certification regarding compliance with
the facts and assumptions made therein, which certificate shall be substantially
similar to the representations made in this Section 3.1.15(b) and the definition
of Special Purpose Entity.
(c)    Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to the removal of an Independent
Director of Borrower or Equity Owner.
3.1.16    Management. The ownership, leasing, management and collection
practices used by Borrower and Equity Owner with respect to the Properties have
been in compliance with all applicable Legal Requirements, and all necessary
licenses, permits and regulatory requirements pertaining thereto have been
obtained and remain in full force and effect, except to the extent that any such
noncompliance and/or any such failure would not reasonably be expected to have a
Material Adverse Effect. The Management Agreement is in full force and effect
and there is no


- 44 -



--------------------------------------------------------------------------------





default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.
3.1.17    Illegal Activity. None of the Properties has been purchased with
proceeds of any illegal activity.
3.1.18    No Change in Facts or Circumstances; Disclosure. All information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of each Loan Party to Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto (but
excluding any projections, forward looking statements, budgets, estimates and
general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not materially misleading.
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise does or might
result in a Material Adverse Effect.
3.1.19    Investment Company Act. Neither Borrower nor Equity Owner is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used by Borrower or its Affiliates for the purpose of purchasing or acquiring
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System (“Margin Stock”) or for any other purpose which
would be inconsistent with such Regulation U or any other Regulations of such
Board of Governors, or for any purposes prohibited by Legal Requirements in any
material respects or by the terms and conditions of this Agreement or the other
Loan Documents. None of the Collateral is comprised of Margin Stock and less
than twenty-five percent (25%) of the assets of Borrower and of Equity Owner are
comprised of Margin Stock.
3.1.21    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.22    FIRPTA. Neither Borrower nor Equity Owner is a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.
3.1.23    Contracts.
(a)    Borrower has not entered into, nor is bound by, any Major Contract which
continues in existence, except those previously disclosed in writing to Lender.
(b)    Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower,
there are no monetary or other material defaults thereunder by any other party
thereto. None of Borrower or any Affiliate of Borrower acting on Borrower’s
behalf has given or received any notice of default under any of the Major
Contracts that remains uncured or in dispute.
(c)    Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.
(d)    No Major Contract has as a party an Affiliate of Borrower.
3.1.24    Embargoed Person.


- 45 -



--------------------------------------------------------------------------------





(a)    None of Borrower, Equity Owner nor any of their respective officers,
directors or members is a Person (or to Borrower’s knowledge, controlled by a
Person): (i) that is listed on a Government List, (ii) is otherwise subject to
the provisions of Executive Order 13224 issued on September 24, 2001, (iii) has
been previously indicted for or convicted of any felony involving a crime of
moral turpitude or any Patriot Act Offense, or (iv) is currently under
investigation by any Governmental Authority for alleged felony involving a crime
of moral turpitude. For purposes hereof, the term “Patriot Act Offense” means
any violation of the criminal laws of the United States of America or of any of
the several states, or that would be a criminal violation if committed within
the jurisdiction of the United States or any of the several states, relating to
terrorism or the laundering of monetary instruments, including any offense under
(A) the criminal laws against terrorism; (B) the criminal laws against money
laundering, (C) the Bank Secrecy Act, as amended, (D) the Money Laundering
Control Act of 1986, as amended, or (E) the Patriot Act. “Patriot Act Offense”
also includes the crimes of conspiracy to commit, or aiding and abetting another
to commit, a Patriot Act Offense.
(b)    At the time Borrower first entered into a Lease with each Tenant
(excluding any Carry-Over Tenant), no such Tenant was listed on either of the
Government Lists described in Section 4.1.20.
3.1.25    Perfection Representations.
(a)    The Borrower Security Agreement and the Equity Owner Security Agreement
create valid and continuing security interests (as defined in the applicable
UCC) in the personal property Collateral in favor of Lender, which security
interests are prior to all other Liens arising under the UCC, subject to
Permitted Liens, and are enforceable as such against creditors of Borrower or
Equity Owner, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity);
(b)    All appropriate financing statements have been, or will simultaneously
with the execution of this Agreement be, filed in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest granted to Lender hereunder in the Collateral that may be
perfected by filing a financing statement;
(c)    Other than the security interest granted to Lender pursuant to the Loan
Documents, neither Borrower nor Equity Owner has pledged, assigned, collaterally
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral except to the extent expressly permitted by the terms hereof. Nether
Borrower nor Equity Owner has authorized the filing of or is aware of any
financing statements against either Borrower or Equity Owner that include a
description of the Collateral other than any financing statement relating to the
security interest granted to Lender hereunder or that has been terminated.
(d)    No instrument or document that constitutes or evidences any Collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.
(e)    The grant of the security interest in the Collateral by each of Borrower
and Equity Owner to Lender, pursuant to the Borrower Security Agreement and the
Equity Owner Security Agreement is in the ordinary course of business for each
such Person and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
(f)    The chief executive office and the location of Borrower’s and Equity
Owner’s records regarding the Collateral are listed on Schedule IV. Except as
otherwise disclosed to Lender in writing, the legal name of each of Borrower and
Equity Owner is as set forth in this Agreement, neither Borrower nor Equity
Owner has changed its name since its formation. Except as otherwise listed on
Schedule IV, neither Borrower nor Equity owner has tradenames, fictitious names,
assumed names or “doing business as” names and each of Borrower’s and Equity
Owner’s respective federal employer identification number and Delaware
organizational identification number is set forth on Schedule IV.


- 46 -



--------------------------------------------------------------------------------





Section 3.2    Property Representations. Borrower represents and warrants to
Lender with respect to each Property as follows:
3.2.1    Property/Title.
(a)    Borrower has good and marketable fee simple legal and equitable title to
the real property comprising the Property, subject to Permitted Liens. The
Mortgage Documents, when properly recorded and/or filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to the Permitted Liens, and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Liens. The
Permitted Liens with respect to the Property, in the aggregate, do not have an
Individual Material Adverse Effect on such Property.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Documents with
respect to such Property, including the Mortgages, have been paid or are being
paid simultaneously herewith. All taxes and governmental assessments due and
owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.
(c)    Each Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.
3.2.2    Adverse Claims. Borrower’s ownership of the Property is free and clear
of any Liens other than Permitted Liens.
3.2.3    Title Insurance Owner’s Policy. Borrower has delivered to Lender either
(a) a Title Insurance Owner’s Policy insuring fee simple ownership of such
Property by Borrower in an amount equal to or greater than the initial Allocated
Loan Amount of the Property, issued by a title insurance company reasonably
acceptable to Lender with no title exceptions other than Permitted Liens or (b)
a marked or initialed binding commitment that is effective as a Title Insurance
Owner’s Policy in respect of such Property in an amount equal to or greater than
the initial Allocated Loan Amount of the Property, issued by a title insurance
company reasonably acceptable to Lender with no title exceptions other than
Permitted Liens, which commitment shall be accompanied by such other affidavits,
transfer declarations and other documents as are necessary for the recordation
of the deed for such Property and issuance of such Title Insurance Owner’s
Policy.
3.2.4    Deed. Borrower has delivered to Lender a copy of a deed for such
Property conveying the Property to Borrower, with vesting in the actual name of
Borrower, and Borrower hereby certifies that such Property’s deed has been
recorded or presented to and accepted for recording by the applicable title
insurance company issuing the related Title Insurance Owner’s Policy or binding
commitment referred to in Section 3.2.3, with all fees, premiums and deed stamps
and other transfer taxes paid.
3.2.5    Mortgage File Required Documents. Borrower has delivered to Lender
(a) either (i) certified or file stamped (in each case by the applicable land
registry) original executed Mortgage Documents or (ii) a copy of the Mortgage
Documents in recordable form that have been submitted by the title insurance
company referred to in Section 3.2.3 for recording in the jurisdiction in which
such Property is located (with Lender and Borrower acknowledging that the
Mortgage Documents delivered on the Closing Date consist solely of Mortgages
(which include Assignments of Leases and Rents and fixture filings as a part
thereof), and that no separate Assignments of Leases and Rents or Fixture
Filings are included as part of the Mortgage Documents delivered at the Closing
Date), (b) an opinion of counsel admitted to practice in the state in which such
Property is located in form and substance reasonably satisfactory to Lender in
respect of the enforceability of such Mortgage Documents and an opinion of


- 47 -



--------------------------------------------------------------------------------





counsel in form and substance reasonably satisfactory to Lender stating that the
Mortgage Documents were duly authorized, executed and delivered by Borrower and
that the execution and delivery of such Mortgage Loan Documents and the
performance by Borrower of its obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which Borrower
is a party or to which it or such Property is bound, (c) either (x) a Title
Insurance Policy insuring the Lien of the Mortgage encumbering such Property, or
(y) a marked or initialed binding commitment that is effective as a Title
Insurance Policy in respect of such Property, in each case, issued by the title
insurance company referred to in Section 3.2.3 with no title exceptions other
than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents specified in such
commitment as necessary for the issuance of such Title Insurance Policy, and (d)
evidence that all taxes, fees and other charges payable in connection therewith
have been paid in full or delivered to escrow. Diligence Provider has delivered
to Lender the Closing Date Diligence Provider Certificate.
3.2.6    Property Taxes and HOA Fees. There are no delinquent Property Taxes or
HOA Fees outstanding with respect to the Property, other than Property Taxes or
HOA Fees that may exist in accordance with Section 4.4.5. As of the Closing
Date, except for any Property listed on Schedule VII for which no HOA estoppels
have been obtained, there are no pending or, to Borrower’s knowledge, proposed,
special or other assessments for homeowner’s association improvements affecting
the Property that would reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property.
3.2.7    Compliance with Renovation Standards. Except if the Property is a
Carry-Over Property or a Vacant Property, the Property satisfies the Renovation
Standards and all renovations thereto have been conducted in accordance with
applicable Legal Requirements, in all material respects.
3.2.8    Condemnation; Physical Condition. No Property has been condemned in
whole or in part. No proceeding is pending or, to the knowledge of Borrower,
threatened in writing for the condemnation of the Property. Each Property is in
a good, safe and habitable condition and repair, and free of and clear of any
damage or waste that has an Individual Material Adverse Effect on the Property.
3.2.9    Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid.
3.2.10    Leasing. As of the Cut-Off Date, or, in case of any Substitute
Property, as of the date such Property becomes a Substitute Property, either (a)
the Property (other than those Leases which have deficiencies as set forth on
Schedule III and the Vacant Properties set forth on Schedule IX) was leased by
Borrower to an Eligible Tenant pursuant to an Eligible Lease and such Lease was
in full force and effect and was not in default in any material respect or (b)
if the Property is a Carry-Over Property, it was leased to a Carry-Over Tenant
pursuant to a Lease and such Lease was in full force and effect and was not in
default in any material respect; provided, that prior to entering into any new
or renewal Lease with such Carry-Over Tenant Borrower shall have determined that
such Carry-Over Tenant is not listed on a Government List. No Person (other than
Borrower) has any possessory interest in the Property or right to occupy the
same except any Tenant under and pursuant to the provisions of the applicable
Lease and any Person claiming rights through any such Tenant. Except as set
forth on Schedule III, the copy of such Eligible Lease for the Property (other
than any Carry-Over Property or Vacant Property) delivered to Lender is true and
complete in all material respects, there are no material oral agreements with
respect thereto. Except as set forth on Schedule III, as of the Closing Date, no
Rent (including security deposits) has been paid more than thirty (30) days in
advance of its due date and all amounts set forth on Schedule III have been
delivered to the Advance Rent Subaccount on or before the Closing Date. As of
the Closing Date, any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
the relevant Tenant has already been provided to such Tenant (including
reductions in monthly Rent during the term of the related Lease or in other
similar fashion).
3.2.11    Insurance. The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
Policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and Borrower has not taken (or omitted to take)
any action that would impair or invalidate the coverage provided by any such
Policies. As of the Closing Date, no claims have been made that are currently
pending,


- 48 -



--------------------------------------------------------------------------------





outstanding or otherwise remain unsatisfied under any such policies and would
reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.
3.2.12    Lawsuits, Etc. As of the Closing Date, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to Borrower’s knowledge, threatened in writing against or
affecting the Property, which actions, suits or proceedings would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
3.2.13    Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
3.2.14    Agreements Relating to the Properties. Borrower is not a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which the Property is bound. Except
for the Management Agreement, Borrower does not have a material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument by which the Property is bound, other than obligations
under the Loan Documents. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Lien with respect to any Property. No
Property nor any part thereof is subject to any purchase options, rights of
first refusal to purchase, rights of first offer to purchase or other similar
rights in favor of any Tenant or other third parties.
3.2.15    Accuracy of Information Regarding Property. All information with
respect to the Property included in the Properties Schedule is true, complete
and accurate in all material respects. None of the Properties consist of housing
cooperatives or manufactured housing.
3.2.16    Compliance with Legal Requirements. Each Property (including the
leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority required for the operation, use or leasing of
the Property that has not been obtained, except as would not reasonably be
expected to have an Individual Material Adverse Effect with respect to the
Property. There has not been committed by Borrower or, to Borrower’s knowledge,
any other Person in occupancy of or involved with the operation, use or leasing
of the Property any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof.
3.2.17    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service the Property for its intended uses and all public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities, except as would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.
3.2.18    Eminent Domain. As of the Closing Date, there is no proceeding pending
or, to Borrower’s knowledge, threatened, for the total or partial Condemnation
or for the relocation of roadways resulting in a failure of access to the
Property on public roads.


- 49 -



--------------------------------------------------------------------------------





3.2.19    Flood Zone. The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.
3.2.20    Specified Liens. The Property is not subject to any Specified Lien at
any time on or after the first anniversary of the Closing Date.
Section 3.3    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE IV     - BORROWER COVENANTS
Section 4.1    Affirmative Covenants. Borrower hereby covenants and agrees with
Lender as follows:
4.1.1    Preservation of Existence. Borrower shall (a) observe all procedures
required by its organizational documents and preserve and maintain its limited
liability company, existence, rights, franchises and privileges in the
jurisdiction of its organization, and (b) qualify and remain qualified in good
standing (where relevant) as a foreign limited liability company in each other
jurisdiction where the nature of its business requires such qualification and to
the extent such concept exists in such jurisdiction except where, in the case of
clause (b), the failure to be so qualified would not reasonably be expected to
have a Material Adverse Effect.
4.1.2    Compliance with Legal Requirements. Except with respect to the
Properties and the use thereof (which is subject to Section 4.4.4), Borrower
shall do all things necessary to preserve, renew and keep in full force and
effect its rights, licenses and permits and to comply with all Legal
Requirements applicable to it, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect. Borrower, at
its expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or any
Property or any alleged violation of any Legal Requirement; provided, that (a)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (b) no Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; and (c) Borrower shall promptly upon final
determination thereof comply with any such Legal Requirement determined to be
valid or applicable or cure any violation of any Legal Requirement, except to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
4.1.3    Special Purpose Bankruptcy Remote Entity/Separateness.
(a)    Borrower shall be and continue to be a Special Purpose Entity.
(b)    Borrower shall comply in all material respects with all of the stated
facts and assumptions made with respect to such persons in the Insolvency
Opinion and each Additional Insolvency Opinion.
4.1.4    Non-Property Taxes. Borrower shall file, cause to be filed or obtain an
extension of the time to file, all Tax returns for Non-Property Taxes and
reports required by law to be filed by it and to promptly pay or cause to be
paid all material Non-Property Taxes now or hereafter levied, assessed or
imposed on it as the same become due and payable; provided, that, after prior
written notice to Lender of its intention to contest any such Non-Property
Taxes, Borrower may contest by appropriate legal proceedings conducted in good
faith and with due diligence, the amount or validity of any such Non-Property
Taxes and, in such event, may permit the Non-Property Taxes so contested to
remain unpaid during any period, including appeals, when Borrower is in good
faith contesting the same so long as (a) no Event of Default has occurred and
remains uncured, (b) such proceeding shall be permitted under


- 50 -



--------------------------------------------------------------------------------





and be conducted in accordance with all applicable Legal Requirements, (c) no
Property or other Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (d) Borrower has
set aside on its books adequate reserves in accordance with GAAP, and the
non-payment or non-discharge of such Non-Property Taxes would not reasonably be
expected to have a Material Adverse Effect, (e) enforcement of the contested
Non-Property Taxes is effectively stayed for the entire duration of such contest
and no Lien is imposed on any Property or other Collateral, (f) any Non-Property
Taxes determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Non-Property Taxes (when aggregated with all other Taxes that
Borrower is then contesting under this Section 4.1.4 or Section 4.4.5 and for
which Borrower has not delivered to Lender any Contest Security) exceed
$1,000,000, Borrower shall deliver to Lender either (i) cash, or other security
as may be approved by Lender, in an amount sufficient to insure the payment of
any such Non-Property Taxes, together with all interest and penalties thereon or
(ii) a payment and performance bond in an amount equal to one hundred percent
(100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (h) failure to pay such Non-Property Taxes will not
subject Lender to any civil or criminal liability, (i) such contest shall not
affect the ownership, use or occupancy of any Property or other Collateral, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (i) of this Section 4.1.4.
Notwithstanding the foregoing, Borrower shall pay any contested Non-Property
Taxes (or, if cash or other security has been provided, Lender may pay over any
such cash or other security held by Lender to the claimant entitled thereto) if,
in Lender’s reasonable judgment, any Property or other Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.
4.1.5    Access to the Properties. Subject to the rights of Tenants, Borrower
shall permit agents, representatives and employees of Lender to inspect the
Properties or any part thereof at reasonable hours upon reasonable advance
notice.
4.1.6    Cooperate in Legal Proceedings. Borrower shall cooperate reasonably
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which is reasonably likely to affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election by written notice,
to participate in any such proceedings.
4.1.7    Perform Loan Documents. Borrower shall, in a timely manner, observe,
perform and satisfy all the terms, provisions, covenants and conditions of the
Loan Documents executed and delivered by, or applicable to, Borrower, and shall
pay when due all costs, fees and expenses of Lender, to the extent required
under the Loan Documents executed and delivered by, or applicable to, Borrower.
4.1.8    Award and Insurance Benefits. Borrower shall cooperate with Lender,
in accordance with the relevant provisions of this Agreement, to enable Lender
to receive the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with any Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by the
Loan Parties of the reasonable expense of an appraisal on behalf of Lender in
case of Casualty or Condemnation affecting any Property or any part thereof) out
of such Insurance Proceeds.
4.1.9    Security Interest; Further Assurances. Borrower shall and shall cause
Equity Owner to take all necessary action to establish and maintain, in favor of
Lender a valid and perfected first priority security interest in all Collateral
to the full extent contemplated herein, free and clear of any Liens other than
Permitted Liens (including the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Lender’s security interest in the
Collateral). Such financing statements may describe as the collateral covered
thereby “all assets of the debtor, whether now owned or hereafter acquired” or
words to that effect. Borrower shall and shall cause Equity Owner to, at such
Person’s sole cost and expense execute any and all further documents, financing
statements, agreements, affirmations, waivers and instruments, and take all such
further actions (including the filing and recording of financing statements)
that may be required under any applicable Legal Requirement, or that Lender
reasonably deems necessary or advisable, in


- 51 -



--------------------------------------------------------------------------------





order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created hereby or by the Collateral
Documents or the enforceability of any guaranty or other Loan Document.
4.1.10    Keeping of Books and Records. Borrower shall keep and maintain or
shall cause to be kept and maintained on a calendar year basis, in accordance
with the requirements for a Special Purpose Entity set forth herein and GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of the Loan Parties
and all items of income and expense in connection with the operation on an
individual basis of each Property. Lender shall have the right from time to time
at all times during normal business hours upon reasonable notice to examine such
books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay reasonable out-of-pocket costs and expenses incurred by
Lender to examine each Loan Parties’ accounting records with respect to the
Properties, as Lender shall reasonably determine to be necessary or appropriate
in the protection of Lender’s interest.
4.1.11    Business and Operations. Borrower shall engage in the businesses
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, sale, management, leasing and operation of the Properties. Borrower
shall qualify to do business and will remain in good standing under the laws of
each jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect. Borrower shall, at all times during the term of the Loan,
continue to own or lease all equipment, fixtures and personal property which are
necessary to operate its Properties.
4.1.12    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.5 and
Section 2.1.6.
4.1.13    Performance by Borrower. Borrower shall, in a timely manner, observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower, without the prior written consent of Lender.
4.1.14    Leasing Matters. Borrower shall (a) observe and perform the
obligations imposed upon the lessor under the Leases for the Properties in a
commercially reasonable manner; and (b) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner except in each case to
the extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property.
4.1.15    Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a bank selected by Borrower and
reasonably approved by Lender which shall be an Eligible Institution. Borrower
may also establish and maintain subaccounts of Borrower’s Operating Account
(which may be ledger or book entry accounts and not actual accounts).
4.1.16    Security Deposits.
(a)    All security deposits of Tenants, whether held in cash or any other form,
shall be deposited into one or more Eligible Accounts (each a “Security Deposit
Account”) established and maintained by Borrower at a local bank which shall be
an Eligible Institution, held in compliance with all Legal Requirements and
identified by written notice to Lender, and shall not be commingled with any
other funds of Borrower. Borrower shall deposit all security deposits in its
possession on the Closing Date into the Security Deposit Account. Within three
(3) Business Days after receipt of any security deposit, Borrower shall deposit
the same into the Security Deposit Account (except only as provided below with
respect to combined payments). Except for deposits of de minimis Borrower funds
to maintain a minimum balance or to pay fees of the depository bank, Borrower
shall insure that no funds from any source shall be deposited into the Security
Deposit Account other than security deposits relating to the Properties and
interest paid thereon, and no funds shall be withdrawn except, in accordance
with Legal Requirements, (i) to


- 52 -



--------------------------------------------------------------------------------





pay refunds of security deposits, (ii) to pay (or reimburse for payment of)
expenses chargeable against security deposits or (iii) to transfer forfeited
security deposits to the Rent Deposit Account or Cash Management Account.
Borrower shall maintain complete and accurate books and records of all
transactions pertaining to security deposits and the Security Deposit Account,
with sufficient detail to identify all security deposits separate and apart from
other payments received from or by Tenants. Only if Borrower receives a check or
other payment that combines a security deposit together with Rent or other
amounts owing by a Tenant, then Borrower shall (a) deposit the combined payment
into the Rent Deposit Account or Cash Management Account or (b) deposit the
amount representing the security deposit into the Security Deposit Account and
the amount representing Rent into the Rent Deposit Account. Promptly after the
deposit of any combined payment into the Rent Deposit Account or Cash Management
Account, Borrower shall submit written notice to Lender identifying the
applicable combined payment and requesting return of the security deposit amount
from the Cash Management Account, and when the same is paid, Borrower promptly
shall deposit the same into the Security Deposit Account within three (3)
Business Days after receipt.
(b)    Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under applicable Legal Requirements (i) shall be,
subject to the applicable Lease and Legal Requirements, maintained in full force
and effect in the full amount of such deposits unless replaced by cash deposits
as above described, (ii) shall be issued by an institution reasonably
satisfactory to Lender, (iii) shall, if permitted pursuant to Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), and (iv) shall in all respects comply
with applicable Legal Requirements and otherwise be satisfactory to Lender.
Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.
(c)    Upon Lender’s written request during an Event of Default, Borrower shall
deliver (or cause to be delivered) all security deposits to Lender for
safe-keeping, and not for application against the Debt. Upon a foreclosure of
any Property or transfer in lieu thereof, Borrower shall deliver to Lender or to
an account designated by Lender the security deposits applicable to such
Property for safe-keeping and not for application to the Debt.
4.1.17    Investment of Funds in Cash Management Account, Subaccounts, Rent
Deposit Account and Security Deposit Account. Sums on deposit in the Cash
Management Account and the Subaccounts may be invested in Permitted Investments.
Borrower shall have the right to direct Cash Management Account Bank to invest
sums on deposit in the Cash Management Account and the Subaccounts in Permitted
Investments. The Cash Management Account shall be assigned the federal tax
identification number of Borrower. Sums on deposit in the Rent Deposit Account
shall not be invested in Permitted Investments and shall be held solely in cash.
Subject to any requirements of applicable law, sums on deposit in a Security
Deposit Account may be invested in Permitted Investments and Borrower shall have
the right to direct the applicable Security Deposit Bank to invest sums on
deposit in such Security Deposit Account in Permitted Investments. The amount of
actual losses sustained on a liquidation of a Permitted Investment in the Cash
Management Account, a Subaccount or a Security Deposit Account shall be
deposited into the Cash Management Account, the applicable Subaccount or the
applicable Security Deposit Account, as applicable, by Borrower no later than
one (1) Business Day following such liquidation. Borrower shall pay any federal,
state or local income or other tax applicable to income earned from Permitted
Investments.
4.1.18    Operation of Property.
(a)    Borrower shall (i) cause the Manager to manage the Properties in
accordance with the Management Agreement, (ii) diligently perform and observe
all of the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed and observed, (iii) promptly notify Lender of
any default under the Management Agreement of which it is aware; provided,
however, that, no such notice is required pursuant to this clause (iii) if (A)
the loss or damage from such default under the Management Agreement does not
exceed $50,000 and (B) Borrower determines, in good faith, that such default
will not adversely affect the management of any of the Properties or the
interests of Lender in such Properties and (iv) promptly enforce the performance
and observance of all of the covenants required to be performed and observed by
the Manager under the Management Agreement in a commercially reasonable manner.
If Borrower shall default in the performance or observance of any material term,
covenant or condition of the Management Agreement on the part of Borrower to be
performed or


- 53 -



--------------------------------------------------------------------------------





observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its obligations hereunder or under the Management Agreement, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreement on the part of Borrower to be
performed or observed. Except to the extent payable in accordance with Section
2.7.2(j), in no event shall the management fee payable to the Manager for any
calendar month exceed the Management Fee Cap for such calendar month and in no
event shall Borrower pay or become obligated to pay to the Manager, any
transition or termination costs or expenses, termination fees, or their
equivalent in connection with the Transfer of a Property or the termination of
the Management Agreement. For the avoidance of doubt, for purposes of this
Agreement, management fees shall not be deemed to include leasing commissions
and reimbursements of expenses paid to Manager in the ordinary course of
Borrower’s business.
(b)    If any one or more of the following events occurs: (i) during the
continuance of an Event of Default, (ii) if the Manager shall be in material
default under the Management Agreement beyond any applicable notice and cure
period (including as a result of any gross negligence, fraud, willful misconduct
or misappropriation of funds), or (iii) if Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, then Lender shall have the
right to require Borrower to replace the Manager and enter into a Replacement
Management Agreement with (x) a Qualified Manager selected by Borrower that is
not an Affiliate of Borrower or (y) another property manager chosen by Borrower
and approved by Lender. If Borrower fails to select a new Qualified Manager or a
replacement Manager that satisfies the conditions described in the foregoing
clause (y) and enter into a Replacement Management Agreement with such Person
within sixty (60) days of Lender’s demand to replace the Manager, then Lender
may choose the replacement property manager provided that such replacement
property manager is a Qualified Manager or satisfies the conditions set forth in
proviso of the foregoing clause (y).
4.1.19    Anti-Money Laundering. Borrower shall comply in all material respects
with all applicable anti-money laundering laws and regulations, including
without limitation the Patriot Act (collectively, the “Anti-Money Laundering
Laws”). Borrower shall (a) conduct, in accordance with its anti-money laundering
program compliance program, the requisite due diligence in connection with
renewals of, and new, Leases and renewing and prospective Tenants for purposes
of the Anti-Money Laundering Laws, including with respect to the legitimacy of
the applicable renewing or prospective Tenant and the origin of the assets used
by said Tenant to lease the applicable Property and (b) will maintain sufficient
information to identify the renewing and prospective Tenants for purposes of the
Anti-Money Laundering Laws. The Manager has established an anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, with respect
to the Tenants and the Properties and has conducted the requisite due diligence
with respect to the existing Leases for purposes of such Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable renewing or
prospective Tenant and the origin of the assets used by said Tenant to lease the
applicable Property. Borrower shall provide notice to Lender, within five (5)
Business Days, of receipt of any written notice of any Anti-Money Laundering Law
violation or action involving a Loan Party.
4.1.20    Embargoed Persons. Prior to entering into a Lease with a prospective
Tenant (excluding any existing Tenant of a Property that was previously screened
in accordance with this Section 4.1.20), Borrower shall confirm that such
prospective Tenant is not a Person whose name appears on a Government List.
Borrower shall not enter into a Lease with a Person whose name appears on a
Government List unless Borrower determines that such Person is not the
terrorist, narcotics trafficker or other Person who is identified on such
Government List but merely has the same name as such Person. If notwithstanding
such confirmation, a Responsible Officer of a Loan Party obtains knowledge that
a Tenant is a Person whose name appears on a Government List, it shall promptly
provide notice of such fact to Lender within five (5) Business Days of acquiring
knowledge thereof.
4.1.21    ERISA Matters. Borrower shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans. Borrower shall and shall
cause each of its ERISA Affiliates to establish, maintain and operate all
Foreign Plans to comply in all material respects with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such plans.


- 54 -



--------------------------------------------------------------------------------





Section 4.2    Negative Covenants. Borrower covenants and agrees with Lender as
follows:
4.2.1    Operation of Property. Borrower shall not (a) surrender, terminate,
cancel, modify, renew or extend the Management Agreement, provided, that
Borrower may, without Lender’s consent, (i) replace Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement and (ii) renew and extend the Management Agreement pursuant to the
terms thereof, (b) enter into any other agreement relating to the management or
operation of a Property with Manager or any other Person. If at any time Lender
consents to the appointment of a new property manager or a Qualified Manager is
appointed, such new property manager (including a Qualified Manager) shall
execute a Replacement Management Agreement, (c) consent to the assignment by
Manager of its interest under the Management Agreement, or (d) waive or release
any of its rights and remedies under the Management Agreement, in each case
without the express consent of Lender, which consent shall not be unreasonably
withheld. For the avoidance of doubt, for purposes of subclause (iii) above,
payments for services provided during the termination notice period of a
sub-management agreement shall not constitute a termination penalty.
4.2.2    Indebtedness. Borrower shall not create, incur, assume or suffer to
exist any Indebtedness other than (a) the Debt, and (b) unsecured trade payables
incurred in the ordinary course of business relating to the ownership and
operation of the Properties, which in the case of such unsecured trade payables
(i) are not evidenced by a note, (ii) do not exceed, at any time, on an
aggregate basis, a maximum aggregate amount of three percent (3%) of the Loan
then outstanding and (iii) are paid within sixty (60) days of the date incurred
(collectively, “Permitted Indebtedness”). Borrower shall cause Equity Owner not
to create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness incurred under the Equity Owner Guaranty and the other Loan
Documents to which Equity Owner is a party and unsecured trade payables incurred
in the ordinary course of business with respect to the Equity Owner, related to
the ownership of membership interest in Borrower and that (A) are not evidenced
by a note, (B) do not exceed, at any time, $25,000 and (C) are paid within sixty
(60) days of the date incurred (collectively, the “Equity Owner’s Permitted
Indebtedness”). For the purposes of this Section 4.2.2, Property Taxes and HOA
Fees are not Indebtedness.
4.2.3    Liens. Borrower shall not and shall cause Equity Owner not to create or
suffer to exist any Liens upon or with respect to, any Collateral (other than
any Property) except for Permitted Liens.
4.2.4    Limitation on Investments. Borrower shall not and shall cause Equity
Owner not to make or suffer to exist any loans or advances to, or extend any
credit to, purchase any property or asset or make any investment (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Affiliate or any other Person except for acquisition of the
Properties and related Collateral and Permitted Investments.
4.2.5    Limitation on Issuance of Equity Interests. Borrower shall not issue or
sell or enter into any agreement or arrangement for the issuance and sale of any
Equity Interests of Borrower.
4.2.6    Restricted Junior Payments. Borrower shall not make any Restricted
Junior Payment; provided, that Borrower may make Restricted Junior Payments so
long as (a) no Default or Event of Default shall then exist or would result
therefrom, (b) such Restricted Junior Payments have been approved by all
necessary action on the part of Borrower and in compliance with all applicable
laws and (c) such Restricted Junior Payments are paid from Unrestricted Cash.
4.2.7    Principal Place of Business, State of Organization. Borrower shall not
change its name, identity (including its trade name or names), jurisdiction of
organization or formation (as set forth in Section 3.1.25) or Borrower’s limited
liability company structure (including any modification, amendment, waiver, or
termination of its organizational documents) unless Borrower shall have first
notified Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have first taken all action required by
Lender for the purpose of perfecting or protecting the lien and security
interests of Lender pursuant to this Agreement, and the other Loan Documents
and, in the case of a change in Borrower’s or Equity Owner’s structure, without
first obtaining the prior written consent of Lender, which consent may be given
or denied in Lender’s sole discretion. Upon Lender’s


- 55 -



--------------------------------------------------------------------------------





request, Borrower shall execute and deliver additional security agreements and
other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Collateral as a result of such change of
principal place of business or place of organization. Borrower’s principal place
of business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, will continue to be the address of Borrower set forth in Section 9.3
(unless Borrower notifies Lender in writing at least thirty (30) days prior to
the date of such change). Borrower shall promptly notify Lender of any change
its organizational identification number.
4.2.8    Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of its properties or assets
except to the extent permitted by the Loan Documents or (c) modify, amend, waive
or terminate its organizational documents or its qualification and good standing
in any jurisdiction, except to the extent permitted by Section 4.2.7.
4.2.9    Change In Business. Borrower shall not enter into any line of business
other than the acquisition, renovation, ownership, maintenance, transfer,
refinancing, holding, marketing, sale, leasing, transfer, management, leasing,
operation or financing of the Properties (and any businesses ancillary or
related thereto), or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business. Borrower shall
cause Equity Owner to not engage in any activity other than acting as the sole
member of Borrower (and any business ancillary or related thereto).
4.2.10    Debt Cancellation. Other than respect to any Lease, Borrower shall not
cancel or otherwise forgive or release any material claim or debt owed to
Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.
4.2.11    Changes to Accounts. Borrower shall not (a) open or permit to remain
open any cash, securities or other account with any bank, custodian or
institution into which Rents or other Collections or any security deposits are
deposited other than the Cash Management Account, the Subaccounts, the Rent
Deposit Account, and Security Deposit Accounts, (b) change or permit to change
any account number of any of the foregoing accounts, (c) open or permit to
remain open any sub-account of the Cash Management Account (except any
Subaccount) or the Rent Deposit Account, (d) permit any funds of Persons other
than Borrower to be deposited or held in any of the Cash Management Account, the
Subaccounts, the Rent Deposit Account or the Security Deposit Accounts, other
than security deposits, or (e) permit any Collections or other proceeds of any
Properties to be deposited or held in Borrower’s Operating Account other than
cash that is distributed to Borrower pursuant to Section 2.7.2(k).
4.2.12    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Property or seek any variance under any
existing zoning ordinance or use or knowingly permit any non-conforming use of
any Property under any zoning ordinance or any other applicable land use law,
rule or regulation, without the prior written consent of Lender.
4.2.13    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Property (a) with any other real property constituting a
tax lot separate from such Property, and (b) which constitutes real property
with any portion of such Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such real property portion of such Property.
4.2.14    Limitation on Transactions with Affiliates. Borrower shall not and
shall cause Equity Owner not to enter into, or be a party to any transaction
with any Affiliate of the Loan Parties, except for: (a) the Loan Documents; (b)
capital contributions by (i) Parent to Equity Owner or (ii) Equity Owner to
Borrower; (c) Restricted Junior Payments which are in compliance with Section
4.2.6; (d) Transfers that are Permitted Transfers; and (e) to the extent not
otherwise prohibited under this Agreement, other transactions upon fair and
reasonable terms materially no less favorable to Borrower or Equity Owner than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.


- 56 -



--------------------------------------------------------------------------------





4.2.15    ERISA. None of the Loan Parties or their ERISA Affiliates shall
establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.
4.2.16    No Embargoed Persons. At all times throughout the term of the Loan,
Borrower shall ensure that (a) none of its funds or other assets shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Person subject to trade restrictions under United States law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder, with the result that
the investment in Borrower (whether directly or indirectly), would be prohibited
by law (each, an “Embargoed Person”), or the Loan made by Lender would be in
violation of law, (b) no Embargoed Person shall have any direct interest in
Borrower with the result that the investment in Borrower (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (c) none of Borrower’s funds shall be derived from any unlawful
activity with the result that the investment in Borrower (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law.
4.2.17    Transfers.
(a)    Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and Parent in owning and operating properties such as the
Properties in agreeing to make the Loan, and will continue to rely on Borrower’s
ownership of the Properties as a means of maintaining the value of the
Properties as security for repayment of the Debt and the performance of the
Other Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.
(b)    Except for Permitted Transfers, Transfers otherwise set forth in this
Section 4.2.17, and other Transfers made with the prior written consent of
Lender, Borrower shall not, and shall not permit any other Person having a
direct or indirect ownership or beneficial interest in Borrower to sell, convey,
mortgage, grant, bargain, encumber, pledge, assign, grant options with respect
to or otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) (i) any Property or any part thereof or any legal or
beneficial interest therein, or (ii) any interest, direct or indirect, in
Borrower or Equity Owner or any legal or beneficial interest therein (a
“Transfer”).
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Properties or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of any Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Transfer of limited partnership interests
or any profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non‑member manager (or
if no managing member, any member) or the Transfer of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Transfer of non‑managing
membership interests or the creation or issuance of new non‑managing membership
interests; or (vi) if a Restricted Party is a trust or nominee trust, any
merger, consolidation or the Transfer of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests.
(d)    Notwithstanding the foregoing, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder without Lender’s consent:


- 57 -



--------------------------------------------------------------------------------





(i)    Leases existing as of the Closing Date and Eligible Lease entered into in
accordance with the Loan Documents;
(ii)    a Permitted Lien or any other Lien expressly permitted under the terms
of the Loan Documents;
(iii)    a Transfer of a Property in accordance with Section 2.5;
(iv)    a substitution of a Property for a Substitute Property in accordance
with Section 2.4.2 or Section 5.3(b), as applicable;
(v)    the (A) Transfer of any direct or indirect legal or beneficial interests
in Parent or any Public Vehicle, including a Public Vehicle that exists on the
Closing Date, a Public Vehicle which acquires a direct or indirect legal or
beneficial interest in Borrower and Equity Owner after the Closing Date in
accordance with the terms of this Section 4.2.17 or a Person which holds a
direct or indirect legal or beneficial interest in Borrower and subsequently
becomes a Public Vehicle or (B) merger, consolidation, sale of all or
substantially all of the assets, or similar transaction involving Parent or any
Public Vehicle, provided that, in the case of the Parent, any successor or
acquirer assumes all the obligations of the Parent under the Loan Documents and
is a Qualified Transferee;
(vi)    a Transfer of any direct or indirect interest in Borrower or Equity
Owner not described in the foregoing clause (v) provided, that:
(A)    after giving effect to such Transfer, either (i) a Qualified Transferee
(x) shall own not less than fifty-one percent (51%) of the direct or indirect
legal and beneficial interests in Borrower and Equity Owner and (y) shall
Control (directly or indirectly) Borrower and Equity Owner or (ii) in the case
of a transfer of interests in Parent or limited liability company interests in
Equity Owner, Parent shall continue to Control (directly or indirectly) each
other Loan Party;
(B)    if a Transfer is made pursuant to this clause (vi) and such Transfer
shall cause more than ten percent (10%) of the direct or indirect legal or
beneficial interests in Borrower or Equity Owner to be owned by any Person and
its Affiliates that owned less than ten percent (10%) of the direct or indirect
legal or beneficial interests in such Loan Party prior to such Transfer, then
Lender shall receive notice of such Transfer not less than (x) if the Qualified
Transferee referenced in clause (A) above is not a Parent or a one hundred
percent (100%) owned subsidiary of the Parent, ten (10) Business Days prior to
the consummation thereof or (y) if the Qualified Transferee referenced in clause
(A) above is a Parent or a one hundred percent (100%) owned subsidiary of any
Parent, thirty (30) days following the consummation thereof, but the failure to
deliver the notice referred to in this clause (y) shall not constitute an Event
of Default unless such failure continues for ten (10) Business Days following
notice of such failure from Lender;
(C)    each of Borrower and Equity Owner shall each continue to be a Special
Purpose Entity;
(D)    after giving effect to such Transfer, (i) Equity Owner shall remain the
sole member of Borrower;
(E)    the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;
(F)    if such Transfer shall cause more than forty-nine percent (49%) of the
direct or indirect interests in Borrower or Equity Owner to be owned by any
Person and its Affiliates that owned less than forty-nine percent (49%) of the
direct or indirect interest in such Loan Party prior to such Transfer, Borrower
shall deliver (or cause to be delivered) to Lender an Additional Insolvency
Opinion;


- 58 -



--------------------------------------------------------------------------------





(G)    so long as the Loan is outstanding, (A) no pledge or other encumbrance of
any direct interests in any Restricted Party (other than pledges securing the
Obligations pursuant to the Collateral Documents) shall occur, and (B) no
Restricted Party shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest,
a fixed rate of return and rights of the equity holder to demand repayment of
its investment);
(H)    Borrower shall provide Lender with copies of all organizational documents
and all transaction documents relating to any Transfer under this clause (vi)
involving a direct legal or beneficial interest in any Restricted Party; and
(I)    In connection with any Transfer under this clause (vi), to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in Borrower or Equity Owner immediately following such
transfer (provided such transferee owned less than ten percent (10%) of the
direct or indirect ownership interests in such Loan Party as of the Closing
Date), Borrower shall deliver (and Borrower shall be responsible for any
reasonable out of pocket costs and expenses in connection therewith), customary
searches reasonably requested by Lender in writing (including credit, judgment,
lien, litigation, bankruptcy, criminal and watch list) reasonably acceptable to
Lender with respect to such transferee; or
(vii)    the Condemnation of a Property.
(e)    Following a Permitted Transfer, if Parent no longer Controls (directly or
indirectly) Borrower or the Properties, Parent shall, upon its written request,
be released from the Recourse Guaranty for all liability accruing after the date
of such Transfer, provided that the Qualified Transferee or the Person described
in clause (ii)(A) of the definition of Qualified Transferee shall execute and
deliver to Lender a replacement guaranty in substantially the same form and
substance as the Recourse Guaranty covering all liability accruing from and
after the date of such Transfer (but not any which may have accrued prior
thereto).
(f)    Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender in connection with any Transfer, whether or not such Transfer is deemed
to be a Permitted Transfer, including, without limitation, all reasonable fees
and expenses of Lender’s counsel.
Section 4.3    Reporting Covenants. Borrower shall, unless Lender shall
otherwise consent in writing, furnish or cause to be furnished to Lender the
following reports, notices and other documents:
4.3.1    Financial Reporting. Borrower shall furnish the following financial
reports to Lender:
(a)    As soon as available and in any event within sixty (60) days after the
end of the first three calendar quarters of each year, commencing with the first
calendar quarter ending March 31, 2019, consolidated balance sheets, statements
of operations and retained earnings, and statements of cash flows of Borrower,
in each case, as of the end of such quarter and for the period commencing at the
end of the immediately preceding calendar year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding calendar year (if
any), all in reasonable detail and prepared in accordance with GAAP, except that
prior period comparative financial statements related to any time period prior
to the Closing Date shall not be required. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof;
(b)    As soon as available, and in any event within ninety (90) days after the
end of each calendar year, commencing with the calendar year ended December 31,
2018, unaudited copies of a balance sheet, statement of operations and retained
earnings, and statement of cash flows of Borrower, in each case, as at the end
of such calendar year, setting forth in each case in comparative form the
figures for the immediately preceding calendar year (if any), except that prior
period comparative financial statements related to any time period prior to the
Closing Date shall not be required, all in reasonable detail and, from and after
January 1, 2019, prepared in accordance with GAAP and the inclusion of all
critical footnotes to the extent required by GAAP;


- 59 -



--------------------------------------------------------------------------------





(c)    As soon as available, and in any event within forty-five (45) days after
the end of each calendar month, commencing with the calendar month ending
December 31, 2018, (i) an operating statement in respect of such calendar month
and a calendar year-to-date operating statement for Borrower, except that the
operating statement shall not be required to relate to any time period prior to
the Closing Date, (ii) an Officer’s Certificate certifying that such operating
statements are true, correct and complete in all material respects as of their
respective dates, and (iii) upon Lender’s request, other information maintained
by Borrower in the ordinary course of business that is reasonably necessary and
sufficient to fairly represent the financial position, ongoing maintenance and
results of operation of the Properties (on a combined basis) during such
calendar month;
(d)    Simultaneously with the delivery of the financial statements of Borrower
required by clauses (a) and (b) above an Officer’s Certificate certifying
(i) that such statements fairly represent the financial condition and results of
operations of Borrower as of the end of such quarter or calendar year (as
applicable) and the results of operations and cash flows of Borrower for such
quarter or calendar year (as applicable), in accordance with GAAP (for the
period from and after January 1, 2019) applied in a manner consistent with that
of the most recent financial statements of Borrower furnished to Lender, subject
to normal year-end adjustments and the absence of footnotes, (ii) stating that
such Responsible Officer has reviewed the provisions of this Agreement and the
other Loan Documents and has made or caused to be made under his or her
supervision a review of the condition and operations of the Loan Parties with a
view to determining whether the Loan Parties are in compliance with the
provisions of the Loan Documents to the extent applicable to them, and that such
review has not disclosed, and such Responsible Officer has no knowledge of, the
existence of an Event of Default or Default or, if an Event of Default or
Default exists, describing the nature and period of existence thereof and the
action which the Loan Parties propose to take or have taken with respect thereto
and (iii) that as of the date of each Officer’s Certificate, no litigation
exists involving Borrower (or any Property or Properties) in which the potential
liability of Borrower in such claim or series of related claims thereunder
(including claims brought as a class action) is greater than $500,000 or, if
involving any single Property, is greater than $250,000, in each case, excluding
any liability covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto.
(e)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a calculation of Underwritten Net Cash Flow for
the twelve (12) month period ended on the last day of the calendar quarter for
which such financial statements were prepared;
(f)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a duly completed Compliance Certificate, with
appropriate insertions, containing the data and calculations set forth on
Exhibit B; and
(g)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a certificate executed by a Responsible Officer of
Borrower certifying (i) the current Property Tax assessment amounts payable in
respect of each Property, (ii) the payment of all Property Taxes prior to the
date such Property Taxes become delinquent, subject to any contest conducted in
accordance with Section 4.4.5 and (iii) if either (A) an Acceptable Blanket
Policy is not in place with respect to all Properties or (B) an Acceptable
Blanket Policy is in place with respect to all Properties but Borrower has
elected to reinstate deposits of Insurance Premiums to the Insurance Subaccount
pursuant to Section 6.2.3, the monthly cost of the Insurance Premiums with
respect to the Policies required under in Section 5.1.1 that are required to be
deposited into the Insurance Subaccount pursuant to Section 6.2.
4.3.2    Annual Budget. Borrower shall submit to Lender by December 1, 2018, and
December 1 of each succeeding year the Annual Budget relating to the Properties
for the succeeding calendar year. During the continuance of a Cash Sweep Period,
Lender shall have the right to approve each Annual Budget or portion thereof, as
applicable (which approval shall not be unreasonably, conditioned or delayed
withheld so long as no Event of Default is continuing). An Annual Budget so
approved by Lender or any Annual Budget submitted prior to the commencement of a
Cash Sweep Period shall each hereinafter be referred to as an “Approved Annual
Budget”. In the event of a Transfer of any Property the Approved Annual Budget
shall be reduced as reasonably determined by Lender in consultation with
Borrower in order to reflect the removal of such Property and the Operating
Expenses associated


- 60 -



--------------------------------------------------------------------------------





therewith; provided, further, that no such reduction shall be made in the event
such Transfer is made in connection with a substitution under Section 2.4.2(a).
If Lender has the right to approve an Annual Budget (or portion thereof)
pursuant to this Section 4.3.2, Borrower shall not change or modify the Annual
Budget (or such portion) that has been approved by Lender without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed so long as no Event of Default is continuing). The
“Monthly Budgeted Amount” for each Payment Date shall mean the monthly amount
set forth in the Approved Annual Budget for Operating Expenses for the Interest
Period related to such Payment Date, but excluding management fees, Property
Taxes that are required to be deposited into the Tax Subaccount pursuant to
Section 6.1 and Insurance Premiums that are required to be deposited into the
Insurance Subaccount pursuant to Section 6.2. If during any Cash Sweep Period,
Borrower has submitted an Annual Budget and such Annual Budget has not been
approved prior to the commencement of the calendar year (or applicable portion
thereof) to which such budget relates then the previous Approved Annual Budget
(or applicable portion thereof) shall continue to be deemed to be the Approved
Annual Budget for that calendar year (or applicable portion thereof).
4.3.3    Reporting on Adverse Effects. Promptly and in no event more than
two (2) Business Days after any Responsible Officer of Borrower obtains
knowledge of any matter or the occurrence of any event which would reasonably be
expected to have a Material Adverse Effect, written notice thereof.
4.3.4    Litigation. Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of Borrower, threatened in writing against Borrower with respect to any
Property, which would reasonably be expected to have a Material Adverse Effect
or an Individual Material Adverse Effect with respect to any Property.
4.3.5    Event of Default. Promptly after any Responsible Officer of Borrower
obtains knowledge of the occurrence of each Event of Default or Default (if such
Default is continuing on the date of such notice), a statement of a Responsible
Officer of Borrower setting forth the details of such Event of Default or
Default and the action which Borrower is taking or proposes to take with respect
thereto.
4.3.6    Other Defaults. Promptly and in no event more than two (2) Business
Days after any Responsible Officer of Borrower obtains actual knowledge of any
default by Borrower or Equity Owner under any agreement other than the Loan
Documents to which such Loan Party is a party which would reasonably be expected
to have a Material Adverse Effect, the statement of a Responsible Officer of
Borrower setting forth the details of such default and the action which such
Loan Party is taking or proposes to take with respect thereto.
4.3.7    Properties Schedule. Borrower shall deliver to Lender no later than the
twentieth (20th) Business Day of each calendar month (provided, that if such
twentieth (20th) day is not a Business Day, then such delivery shall be
permitted on the immediately succeeding Business Day), commencing with the
calendar month ending October 31, 2018, (a) an updated Properties Schedule in
Excel format containing each of the data fields set forth on Schedule II.B
(other than those under the caption “BPO Values”); provided, that the
information under the caption “Underwritten Net Cash Flow” need only be updated
in the Properties Schedule delivered for the quarter ending in March, June,
September and December of each year, commencing with the Properties Schedule
delivered for the quarter ending in March 2019 and (b) a calculation of the
monthly turnover rate for the Properties for the prior calendar month, which
shall be equal to the number of Properties that became vacant during such
calendar month divided by the daily average number of Properties during such
calendar month. The foregoing information shall be delivered together with a
certificate of a Responsible Officer of Borrower certifying that it is true,
correct and complete in all material respects (i) with respect to the
information in the Properties Schedule other than Underwritten Net Cash Flow
data, as of the last day of the preceding calendar month, (ii) with respect to
the Underwritten Net Cash Flow data in the Properties Schedule, for the calendar
quarter most recently ended, and (iii) with respect to the turnover rate of the
Properties, for the prior calendar month.
4.3.8    Disqualified Properties. Promptly and in no event more than twenty (20)
Business Days after any Responsible Officer of Borrower obtains actual knowledge
that any Property fails to comply with the Property Representations or the
Property Covenants, written notice thereof and the action that Borrower is
taking or proposes to take with respect thereto.


- 61 -



--------------------------------------------------------------------------------





4.3.9    Security Deposits in Cash Management Account. On the third (3rd)
Business Day prior to each Payment Date, commencing with the calendar month
ending September 30, 2018, written notice of the aggregate amount of security
deposits deposited into the Cash Management Account during such month; provided
that the notice given for the calendar month ending September 30, 2018 shall
include security deposits deposited into the Cash Management Account during the
period from and including the Closing Date through and including September 30,
2018.
4.3.10    Advance Rents Received. On the third (3rd) Business Day prior to each
Payment Date, commencing with the calendar month ending September 30, 2018,
written notice of any Advance Rents received during such calendar month and the
related Advance Rent Disbursement Schedules; provided that the notice given for
the calendar month ending September 30, 2018 shall include Advance Rents
received by Borrower for the period from and including the Closing Date through
and including September 30, 2018.
4.3.11    Rent Refunds. On the third (3rd) Business Day prior to each Payment
Date, commencing with the calendar month ending September 30, 2018, written
notice of any Rent Refunds made by Borrower; provided that the notice given for
the calendar month ending September 30, 2018 shall include Rent Refunds made by
Borrower during the period from and including the Closing Date through and
including September 30, 2018.
4.3.12    ERISA Matters.
(a)    As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.
(b)    As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that Borrower proposes to take with respect
thereto, along with a copy of any notices received from or filed with the PBGC,
the IRS or any Multiemployer Plan with respect to such Plan Termination Event,
as applicable.
(c)    As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of Borrower has actual knowledge of, or with respect
to any Plan or Multiemployer Plan to which Borrower makes direct contributions
has reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a Responsible Officer of Borrower setting forth details respecting
such event or condition and the action, if any, that Borrower proposes to take
with respect thereto (and a copy of any report or notice required to be filed
with or given to PBGC by Borrower with respect to such event or condition):
(i)    any Reportable Event with respect to a Plan, as to which the PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a Reportable Event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code); and any request for a
waiver under Section 412(d) of the Code for any Plan;
(ii)    the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower to terminate any Plan;
(iii)    the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Borrower of a notice from a Multiemployer Plan that such
action has been taken by PBGC with respect to such Multiemployer Plan;
(iv)    the complete or partial withdrawal from a Multiemployer Plan by Borrower
that results in liability under Section 4201 or 4204 of ERISA (including the
obligation to satisfy secondary liability


- 62 -



--------------------------------------------------------------------------------





as a result of a purchaser default) or the receipt by Borrower of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower to enforce Section 515 of ERISA; and
(vi)    failure to satisfy Section 436 of the Code.
4.3.13    Leases. Borrower shall deliver to Lender copies of the executed Leases
for the Properties within twenty (20) Business Days of request therefor by
Lender.
4.3.14    Other Reports.
(a)    Borrower shall deliver to Lender, within twenty (20) Business Days of
Lender’s request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower with respect to the
Properties.
(b)    Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as may be reasonably requested with respect to the Property
or the conditions or operations, financial or otherwise, of the Loan Parties.
Section 4.4    Property Covenants. Borrower shall comply with the following
covenants with respect to each Property:
4.4.1    Ownership of the Property. Borrower shall warrant and defend (a) the
title to each Property and the related Collateral and (b) the validity and
priority of the Lien of the Mortgages on the Properties, in each case against
the claims of all Persons whomsoever; subject only to Permitted Liens and
Transfers permitted hereunder.
4.4.2    Liens Against the Property. Borrower shall not create, incur, assume or
permit to exist any Lien on any interest in any Property, except for the
Permitted Liens.
4.4.3    Condition of the Property. Except if the Property has suffered a
Casualty and is in the process being restored in accordance with Section 5.4,
Borrower shall keep and maintain in all material respects all Properties owned
by Borrower in a good, safe and habitable condition and repair and free of and
clear of any damage or waste, and from time to time make, or cause to be made,
in all material respects, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, necessary to comply with the
Renovation Standards and applicable Legal Requirements in all material respects;
provided, that a Carry-Over Property need not comply with the Renovation
Standards for so long as it is leased to the applicable Carry-Over Tenant and
for so long thereafter as is reasonably necessary to renovate such Property in
accordance with the Renovation Standards.
4.4.4    Compliance with Legal Requirements. The Property (including the leasing
and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of the Property, all such certifications, permits, licenses and
approvals shall be maintained in full force and effect, except as would not
reasonably be expected to have an Individual Material Adverse Effect on the
Property. Borrower shall obtain and maintain in full force and effect all
consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of the Property
except where the failure to obtain would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property. Borrower shall
not, and shall not permit Equity Owner, any Manager or, to the extent permitted
by the applicable Lease and Legal Requirements, any other Person in occupancy of
or involved with the operation, use or leasing of the Property,


- 63 -



--------------------------------------------------------------------------------





to, commit any act or omission affording any Governmental Authority the right of
forfeiture as against the Property or any part thereof.
4.4.5    Property Taxes and HOA Fees. Borrower shall promptly pay or cause to be
paid all Property Taxes and HOA Fees now or hereafter levied, assessed or
imposed on it as the same become due and payable and shall furnish to Lender
evidence of payment of Property Taxes and HOA Fees prior to the date the same
shall become delinquent, and shall promptly pay for all utility services
provided to the Property as the same become due and payable (other than any such
utilities which are, pursuant to the terms of any Lease, required to be paid by
the Tenant thereunder directly to the applicable service provider); provided,
that, after prior written notice to Lender of its intention to contest any such
Property Taxes and HOA Fees, Borrower may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes and HOA Fees and, in such event, may permit
the Property Taxes and HOA Fees so contested to remain unpaid during any period,
including appeals, when Borrower is in good faith contesting the same so long as
(a) no Event of Default has occurred and remains uncured, (b) such proceeding
shall be permitted under and be conducted in accordance with all applicable
Legal Requirements, (c) no Property or other Collateral nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, (d) Borrower has set aside on its books adequate reserves in
accordance with GAAP, and the non-payment or non-discharge of such Property
Taxes and HOA Fees would not reasonably be expected to have an Individual
Material Adverse Effect on the applicable Property, (e) enforcement of the
contested Property Taxes and HOA Fees is effectively stayed for the entire
duration of such contest and no Lien is imposed on any Property or other
Collateral which is reasonably expected to have an Individual Material Adverse
Effect, (f) any Property Taxes and HOA Fees determined to be due, together with
any interest or penalties thereon, is promptly paid as required after final
resolution of such contest, (g) to the extent such Property Taxes and HOA Fees
(when aggregated with all other Taxes that Borrower is then contesting under
Section 4.1.4 or Section 4.4.5 and for which Borrower has not delivered to
Lender any Contest Security) exceed $2,500,000, Borrower shall deliver to Lender
either (i) cash, or other security as may be approved by Lender, in an amount
sufficient to insure the payment of any such Property Taxes and HOA Fees,
together with all interest and penalties thereon or (ii) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (h) failure to pay such Property Taxes and HOA Fees will not subject
Lender to any civil or criminal liability, (i) such contest shall not affect the
ownership, use or occupancy of any Property, and (j) Borrower shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (a) through (j) of this Section 4.4.5. Notwithstanding the foregoing,
Borrower shall pay any contested Property Taxes and HOA Fees (or, if cash or
other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in Lender’s
reasonable judgment, any Property or other Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Collateral
Document being primed by any related Lien.
4.4.6    Compliance with Agreements Relating to the Properties. Borrower shall
not enter into any agreement or instrument or become subject to any restriction
which would reasonably be expected to have an Individual Material Adverse Effect
on any Property. Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound. Borrower shall not have a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which any Property is bound, other than obligations under the Loan
Documents. Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Lien with respect to any Property. Except
as set forth on Schedule III, no Property or any part thereof shall be subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.
4.4.7    Leasing. Borrower shall not enter into any Lease (including any
renewals or extensions of any existing Lease) for any Property unless such Lease
is an Eligible Lease with an Eligible Tenant or a Lease with a Carry-Over
Tenant.


- 64 -



--------------------------------------------------------------------------------





ARTICLE V     - INSURANCE; CASUALTY; CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Borrower shall obtain and maintain, at its sole cost and expense for the
term of this Agreement or cause to be maintained, insurance for Borrower and the
Properties providing at least the following coverages:
(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, on the Properties (A)
in an amount equal to one hundred percent (100%) of the “full replacement cost”,
which for purposes of this Agreement shall mean actual replacement value of the
Properties, subject to a loss limit equal to $50,000,000 per occurrence; (B)
containing an agreed amount endorsement with respect to the Improvements and
personal property at any Property waiving all co insurance provisions or to be
written on a no co insurance form and (C) providing for no deductible in excess
of $25,000 (it being understood that, so long as no Default or Event of Default
has occurred and is continuing (1) Borrower may utilize a $3,000,000 aggregate
deductible stop loss subject to a $25,000 per occurrence deductible and a
$25,000 maintenance deductible following the exhaustion of the aggregate, (2)
the aggregate stop loss does not apply to any losses arising from named
windstorm, earthquake or flood, (3) the perils of named windstorm and the peril
of “other wind and hail” shall be permitted to have a minimum deductible of
$100,000 per occurrence for any and all affected Properties, except that the
permitted minimum deductible for the named windstorm peril shall be permitted to
(a) have a per occurrence deductible in certain Tier 1 locations in Texas of
three percent (3%) of the total insurable value of the affected Properties, (b)
have a per occurrence deductible for properties in Florida of five percent (5%)
of the total insurable value of the affected Properties, and (c) have a per
occurrence deductible in certain Tier 1 locations in from Georgia to Virginia of
two percent (2%) of the total insurable value of the affected Properties, (each
with a minimum deductible of $100,000 per occurrence for any and all affected
Properties), (4) the perils of flood shall be permitted to have a minimum
deductible of $50,000 for any and all affected Properties, except that the
perils of special flood shall be permitted to have a minimum of $250,000 per
occurrence for any and all affected Properties, and (5) the peril of earth
movement including but not limited to earthquake shall be permitted to have a
per occurrence deductible of (a) five percent (5%) of the total insurable value
of the affected Properties located in California, Hawaii, Alaska and Puerto Rico
(b) two percent (2%) of the total insurable value of the affected Properties
located in certain counties in the Pacific Northwest and near New Madrid (each
with a minimum deductible of $100,000 per occurrence for any and all affected
Properties). In addition, Borrower shall obtain (x) flood insurance in an amount
equal to $10,000,000 applying per occurrence and in the aggregate, (y) with
respect to earthquake insurance the greater of (1) the amount of coverage in
place on the Closing Date and (2) the greater of (i) coverage in an amount
applying per occurrence and in the aggregate, in an amount equal to the Probable
Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a seismic risk
analysis for a 475 year event for the entire portfolio at risk or (ii) 100% of
Gross Loss Probable Maximum Loss (Gross Loss PML) or Scenario Expected Limit
(SEL) based upon a seismic risk analysis for a 10,000-year event for the entire
portfolio at risk (such analysis to be secured by Borrower utilizing a
third-party firm qualified to perform such seismic risk analysis using the most
current RMS software, or its equivalent, to include consideration of loss
amplification, at the expense of the applicable Borrower at least two times per
year or more frequently as may reasonably be requested by Lender and shared with
Lender presented by the Properties located in areas prone to seismic activity)
and (z) with respect to named storm insurance the greater of (1) the amount of
coverage in place on the Closing Date and (2) the greater of (i) coverage in an
amount equal to the Probable Maximum Loss (PML) or Scenario Expected Limit (SEL)
based upon a storm risk analysis for a 475 year event for the entire portfolio
at risk or (ii) 100% of Gross Loss Probable Maximum Loss (Gross Loss PML) or
Scenario Expected Limit (SEL) based upon a storm risk analysis for a 10,000-year
event for the entire portfolio at risk (such analysis to be secured by Borrower
using a third-party firm qualified to perform such named storm risk analysis
using the most current RMS software, or its equivalent, to include consideration
of storm surge, if applicable, and loss amplification, at the expense of the
applicable Borrower at least two times per year or more frequently as may
reasonably be requested by Lender and shared with Lender); provided, that such
flood, earth movement and named storm insurance shall otherwise be on terms
consistent with the comprehensive all risk insurance policy required under this
Section 5.1.1(a)(i). In addition, Borrower shall obtain the flood insurance
coverage described in subclause (x) above for a


- 65 -



--------------------------------------------------------------------------------





Property if any portion of such Property is currently or at any time in the
future located in a federally designated “special flood hazard area”, flood
hazard insurance or its equivalent in an amount equal to the maximum amount of
such insurance available under the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended;
(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders; (B)
covering all risks required to be covered by the insurance provided for in
Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an amount equal to one
hundred percent (100%) of the aggregate projected net income plus continuing
expenses from the operation of the Properties for a period of at least twelve
(12) months after the date of the Casualty; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month period.
All proceeds payable to Lender pursuant to this subsection shall be held by
Lender in the Casualty and Condemnation Subaccount and disbursed to the Cash
Management Account during the month to which such proceeds relate (or in the
month received if such proceeds relate to a month prior to the month in which
such proceeds were received); provided, however, that nothing herein contained
shall be deemed to relieve Borrower of their obligation to pay the Obligations
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;
(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co‑insurance provisions;
(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to be at least as broad as Insurance Services Offices (ISO)
policy form CG 00 01;
(v)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00);
(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Lender;
(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and


- 66 -



--------------------------------------------------------------------------------





(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the region in which Properties are located.
(b)    All Policies required pursuant to Section 5.1.1 shall: (i) be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds and (ii) be
issued by financially sound and responsible insurance companies authorized to do
business in the states where the applicable Properties are located and having a
rating of “A3” or better by Moody’s or, if Moody’s does not provide a rating of
an applicable insurance company, a rating of “A‑” or better by S&P or Fitch;
provided, however, that if Borrower elects to have its insurance coverage
provided by a syndicate of insurers, then, if such syndicate consists of five
(5) or more members, (A) at least sixty percent (60%) of the insurance coverage
(or seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) and one hundred percent (100%) of the first layer of such insurance
coverage shall be provided by insurance companies having a rating of “A3” or
better by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “A‑” or better by S&P or Fitch and (B) the
remaining forty percent (40%) of the insurance coverage (or the remaining
twenty-five percent (25%) if such syndicate consists of four (4) or fewer
members) shall be provided by insurance companies having a rating of “Baa2” by
Moody’s or, if Moody’s does not provide a rating of an applicable insurance
company, a rating of “BBB” or better by S&P or Fitch;
(c)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (other than in the case of non-payment in which case only ten (10) days
prior notice, or the shortest time allowed by applicable Legal Requirement
(whichever is longer), will be required) and shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice;
(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and
(iv)    the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration.
(d)    Certificates of insurance evidencing the Policies shall be delivered to
Lender on the Closing Date with respect to the current Policies. Further, not
less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, Borrower shall deliver to Lender certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”).
(e)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).
(f)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(iv),
shall name Borrower as the insured and Lender and its successors and/or assigns
as mortgagee and loss payee, as its interests may appear, and in the case of
property damage, boiler and


- 67 -



--------------------------------------------------------------------------------





machinery, windstorm, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2.
Additionally, if Borrower obtains property insurance coverage in addition to or
in excess of that required by Section 5.1.1(a)(i), then such insurance policies
shall also contain a standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.
(g)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days’ notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Collateral
Documents and shall bear interest at the Default Rate.
(h)    In the event of foreclosure of the pledge of the Equity Interest of
Borrower pursuant to the Equity Owner Security Agreement the Policies shall
remain in full force and effect.
Section 5.2    Casualty. If one or more Properties are damaged or destroyed in
whole or in part by fire or other casualty (a “Casualty”) and either (a) the
aggregate loss amount is or is reasonably expected to exceed $25,000 or (b) any
damaged Property is or is reasonably expected to be rendered uninhabitable for
more than thirty (30) days as a result of the Casualty, then Borrower (i) is
required to file proof of loss under the applicable Policy or Policies and (ii)
shall give prompt notice of the Casualty to Lender. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower. In addition,
Lender may participate in any settlement discussions with any insurance
companies (and shall approve any final settlement) (x) if an Event of Default is
continuing or (y) with respect to any single Casualty event in which the Net
Proceeds or the costs of completing the Restoration of the affected Property or
Properties are reasonably expected to be equal to or greater than the Casualty
Threshold Amount and Borrower shall deliver to Lender all instruments required
by Lender to permit such participation. Any Insurance Proceeds in connection
with any Casualty (whether or not Lender elects to settle and adjust the claim
or Borrower settles such claim) shall be due and payable solely to Lender and
held by Lender in accordance with the terms of this Agreement. If Borrower or
any party other than Lender receives any Insurance Proceeds or Condemnation
Proceeds, Borrower shall immediately deliver such proceeds to Lender and shall
endorse, and cause all such third parties to endorse, check payable therefor to
the order of Lender. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse any such check payable to
the order of Lender. Borrower hereby releases Lender from any and all liability
with respect to the settlement and adjustment by Lender of any claims in respect
of any Casualty, except to the extent Lender has engaged in any gross
negligence, fraud or willful misconduct in respect thereto.
Section 5.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or, to the extent in writing, threatened commencement of any proceeding
for the Condemnation of all or any portion of a Property and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings which
is reasonably expected to involve an Award of an amount greater than the
Casualty Threshold Amount. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Condemnation Proceeds shall have been actually
received and applied by Lender, after the deduction of expenses of collection,
to the reduction or discharge of the Debt. If Borrower or any party other than
Lender receives any Condemnation Proceeds, Borrower shall immediately deliver
such proceeds to Lender and shall endorse, and cause all such third parties to
endorse, a check payable therefore to the order of


- 68 -



--------------------------------------------------------------------------------





Lender. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. Net Proceeds from a
Condemnation shall be applied as follows:
(a)    If a partial Condemnation of a Property does not interfere with the use
of such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.2(c).
(b)    If a partial Condemnation of a Property does interfere with the use of
such Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty (30)
days of the date of the occurrence of such Condemnation, Borrower delivers to
Lender a written undertaking to substitute the Fully Condemned Property with a
Substitute Property in accordance with the requirements of Section 2.4.2(a),
then (A) if Net Proceeds are paid by the condemning authority directly to
Borrower subsequent to such substitution, such Net Proceeds may be retained by
Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior to
such substitution shall be immediately paid to Lender as required by Section
5.2), (B) if Net Proceeds are paid by the condemning authority to Lender, such
Net Proceeds will be disbursed by Lender to Borrower upon the consummation of
such substitution and (C) Borrower shall provide a Substitute Property within
ten (10) Business Days of the date of such undertaking in accordance with the
requirements of Section 2.4.2(a) and (ii) if an Event of Default shall have
occurred and be continuing or Borrower fails to deliver such an undertaking to
Lender, then (A) Lender may retain any Net Proceeds received by it, (B) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower, (C) the
Net Proceeds shall be applied to the prepayment of the Debt in an amount equal
to the Release Amount for the Fully Condemned Property in accordance with
Section 2.4.2(c) and (D) Borrower shall prepay the Loan in an amount equal to
the excess, if any, of the Release Amount for the Fully Condemned Property over
such Net Proceeds. Promptly following Borrower’s written request after either
(1) the substitution of a Substitute Property for such Fully Condemned Property
in accordance with the conditions set forth above or (2) receipt by Lender of
the Net Proceeds and payment of the Release Amount for such Property, Lender
shall (x) release the Fully Condemned Property from the applicable Mortgage
Documents and related Lien, provided, that (A) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Fully Condemned Property encumbers other
Property(ies) in addition to the Fully Condemned Property, such release shall be
a partial release that relates only to the Fully Condemned Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Fully Condemned Property is located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (y)
disburse to Borrower (A) in the case of a substitution of a Substitute Property
for such Fully Condemned Property, the Net Proceeds paid by the condemning
authority and (B) in the case of the payment of the Release Amount for such
Property, the Net Proceeds paid by the condemning authority in excess of the
Release Amount for such Property; provided that, during the continuance of a
Cash Sweep Period, any such excess Net Proceeds shall instead be delivered to
the Cash Collateral Subaccount and disbursed in accordance with Section 6.6.1
and Section 6.6.2.
Section 5.4    Restoration.
The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:
(a)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is less than the Casualty Threshold Amount, then, (i)
if no Event of Default shall have occurred and be continuing and, within sixty
(60) days of the date of the occurrence of such Casualty, Borrower delivers to
Lender a written undertaking to (x) expeditiously commence and to satisfactorily
complete with due diligence the Restoration of the affected Properties in
accordance with the terms of this Agreement, then (A) if Net Proceeds are paid
by the insurance company directly to Borrower subsequent to delivering such
undertaking, such Net Proceeds may be retained by


- 69 -



--------------------------------------------------------------------------------





Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior to
delivering such undertaking shall be immediately paid to Lender as required by
Section 5.2), (B) if Net Proceeds are paid by the insurance company to Lender,
such Net Proceeds will be disbursed by Lender to Borrower and (C) Borrower shall
conduct the Restoration of the affected Properties in accordance with the terms
of Section 5.4(c) or (y) substitute the Property subject to the Casualty event
with a Substitute Property in accordance with the requirements of Section
2.4.2(a) and (ii) if an Event of Default shall have occurred and be continuing
or Borrower fails to deliver such an undertaking to Lender, then (A) Lender may
retain any Net Proceeds received by it, (B) Borrower shall immediately deliver
to Lender any Net Proceeds paid to Borrower as required by Section 5.2, (C) such
Net Proceeds shall be applied to the prepayment of the Debt in an amount equal
to the Release Amount for such Property in accordance with Section 2.4.2(c), (D)
Borrower shall prepay the Loan in an amount equal to the excess, if any, of the
Release Amount for such Property over such Net Proceeds and (E) promptly
following Borrower’s written request and receipt by Lender of the Net Proceeds
and payment by Borrower of the amounts set forth in clause (D) above, if any,
Lender shall (x) release the affected Properties from the applicable Mortgage
Documents and related Liens, provided, that (A) Borrower has delivered to Lender
draft releases (and, in the event any of the Mortgages and the Assignments of
Leases and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (y)
disburse to Borrower (A) in the case of a substitution of a Substitute Property
for such Property, the Net Proceeds paid by the insurance company and (B) in the
case of the payment of the Release Amount for such Property, the Net Proceeds
paid by the insurance company in excess of the Release Amount for such Property,
if any; provided that, during the continuance of a Cash Sweep Period, any such
excess Net Proceeds shall instead be delivered to the Cash Collateral Subaccount
and disbursed in accordance with Section 6.6.1 and Section 6.6.2.
(b)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to (x) expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower as
required by Section 5.2 and (B) Borrower shall conduct the Restoration of the
affected Properties in accordance with the terms of and subject to the
conditions of Section 5.4(d) or (y) substitute the Property subject to the
Casualty event with a Substitute Property in accordance with the requirements of
Section 2.4.2(a) and (ii) if an Event of Default shall have occurred and be
continuing or Borrower fails to deliver such an undertaking to Lender, then (A)
Lender may retain any Net Proceeds received by it,

(B) Borrower shall immediately deliver to Lender any Net Proceeds paid to
Borrower as required by Section 5.2, (C) such Net Proceeds shall be applied to
the prepayment of the Debt in an amount equal to the Release Amount for such
Property in accordance with Section 2.4.2(c), (D) Borrower shall prepay the Loan
in an amount equal to the excess, if any, of the Release Amount for the affected
Properties over such Net Proceeds and (E) promptly following Borrower’s written
request and receipt by Lender of the Net Proceeds and payment by Borrower of the
amounts set forth in clause (D) above, if any, Lender shall (x) release the
affected Properties from the applicable Mortgage Documents and related Liens,
provided, that (A) Borrower has delivered to Lender draft releases (and, in the
event any of the Mortgages and the Assignments of Leases and Rents applicable to
any of the affected Properties encumber other Property(ies) in addition to the
affected Properties, such release shall be a partial release that relates only
to the affected Property(ies) and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such affected Properties are located
and shall contain standard provisions protecting the rights of Lender and (B)
Borrower shall pay all costs, taxes and expenses associated with such release
(including, without limitation, cost to file and record the release and Lender’s
reasonable attorneys’ fees) and (y) disburse to Borrower (A) in the case of a
substitution of a Substitute Property for such Property, the Net Proceeds paid
by the insurance company and (B) in the case of the payment of the Release


- 70 -



--------------------------------------------------------------------------------





Amount for such Property, the Net Proceeds paid by the insurance company in
excess of the Release Amount for such Property, if any; provided that, during
the continuance of a Cash Sweep Period, any such excess Net Proceeds shall
instead be delivered to the Cash Collateral Subaccount and disbursed in
accordance with Section 6.6.1 and Section 6.6.2.
(c)    If Borrower elects to undertake the Restoration a Property or Properties
pursuant to Section 5.4(a), (i) Borrower shall, subject to applicable Legal
Requirements, commence the Restoration as soon as reasonably practicable (but in
no event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance in all material respects with and permitted under all applicable
Legal Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction, in all material respects;
(iii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance in all material respects with all
applicable Legal Requirements and the Renovation Standards and (iv) for any
Restoration of a Property with a total expected cost exceeding $25,000, Borrower
shall deliver, or cause to be delivered, to Lender a signed detailed budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Lender.
(d)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(b), the following provisions shall apply:
(i)    the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender that the following conditions are met: (A) Borrower
shall, subject to applicable Legal Requirements, commence the Restoration as
soon as reasonably practicable (but in no event later than ninety (90) days
after such Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (B) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Maturity Date,, (2) the earliest date
required for such completion under the terms of any Lease, (3) such time as may
be required under applicable Legal Requirements or (4) six (6) months prior to
the expiration of the insurance coverage referred to in Section 5.1.1(a)(ii);
(D) Borrower shall cause the affected Property and the use thereof after the
Restoration to be in compliance with and permitted under all applicable Legal
Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction; (E) the Restoration shall be
done and completed by Borrower in an expeditious and diligent fashion and in
compliance in all material respects with all applicable Legal Requirements and
the Renovation Standards; (F) for any Restoration of a Property with a total
expected cost exceeding $25,000, Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be reasonably acceptable to Lender and (G) the Net Proceeds
together with any cash or cash equivalent deposited by Borrower with Lender are
sufficient in Lender’s discretion to cover the cost of the Restoration.
(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Subaccount and, until disbursed in accordance with the provisions
of this Section 5.4(d), shall constitute additional security for the Debt and
other obligations under the Loan Documents. The Net Proceeds shall be disbursed
by Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialmen’s liens or notices of intention
to file same, or any similar liens or encumbrances on the Properties which have
not been fully bonded to the satisfaction of Lender and discharged of record or
in the alternative fully insured to the satisfaction of Lender by the title
company issuing the Title Insurance Policy.


- 71 -



--------------------------------------------------------------------------------





(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”), and in each
case, such approval shall not be unreasonably withheld, conditioned or delayed.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to the approval of Lender and the Casualty Consultant, in each case,
such approval shall not be unreasonably withheld, conditioned or delayed. All
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (x) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (y) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (z) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the applicable Mortgage and evidence of
payment of any premium payable for such endorsement. If required by Lender, the
release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Subaccount) before any further disbursement of the Net Proceeds shall be made.
The Net Proceeds Deficiency deposited with Lender shall be deposited by Lender
into the Casualty and Condemnation Subaccount and shall be disbursed for costs
actually incurred in connection with the Restoration on the same conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 5.4(d) shall constitute additional security for the
Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing.


- 72 -



--------------------------------------------------------------------------------





(e)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.
(f)    In the event of foreclosure of a Mortgage, or other transfer of title to
a Property or Properties in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Property or Properties and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.
ARTICLE VI     - RESERVE FUNDS
Section 6.1    Tax Funds; HOA Funds; Debt Service Reserve.
6.1.1    Deposits of Tax Funds. Borrower shall deposit with Lender on each
Payment Date an amount equal to one-twelfth (1/12th) of the Property Taxes that
Lender estimates will be payable during the next ensuing twelve (12) months, in
order to accumulate sufficient funds to pay all such Property Taxes prior to
their respective due dates, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Tax
Subaccount”). Amounts deposited from time to time into the Tax Subaccount
pursuant to this Section 6.1.1 are referred to herein as the “Tax Funds”. If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Property Taxes, Lender shall notify Borrower of such determination
and, commencing with the first Payment Date following Borrower’s receipt of such
written notice, the monthly deposits for Property Taxes shall be increased by
the amount that Lender estimates is sufficient to make up the deficiency at
least ten (10) days prior to the respective due dates for the Property Taxes;
provided, that if Borrower receives notice of any deficiency after the date that
is ten (10) days prior to the date that Property Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within two (2) Business Days
after its receipt of such notice.
6.1.2    Release of Tax Funds. Provided no Event of Default is continuing,
Lender shall apply Tax Funds in the Tax Subaccount to timely pay or reimburse
Borrower for payments of Property Taxes made by Borrower after delivery by
Borrower to Lender of evidence of such payment reasonably acceptable to Lender.
If the amount of the Tax Funds shall exceed the amounts due for Property Taxes,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax Funds. Any Tax Funds
remaining in the Tax Subaccount after the Obligations have been paid in full
shall be returned to Borrower. Provided no Default or Event of Default exists,
the Tax Funds reserved for any Property shall be released upon a permitted sale
and release, a substitution or a prepayment of the Allocated Loan Amount of such
Property in accordance with the terms hereof.
6.1.3    Deposits of HOA Funds. Borrower shall deposit with Lender on each
Payment Date an amount equal to one-twelfth (1/12th) of the HOA Fees that Lender
estimates will be payable with respect to all HOA Properties during the next
ensuing twelve (12) months, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “HOA
Subaccount”). Amounts deposited from time to time into the HOA Subaccount
pursuant to this Section 6.1.3 are referred to herein as the “HOA Funds”. If at
any time Lender reasonably determines that the HOA Funds will not be sufficient
to pay the HOA Fees for the HOA Properties for the next ensuing twelve (12)
months, Lender shall notify Borrower of such determination and, within thirty
(30) days following Borrower’s receipt of such written notice, Borrower shall
deposit with Lender for transfer into the HOA Subaccount an amount that Lender
estimates is sufficient to make up the deficiency.
6.1.4    Release of HOA Funds. If at any time Lender believes in good faith that
HOA Fees due and payable to an HOA for any HOA Property have become delinquent,
Lender may in its sole and absolute discretion apply the HOA Funds to pay such
HOA Fees. If the amount of the HOA Funds shall exceed the HOA Fees that Lender
estimates will be payable with respect to all HOA Properties during the next
ensuing twelve (12) months, Lender shall, in its sole discretion, return any
excess to Borrower or credit such excess against future payments to be made to
the HOA Funds. Any HOA Funds remaining in the HOA Subaccount after the
Obligations have been paid in full shall be returned to Borrower. Provided no
Default or Event of Default exists, the HOA Funds reserved for any HOA Property
shall be released upon a permitted sale and release of such Property in
accordance with the terms hereof.


- 73 -



--------------------------------------------------------------------------------





6.1.5    Deposit of Debt Service Funds. On the Closing Date, Borrower shall
deposit with Lender an amount equal to one installment of the Monthly Debt
Service Payment Amount, which amount shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Debt
Service Subaccount”). Amounts deposited from time to time into the Debt Service
Subaccount pursuant to this Section 6.1.4 are referred to herein as the “Debt
Service Funds”. If at any time Lender reasonably determines that a Default in
the payment of an installment of the applicable Monthly Debt Service Payment
Amount, Lender may in its sole and absolute discretion apply the Debt Service
Funds to pay such Monthly Debt Service Payment Amount and demand that Borrower
immediately replenish the Debt Service Funds in the Debt Service Account.
Section 6.2    Insurance Funds.
6.2.1    Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Lender on each Payment Date, an amount equal to one-twelfth (1/12th) of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds
(the “Insurance Subaccount”). Amounts deposited from time to time into the
Insurance Subaccount pursuant to this Section 6.2.1 are referred to herein as
the “Insurance Funds”. If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.
6.2.2    Release of Insurance Funds. Provided no Event of Default is continuing,
Lender shall apply Insurance Funds in the Insurance Subaccount to timely pay, or
reimburse Borrower for payments of, Insurance Premiums. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining in the Insurance Subaccount after the Obligations have been paid
in full shall be returned to Borrower. Provided no Default or Event of Default
exists, the Insurance Funds reserved for any Property shall be released upon a
permitted sale and release, a substitution or a prepayment of the Allocated Loan
Amount of such Property in accordance with the terms hereof.
6.2.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.2.1, if an Acceptable Blanket Policy is in effect with
respect to the Policies required pursuant to Section 5.1.1, deposits into the
Insurance Subaccount required for Insurance Premiums pursuant to Section 6.2.1
shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. Notwithstanding the foregoing, Borrower may, by
written notice to Lender given not less than ten (10) Business Days prior to a
Payment Date, elect to reinstate, as of such Payment Date, deposits to the
Insurance Subaccount with respect to the Insurance Premiums for one or more of
the Policies required pursuant to Section 5.1.1 for which an Acceptable Blanket
Policy is in effect. Further, if Borrower makes such an election, then Borrower
may rescind such election by providing a written notice thereof to Lender, which
notice shall be effective as of the Payment Date that follows such notice by
more than ten (10) Business Days or such later Payment Date as Borrower
specifies in its election.
Section 6.3    Capital Expenditure Funds.
6.3.1    Deposits of Capital Expenditure Funds. Borrower shall deposit with or
on behalf of Lender on each Payment Date an amount equal to one-twelfth (1/12th)
of the product of (a) $450 multiplied by (b) the number of Properties to which
the Loan is applicable, in order to accumulate sufficient funds, for annual
Capital Expenditures, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Capital
Expenditure Subaccount”). Amounts deposited from time to time into the Capital
Expenditure Subaccount pursuant to this Section 6.3.1 are referred to herein as
the “Capital Expenditure Funds”.
6.3.2    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall disburse Capital Expenditure Funds out of the Capital
Expenditure Subaccount to reimburse Borrower for Capital Expenditures actually
paid for by Borrower, provided that: (a) such disbursement is for an Approved
Capital


- 74 -



--------------------------------------------------------------------------------





Expenditure, (b) the request for disbursement is accompanied by an Officer’s
Certificate from Borrower stating that (i) the items to be funded by the
requested disbursement are Approved Capital Expenditures, and a description
thereof, (ii) all Approved Capital Expenditures to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
disbursement) in a good and workmanlike manner and in accordance, in all
material respects, with all applicable Legal Requirements and the Renovation
Standards and (iii) the Approved Capital Expenditures to be funded from the
disbursement in question have not been the subject of a previous disbursement
and have been paid for by Borrower and (c) for any individual expenditure
greater than $25,000, Borrower has delivered to Lender copies of any invoices,
bills or statements related to such Approved Capital Expenditures that are
requested by Lender. For the avoidance of doubt, Borrower shall not be entitled
to receive a distribution of Capital Expenditure Funds for expenses related to
the refurbishment or repair of a Property to the extent that Borrower has been
or will be entitled to reimbursement for such expenses from a Tenant’s security
deposit.
Section 6.4    Casualty and Condemnation Subaccount. Borrower shall pay, or
cause to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty
or Condemnation in accordance with the provisions of Section 5.2 and Section
5.3, which amounts shall be transferred into a Subaccount established at the
Cash Management Bank to hold such funds (the “Casualty and Condemnation
Subaccount”). Amounts deposited from time to time into the Casualty and
Condemnation Subaccount pursuant to this Section 6.4 are referred to herein as
the “Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall
be held, disbursed and/or applied in accordance with the provisions of Section
5.3 or Section 5.4, as applicable.
Section 6.5    Eligibility Reserve Subaccount.
6.5.1    Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.2(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into a Subaccount established at the Cash Management Bank to
hold such funds (the “Eligibility Reserve Subaccount”) an amount equal to one
hundred percent (100%) of the Allocated Loan Amount for any such Property
(“Eligibility Funds”), provided that Borrower provides Lender with written
notice of any such Eligibility Funds and, no later than the due date for the
prepayment required under Section 2.4.2(a), delivers such Eligibility Funds with
Lender for deposit to the Eligibility Reserve Subaccount.
6.5.2    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Lender shall disburse the Eligibility Funds with respect to a Property
to Borrower upon (a) the sale of such Property and payment in full of the
applicable Release Amount, (b) upon such Property becoming an Eligible Property
or (c) upon the substitution of the applicable Disqualified Property with a
Substitute Property in accordance with the conditions of Section 2.4.2(a).
Section 6.6    Cash Collateral.
6.6.1    Cash Collateral Subaccount. If a Cash Sweep Period shall be continuing,
all Available Cash (after payment of the Monthly Budgeted Amount and any
Approved Extraordinary Expenses in accordance with Section 2.7.2(k)) shall be
paid to Lender, which amounts shall be transferred by Lender into a Subaccount
(the “Cash Collateral Subaccount”) to be held by Lender as cash collateral for
the Debt. Amounts on deposit from time to time in the Cash Collateral Subaccount
pursuant to this Section 6.6.1 are referred to as the “Cash Collateral Funds”.
Lender shall have the right, but not the obligation, at any time during the
continuance of an Event of Default, in its sole and absolute discretion to apply
any and all Cash Collateral Funds then on deposit in the Cash Collateral
Subaccount to the Debt, in such order and in such manner as Lender shall elect
in its sole and absolute discretion, including to make a prepayment of principal
(together with the applicable Yield Maintenance Premium applicable thereto) or
any other amounts due hereunder.
6.6.2    Withdrawal of Cash Collateral Funds. Provided no Default or an Event of
Default hereunder is continuing and there is an amount exceeding one percent
(1%) of the Outstanding Principal Balance on deposit in the Cash Collateral
Subaccount (the “Cash Collateral Floor”), Lender shall make disbursements from
the Cash Collateral Subaccount of Cash Collateral Funds in excess of the Cash
Collateral Floor to pay costs and expenses in


- 75 -



--------------------------------------------------------------------------------





connection with the ownership, management and/or operation of the Properties to
the extent such amounts are not otherwise paid pursuant to Section 6.6.1 or by
Manager pursuant to the Management Agreement for the following items: (a)
Operating Expenses (including management fees, but subject to the Management Fee
Cap) set forth in an Approved Annual Budget (subject to a five percent (5%)
variation for Operating Expenses in such Approved Annual Budget), (b) emergency
repairs and/or life-safety items (including applicable Capital Expenditures for
such purpose), (c) Capital Expenditures set forth in an Approved Annual Budget
(subject to a five percent (5%) variation for Capital Expenditures in such
Approved Annual Budget), (d) legal, audit and accounting costs associated with
the Properties or Borrower, excluding legal fees incurred in connection with the
enforcement of Borrower’s, rights pursuant to the Loan Documents, (e) payment of
Debt Service on the Loan, (f) voluntary or mandatory prepayment of the Loan
(together with any applicable Yield Maintenance Premium), including, without
limitation, any Low DSCR Cure Prepayment, and (g) expenses and shortfalls
relating to Restoration; provided, that no disbursements shall be made from the
Cash Collateral Subaccount for any of the Operating Expenses or Capital
Expenditures described in the foregoing clauses (a) through (d) to the extent
amounts for such Operating Expenses or Capital Expenditures have been
distributed to Borrower from the Cash Management Account under Section 2.7.2(k),
or may be distributed to Borrower from the Tax Subaccount, the Insurance
Subaccount or the Capital Expenditure Subaccount, as applicable.
6.6.3    Release of Cash Collateral Funds. Provided no Cash Sweep Period is
continuing as of two (2) consecutive Calculation Dates (or after the second
Calculation Date following the making of a Low DSCR Cure Prepayment by
Borrower), Lender shall release Cash Collateral Funds in the Cash Collateral
Subaccount to Borrower.
6.6.4    Extraordinary Expense. If, during any Cash Sweep Period, Borrower
incurs or is required to incur an operating expense or capital expense which is
not set forth in the Approved Annual Budget (each an “Extraordinary Expense”),
then Borrower shall promptly deliver to Lender in writing a reasonably detailed
explanation of such Extraordinary Expense. If a Cash Sweep Period then exists,
then such Extraordinary Expense shall be subject to Lender’s approval, which
approval may not be unreasonably withheld or delayed so long as no Event of
Default then exists; provided, however, that during a Cash Sweep Period, so long
as no Event of Default then exists, Lender shall be deemed to have approved any
Extraordinary Expense (other than fees paid to any Manager or any amounts paid
to any Affiliates of Borrower) that (a) does not exceed (when aggregated with
any and all other requested and unpaid Extraordinary Expenses covered by the
same line item of the Approved Annual Budget) ten percent (10%) of the monthly
amount of the applicable line item set forth in the Approved Annual Budget for
such month and (b) does not exceed (when aggregated with any and all other
requested and unpaid Extraordinary Expenses of the same type (i.e., Operating
Expenses or Capital Expenditures)) five percent (5%) of the aggregate monthly
amount of the Approved Annual Budget with respect to Operating Expenses or
Capital Expenditures, as applicable, for such month. Any Extraordinary Expense
incurred by Borrower and approved (or deemed approved) by Lender is referred to
herein as an (“Approved Extraordinary Expense”). Any amounts distributed to
Borrower for the payment of Approved Extraordinary Expenses pursuant to Section
6.6.4 shall be used by Borrower only to pay for such Approved Extraordinary
Expenses or reimburse Borrower for such Approved Extraordinary Expenses, as
applicable.
Section 6.7    Advance Rent Funds.
6.7.1    Deposits of Advance Rent Funds. In the event Borrower receives any
Advance Rent, Borrower shall deposit (or cause to be deposited) any such Advance
Rent into a Subaccount established at the Cash Management Account Bank to hold
such funds (the “Advance Rent Subaccount”). Amounts deposited from time to time
in the Advance Rent Subaccount pursuant to this Section 6.7.1 are referred to
herein as the “Advance Rent Funds”.
6.7.2    Release of Advance Rent Funds. Provided no Event of Default has
occurred and is continuing, on each Payment Date, Lender shall disburse the
applicable Advance Rent Funds to the Cash Management Account in accordance with
the Advance Rent Disbursement Schedule.
Section 6.8    Reserve Funds, Generally.
(a)    Notwithstanding anything to the contrary contained in this Article VI,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Lender of a Reserve Release


- 76 -



--------------------------------------------------------------------------------





Request from Borrower not less than five (5) Business Days prior to such date;
provided, that if the amount of Reserve Funds to be released to Borrower on any
Reserve Release Date is less than the Minimum Disbursement Amount, then such
Reserve Funds shall continue to be maintained in the Subaccounts until the next
Reserve Release Date on which an amount equal to or greater than the Minimum
Disbursement Amount is available for disbursement or until the payment in full
of the Obligations.
(b)    Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.
(c)    During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.
(d)    The Reserve Funds shall be held in an Eligible Account in cash or
Permitted Investments as directed by Lender or Lender’s Servicer. All interest
on a Reserve Fund shall be added to and become a part thereof and shall be the
sole property of Borrower. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest earned on
the Reserve Funds credited or paid to Borrower.
(e)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC‑1 financing statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
(f)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and reasonable out-of-pocket costs and expenses (including
out-of-pocket litigation costs and reasonable attorneys’ fees and expenses),
other than those arising from Lender’s or Servicer’s bad faith or willful
misconduct, arising from or in any way connected with the Reserve Funds or the
performance of the obligations for which the Reserve Funds were established.
Borrower hereby assigns to Lender all rights and claims Borrower may, during the
Term, have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender shall not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.
ARTICLE VII     - DEFAULTS
Section 7.1    Event of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if (A) the Debt is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest due under the Note is not paid
in full on the applicable Payment Date, (C) any prepayment of principal or
Release Amount due under this Agreement or the Note is not paid when due or (D)
any Yield Maintenance Premium is not paid when due, in the case of clauses (B),
(C) or (D), such failure continuing for two (2) Business Days after the due date
for such payment or deposit;
(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after
Lender delivers written notice thereof to Borrower;
(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in


- 77 -



--------------------------------------------------------------------------------





accordance with the provisions of the applicable Loan Document, with such
failure continuing for ten (10) days after Lender delivers written notice
thereof to Borrower;
(iv)    if the Policies are not (A) delivered to Lender within five (5) Business
Days of Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;
(v)    a Transfer other than a Permitted Transfer occurs;
(vi)    if any certification, representation or warranty made by a Loan Party
herein or any other Loan Document, other than a Property Representation, or in
any report, certificate, financial statement or other instrument, agreement or
document furnished by a Loan Party to Lender shall have been false or misleading
in any material and adverse respect as of the date such representation or
warranty was made; provided, however, if any untrue certification,
representation or warranty made after the Closing Date is susceptible of being
cured, Borrower shall have the right to cure such certification, representation
or warranty within thirty (30) days after receipt of notice from Lender; and
provided further that for any certification, representation or warranty made in
connection with a delivery of a report, Borrower shall have such longer grace
period as applicable for delivery of such report;
(vii)    if any Loan Party shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for any Loan
Party, any Loan Party shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Loan Party, or if any proceeding for
the dissolution or liquidation of any Loan Party shall be instituted, or if any
Loan Party is substantively consolidated with any Person other than a Loan
Party; provided, however, if such appointment, adjudication, petition,
proceeding or consolidation was involuntary and not consented to by such Loan
Party, upon the same not being discharged, stayed or dismissed within sixty (60)
days following its filing;
(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents to which such Loan Party is a party or any
interest herein or therein in contravention of the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
Additional Insolvency Opinion delivered to Lender in connection with the Loan,
is or shall become untrue in any material respect;
(xi)    a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.4, 4.1.12, 4.1.19, 4.2.2, 4.2.3, 4.2.5, 4.2.8, 4.2.9, 4.2.11, 4.2.14 or
4.2.15;
(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.2(a) either: (A) pay the Release
Amount in respect thereof, (B) substitute such Disqualified Property with a
Substitute Property in accordance with Section 2.4.2(a) or (C) or deposit an
amount equal to one hundred percent (100%) of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
Section 2.4.2(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;
(xiii)    if, (A) without Lender’s prior written consent, (i) any Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period and such Manager
terminates or cancels the applicable Management Agreement (unless, within thirty
(30) days after the expiration of such notice or grace period, Borrower and a
new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section


- 78 -



--------------------------------------------------------------------------------





4.2.1) or (B) following the occurrence of a Manager Default, Borrower fails to
exercise its right to terminate the Manager under the Management Agreement;
(xiv)    if any Loan Party, any Qualified Transferee, or any subsidiary of
Parent or any Qualified Transferee that owns a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;
(xv)    any failure on the part of any Borrower to duly observe or perform any
of its covenants set forth in Section 4.1.20 or Section 4.2.16 or the
representation and warranty in Section 3.1.24 shall fail to be correct in
respect of a Tenant of any Property and, in each case, Borrower fails to notify
OFAC within five (5) Business Days of Borrower obtaining knowledge that such
Tenant is on any of the lists described in those sections and promptly take such
steps as may be required by OFAC with respect to such Tenant;
(xvi)    if there shall be a default under any of the other Loan Documents by
any Loan Party beyond any applicable cure periods contained in such Loan
Documents, whether as to any Loan Party or the Properties, or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Obligations or to
permit Lender to accelerate the maturity of all or any portion of the
Obligations;
(xvii)    if any Loan Document or any Lien granted thereunder by any Loan Party
shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
any Loan Party or any other party shall disaffirm or contest, in writing, in any
manner such effectiveness, validity, binding nature or enforceability (other
than as a result of the occurrence of the payment in full of the Obligations);
(xviii)    one or more final judgments for the payment of $2,500,000 or more
rendered against any Loan Party, and such amount is not covered by insurance or
indemnity or discharged, paid or stayed within sixty (60) days after (i) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;
(xix)    Parent or any Qualified Transferee that executes and delivers a
replacement guaranty pursuant to Section 4.2.17(e) fails to maintain the Parent
Financial Covenant; or
(xx)    if any Loan Party shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document to
which such Loan Party is a party not specified in subsections (i) to (xx) above,
and such Default shall continue for ten (10) days after notice to Borrower from
Lender, in the case of any such Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice to Borrower from Lender in
the case of any other such Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30)-day period, and provided further that Borrower shall have commenced to cure
such Default within such thirty (30)-day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30)-day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed one
hundred twenty (120) days.
(b)    During the continuance of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (ix) above), in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against any Loan Party and in and to any or all of the Properties,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against the Loan Parties and any or all of the
Properties, including, without limitation, all rights or remedies available at
law or in equity; and upon any Event of Default described in clauses (vii),
(viii) or (ix) above, the Debt and Other Obligations of Borrower hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable,


- 79 -



--------------------------------------------------------------------------------





without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
Section 7.2    Remedies.
(a)    During the continuance of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Lender under this
Agreement or any of the other Loan Documents or at law or in equity may be
exercised by Lender at any time and from time to time, whether Loan not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of any Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
(b)    With respect to Borrower and the Properties, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
any Property for the satisfaction of any of the Debt in any preference or
priority to any other Property, and Lender may seek satisfaction out of all of
the Properties, or any part thereof, in its absolute discretion in respect of
the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Lien of the Mortgages and the other Collateral Documents
in any manner and for any amounts secured by the Mortgages and the other
Collateral Documents then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Lien of one or more of the Mortgages and/or the other Collateral Documents
to recover such delinquent payments or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance of the Loan,
Lender may foreclose the Lien of one or more of the Mortgages and/or the other
Collateral Documents to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Mortgages and the other
Collateral Documents as Lender may elect. Notwithstanding one or more partial
foreclosures, the Collateral shall remain subject to the Mortgages and the other
Collateral Documents to secure payment of sums secured by the Collateral
Documents and not previously recovered.
(c)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, Collateral Documents and other security documents (the
“Severed Loan Documents”) in such denominations as Lender shall determine in its
sole discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. The Loan Parties hereby absolutely and irrevocably appoint Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Borrower
shall be obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.


- 80 -



--------------------------------------------------------------------------------





(d)    As used in this Section 7.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
Section 7.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
Section 7.4    Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations, and to the extent permitted under applicable
laws, secured by the Mortgages and the other Collateral Documents and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure.
ARTICLE VIII     - SALE OF NOTES/ SERVICING
Section 8.1    Sale of Notes. Borrower acknowledges and agrees that Lender may
sell all or any portion of the Loan and the Loan Documents, or issue one or more
participations therein; provided that Lender may not sell all or any portion of
the Loan and the Loan Documents, or issue any participation therein, to any
Person set forth in Schedule VIII hereto. Lender shall promptly notify Borrower
of any such sale of all or any portion of the Loan. Lender or its designee,
acting solely for this purpose as an agent of Borrower, shall maintain a
register (“Register”) for the recordation of the names and addresses of Lenders,
and principal amounts (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive absent manifest error. The Register shall be available for
inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice. Borrower acknowledges and agrees that Lender may
assign, transfer and/or pledge any or all of its respective rights under this
Agreement and the Loan Documents (including, without limitation, any assignment
of rights as “Lender” (or any servicer or agent thereof) under any Blocked
Account Control Agreement or Deposit Account Control Agreement); provided that
Lender may not assign, transfer or pledge all or any portion of the Loan and the
Loan Documents and its rights relating thereto to any Person set forth in
Schedule VIII hereto.
Section 8.2    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a trust and servicing, pooling and servicing agreement, servicing
agreement, special servicing agreement or other agreement providing for the
servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other costs relating to or arising under the Servicing
Agreement, including, without limitation, any monthly master servicing fee due
to the Servicer under the Servicing Agreement.
ARTICLE IX     - MISCELLANEOUS


- 81 -



--------------------------------------------------------------------------------





Section 9.1    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
Section 9.2    Lender’s Discretion. Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.
Section 9.3    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN
OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND

(iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN
SECTION 9.5 (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT).
Section 9.4    Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender. In addition, Lender shall not waive the requirement
that the Closing Date Diligence Provider Certificate be delivered on or prior to
the making of the Loan.
Section 9.5    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, or (b) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):
If to Lender:
Metropolitan Life Insurance Company
c/o MetLife Investment Advisors, LLC




- 82 -



--------------------------------------------------------------------------------





One MetLife Way
Whippany, New Jersey 07981
Attention: Director – Residential Mortgage Loan Trading
with a copy to:
Metropolitan Life Insurance Company
c/o MetLife Investment Advisors, LLC
Investments, Law Dept.
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel – Investments
Email: Sec_Invest_Law@metlife.com

with a copy to:
Morgan, Lewis & Bockius, LLP
101 Park Avenue
New York, New York 10178
Attention: Ferdinand J. Gallo III, Esq.
Email: ferdinand.gallo@morganlewis.com

If to Borrower:
SFR MT LLC
245 Park Avenue, 26th Floor
New York, New York 10167
Attention: Raul E. Moreno
Email: rmoreno@angelogordon.com

with a copy to:
SFR MT LLC
245 Park Avenue, 26th Floor
New York, New York 10167
Attention: Jason Corn
Email: jcorn@angelogordon.com

with a copy to:
Hunton Andrews Kurth LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Attention: Andrew J. Blanchard, Esq.
Email: ablanchard@HuntonAK.com

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.
Section 9.6    Trial by Jury. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.


- 83 -



--------------------------------------------------------------------------------





Section 9.7    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
Section 9.8    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 9.9    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement or the other Loan Documents, any of such Persons
has an obligation to act promptly or reasonably, Borrower agrees that no such
Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment; provided, however, that the
forgoing shall not prevent Borrower from obtaining a monetary judgment against
Lender if it is determined by a court of competent jurisdiction that Lender
acted with gross negligence, bad faith or willful misconduct. Notwithstanding
anything herein to the contrary, Borrower shall not assert, and hereby waives,
any claim against Lender and/or its affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable Legal Requirement) arising out
of, as a result of, or in any way related to, the Loan Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
Section 9.10    Offsets. All payments made by Borrower hereunder or under the
other Loan Documents shall be made irrespective of, and without any deduction
for, any offsets, counterclaims or defenses.
Section 9.11    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, or to grant Lender any interest in any
Property other than that of mortgagee or lender.
Section 9.12    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.
Section 9.13    Brokers and Financial Advisors. Borrower represents that neither
it nor Parent has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders, other than Amherst Pierpont Securities LLC,
in connection with the transactions contemplated by this Agreement, and any
commissions payable in connection with any such engagements by Borrower shall be
paid solely by Borrower. Borrower shall indemnify and hold Lender harmless from
and against any and all claims, liabilities, costs and expenses of any kind in
any way relating to or arising from a claim by any Person that such Person acted
on behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.
Section 9.14    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.
Section 9.15    General Indemnity; Payment of Expenses.


- 84 -



--------------------------------------------------------------------------------





(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and each of its officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who Controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”) for, from and against any and all Damages of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any of the
Indemnified Person, in any way relating to or arising out of (i) the execution
or delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transaction, (ii) the use or proposed use
of the proceeds of the Loan or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or any of its Affiliates, and regardless of whether
any Indemnified Person is a party thereto; provided, however, that no
Indemnified Person shall have the right to be indemnified hereunder to the
extent that such Damages have been found by a final judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person.
(b)    If for any reason (including violation of law or public policy)
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.15 are unenforceable in whole or in part or are otherwise unavailable
to an Indemnified Person or insufficient to hold it harmless, then Borrower
shall contribute to the amount paid or payable by an Indemnified Person as a
result of any Damages the maximum amount Borrower is permitted to pay under
Legal Requirements. The obligations of Borrower under this Section 9.15 will be
in addition to any liability that Borrower may otherwise have hereunder and
under the other Loan Documents.
(c)    To the extent any Indemnified Person has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Person shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section
9.15, except to the extent that Borrower suffers actual prejudice as a result of
such failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Person (if requested by the applicable Indemnified Person, in the name of such
Indemnified Person) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Person. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the applicable
Indemnified Person shall have the right to reasonably participate in such
defense and Borrower shall not consent to the terms of any compromise or
settlement of any action defended by Borrower in accordance with the foregoing
without the prior consent of the applicable Indemnified Person, unless such
compromise or settlement (i) includes an unconditional release of the applicable
Indemnified Person from all liability arising out of such action and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of the applicable Indemnified Person. The applicable
Indemnified Person shall have the right to retain its own counsel if (A)
Borrower shall have failed to employ counsel reasonably satisfactory to the
applicable Indemnified Person in a timely manner, or (B) the applicable
Indemnified Person shall have been advised by counsel that there are actual or
potential material conflicts of interest between Borrower and the applicable
Indemnified Person, including situations in which there are one or more legal
defenses available to the applicable Indemnified Person that are different from
or additional to those available to Borrower. So long as Borrower is conducting
the defense of any action defended by Borrower in accordance with the foregoing
in a prudent and commercially reasonable manner, Lender and the applicable
Indemnified Person shall not compromise or settle such action defended without
Borrower's consent, which shall not be unreasonably withheld or delayed. Upon
demand, Borrower shall pay or, in the sole discretion of the applicable
Indemnified Person, reimburse the applicable Indemnified Person for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals retained by the applicable
Indemnified Person in accordance with this Section 9.15 in connection with
defending any claim subject to indemnification hereunder.
(d)    Any amounts payable to Lender by reason of the application of this
Section 9.15 shall be secured by the Mortgages and shall become immediately due
and payable and shall bear interest at the Default Rate from the date Damages
are sustained by the Indemnified Person until paid.


- 85 -



--------------------------------------------------------------------------------





(e)    The provisions of and undertakings and indemnification set forth in this
Section 9.15 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.
(f)    Borrower covenants and agrees to pay or, if Borrower fails to pay,
to reimburse, Lender upon receipt of written notice from Lender for all
reasonable and customary costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Borrower as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the reasonable filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, the
Properties, or any other security given for the Loan; and (ix) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Properties, or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 8.3;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Any cost and
expenses due and payable to Lender may be paid from any amounts in the Cash
Management Account.
Section 9.16    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Person any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so. Notwithstanding the
foregoing, Borrower expressly acknowledges and agrees that any assignee,
transferee or pledgee pursuant to Section 8.1.1(a)(ii) of this Agreement of
which it has received written notice is an intended third-party beneficiary of
this Agreement.
Section 9.17    Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Broker Price
Opinions of the Properties or other Collateral, (b) any environmental report, or
(c) any other matters or items, including engineering, soils and seismic reports
that are contemplated in the Loan Documents. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Lender, is solely for the purpose of protecting Lender’s rights under the Loan
Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.
Section 9.18    No Fiduciary Duty.


- 86 -



--------------------------------------------------------------------------------





(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Parent, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Parent or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Parent, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Parent, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Parent nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Parent or their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Parent) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a financial services firm engaged, either directly or through affiliates in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Parent,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Parent and/or their respective affiliates, or (iii) have other
relationships with Borrower, Parent and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co‑invest with, make direct investments in, and invest or co‑invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Parent, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 9.18(c). Although the
Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Parent or any of their respective
affiliates or to use such information on behalf of Borrower, Parent or any of
their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 9.19    Patriot Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower and Parent, which


- 87 -



--------------------------------------------------------------------------------





information includes the name and address of Borrower and Parent and other
information that will allow Lender to identify Borrower or Parent in accordance
with the Patriot Act.
Section 9.20    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE LOAN, AND ALL
PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN,
INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS,
ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT THAT THE PURCHASE AGREEMENT AND ANY ORIGINATION FEE SPECIFIED IN ANY
TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER
AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS, FLEX PROVISION, EXIT
FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).
Section 9.21    Publicity; Confidential Information. All news releases,
publicity or advertising by Borrower or its Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Lender, or any of its Affiliates
(with respect to the Loan only) shall be subject to the prior written approval
of Lender in its sole discretion, unless such disclosure is required by any
applicable Legal Requirement. Subject to prior consent of Borrower, Lender shall
have the right to publicly describe the Loan in general terms advertising and
public communications of all kinds, including press releases, direct mail,
newspapers, magazines, journals, e-mail, or internet advertising or
communications. Details such as the addresses of the Properties, the amount of
the Loan, the date of the closing and descriptions of the size/locations of the
Properties shall only be included subject to Borrower’s approval in advance.
Notwithstanding the foregoing, Borrower’s approval shall not be required for the
publication by Lender of notice of the Loan by means of a customary tombstone
advertisement, which, for the avoidance of doubt, may include the amount of the
Loan, the amount of securities sold, the number of Properties as of the Closing
Date, the settlement date and the parties involved in the transactions
contemplated hereby. Borrower may disclose to Lender, either directly or
indirectly, in writing, orally or by inspection of intangible objects
(including, without limitation, documents), certain confidential or proprietary
information including, without limitation, the names and addresses of tenants,
the Properties, customers, marketing plans and objectives, research and test
results, operating budgets and other information that is confidential and the
property of Borrower (“Confidential Information”). The parties agree that the
term Confidential Information shall include (a) information concerning tenants
of each Property and prospective tenants of any Property, including nonpublic
personal information as defined under the Gramm-Leach-Bliley Act of 1999 and
implementing regulations, including all nonpublic personal information of or
related to customers or consumers of Borrower, including but not limited to
names, addresses, telephone numbers, account numbers, customer lists, credit
scores, and account, financial, transaction information, consumer reports and
information derived from consumer reports, that is subject to protection from
publication under applicable law (collectively, “Customer Information”), and (b)
business information (including all operating budgets, marketing plans, products
and services, employee information, business models, know-how, strategies,
designs, reports, data, research, financial information, pricing information,
corporate client information, market definitions and information, and business
inventions and ideas), and (d) technical information (including software,
algorithms, models, developments, inventions. Lender agrees that any
Confidential Information shall be used by Lender solely in the performance of
its obligations under the Loan Documents. Lender (including, without limitation,
its Affiliates, officers, directors, counsel, representatives, employees,
advisors, accountants, auditors, attorneys or agents (collectively,
“Representatives”)) shall receive Confidential Information in confidence and
shall not, without the prior written consent of Borrower, disclose any
Confidential Information; provided, however, that there shall be no obligation
on the part of Lender to maintain in confidence any Confidential Information
disclosed to it by the other which (i) is generally known to the trade or the
public or otherwise in the public domain at the time of such disclosure, (ii)
becomes generally known to the trade or the public subsequent to the time of
such disclosure, but not as a result of disclosure by the other in violation of
this Agreement, or (iii) is legally received by Lender or any of its
Representatives from a third party on a non-confidential basis provided that to
Lender’s knowledge such third party is not prohibited from disclosing such
information to Lender by a contractual, legal or fiduciary obligation to Lender
or its Representatives. Notwithstanding anything contained herein to the
contrary, Lender shall be permitted to disclose the Confidential Information to
any Governmental Authority pursuant to applicable laws or


- 88 -



--------------------------------------------------------------------------------





in the course of an examination, inquiry, routine audit, subpoena or court order
without notice to, or consent by, Borrower.
Section 9.22    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document, or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 9.23    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 9.24    Document Delivery. Borrower will deliver to Lender all documents
required to be delivered under this Agreement in an electronic format reasonably
agreed by Lender and Borrower.
Section 9.25    Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets.
(a)    Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Property taken separately. Borrower agrees that
the Mortgages are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Mortgages shall
constitute an Event of Default under each of the other Mortgages which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.
(b)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Equity Owner and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Property or any combination
of the Properties before proceeding against any other Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.
Section 9.26    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.


- 89 -



--------------------------------------------------------------------------------





Section 9.27    State Specific Provisions.
9.27.1    Reserved.
    
9.27.2    Georgia. The following Georgia provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Georgia law is held to
govern any Mortgage encumbering a Property located in Georgia or any other Loan
Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Loan Party is required to
reimburse Lender for any legal fees or expenses incurred by Lender or Servicer,
(i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,” “attorneys’ fees”
and other words of similar import, are not, and shall not be statutory
attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any circumstances a
Loan Party is required to pay any or all of Lender’s or Servicer’s respective
attorneys’ fees and expenses, howsoever described or referenced, such Loan Party
shall be responsible only for reasonable legal fees and out of pocket expenses
actually incurred by Lender or Servicer at customary hourly rates actually
charged to Lender or Servicer for the work done, and (iii) no Loan Party shall
be liable under any circumstances for additional attorneys’ fees or expenses,
howsoever described or referenced, under O.C.G.A. § 13-1-11.
9.27.3    Indiana. The following Indiana provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Indiana law is held to
govern any Mortgage encumbering a Property located in Indiana or any other Loan
Document:
(a)    Borrower waives, to the extent not prohibited by the laws of the State of
Indiana, the benefit of all laws now existing or that hereafter may be enacted
providing for any appraisement or valuation of any portion of the Property.
(b)    The phrase “attorneys’ fees”, when used herein or in the other Loan
Documents shall include any and all attorneys’, paralegals’ and law clerks’ fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, or any part thereof and enforcing its rights
hereunder.
(c)    The term “Obligations” as defined in this Agreement shall include,
without limitation, any judgment(s) or final decree(s) rendered to collect any
money obligations of Borrower to Lender and/or to enforce the performance or
collection of all covenants, agreements, other obligations and liabilities of
Borrower under this Agreement or any or all of the Loan Documents; provided,
however, such Obligations shall not include any judgment(s) or final decree(s)
rendered in another jurisdiction, which judgment(s) or final decree(s) would be
unenforceable by an Indiana Court pursuant to Ind. Code §34-54-3-4.
(d)    IT IS EXPRESSLY AGREED AND UNDERSTOOD BY BORROWER THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY BORROWER OF AN INDEMNIFIED PERSON FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF SUCH INDEMNIFIED PERSON’S SOLE NEGLIGENCE.
9.27.4    North Carolina. The following North Carolina provisions are not
intended to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, North
Carolina law is held to govern any Mortgage encumbering a Property located in
North Carolina or any other Loan Document:


- 90 -



--------------------------------------------------------------------------------





(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Loan Party is required to
reimburse Lender for any legal fees or expenses incurred by Lender or Servicer,
(i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,” “attorneys’ fees”
and other words of similar import, are not, and shall not be statutory
attorneys’ fees under NCGS § 6.21.2 , (ii) if, under any circumstances a Loan
Party is required to pay any or all of Lender’s or Servicer’s respective
attorneys’ fees and expenses, howsoever described or referenced, such Loan Party
shall be responsible only for reasonable legal fees and out of pocket expenses
actually incurred by Lender or Servicer at customary hourly rates actually
charged to Lender or Servicer for the work done, and (iii) no Loan Party shall
be liable under any circumstances for additional attorneys’ fees or expenses,
howsoever described or referenced, under NCGS § 6.21.2.
9.27.5    Reserved.
9.27.6    South Carolina. The following South Carolina provision is not intended
to, and does not, limit the express choice of New York law set forth in Section
9.3 of this Agreement and as set forth in the other Loan Documents, and are set
forth herein, if and to the extent that, notwithstanding the choice of law
provisions contained in this Agreement and the other Loan Documents, South
Carolina law is held to govern any Mortgage encumbering a Property located in
South Carolina or any other Loan Document:
(a)    The laws of South Carolina provide that in any real estate foreclosure
proceeding, a defendant against whom a personal judgment is taken or asked may,
within thirty (30) days after the sale of the mortgaged property, apply to the
court for an order of appraisal. The statutory appraisal value as approved by
the court will be substituted for the high bid and may decrease the amount of
any deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY
WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID
AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE PROPERTY.
(b)    THE UNDERSIGNED ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN
NOTIFICATION BEFORE THE TRANSACTION THAT A WAIVER OF APPRAISAL RIGHTS WAS
REQUIRED IN ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680
9.27.7    Tennessee. The following Tennessee provision is not intended to, and
does not, limit the express choice of New York law set forth in Section 9.3 of
this Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Tennessee law is held
to govern any Mortgage encumbering a Property located in Tennessee or any other
Loan Document:
(a)    The provisions of the Loan Documents as to payment of attorneys' fees and
expenses of collection (i) will be subject to the discretion of the court as to
the award and the amount of attorneys’ fees, and (ii) may be subject to T.C.A §
20-12-119(c), which requires a court to award certain litigation costs and
reasonable and necessary attorneys’ fees, up to $10,000, to the successful party
if the court grants a motion to dismiss pursuant to Rule 12 of the Tennessee
Rules of Civil Procedure for failure to state a claim upon which relief may be
granted.
Section 9.28    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 9.29    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby


- 91 -



--------------------------------------------------------------------------------





expressly waives the right to receive any notice from Lender with respect to any
matter for which this Agreement or the other Loan Documents do not specifically
and expressly provide for the giving of notice by Lender to Borrower.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 92 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
PURSUANT TO THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680,
THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS
WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE
DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
THE UNDERSIGNED ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN NOTIFICATION
BEFORE THE TRANSACTION THAT A WAIVER OF APPRAISAL RIGHTS WAS REQUIRED IN
ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680.
BORROWER:

SFR MT LLC, a Delaware limited liability company


By: /s/ Raul E. Moreno
Name: Raul E. Moreno
Title: Secretary




- 93 -



--------------------------------------------------------------------------------





LENDER:

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation


By:
MetLife Investment Advisors, LLC, its investment manager





By: /s/ Scott Waterstredt
Scott Waterstredt
Managing Director


- 94 -

